


Exhibit 10.23

 

University Towers

 

AGREEMENT OF SALE

 

THIS AGREEMENT, entered into as of the 7th day of December, 2011 (the “Effective
Date”), by and between BH UNIVERSITY TOWERS, LLC, a Delaware limited liability
company (“Purchaser”) and FAIRFIELD 24TH STREET TOWERS LTD., a Texas limited
partnership (“Seller”).

 

WITNESSETH:

 

1.                            PURCHASE AND SALE. Purchaser agrees to purchase
and Seller agrees to sell at the price (the “Purchase Price”) of Thirty Three
Million and No/100 Dollars ($33,000,000.00), all of the following property
(collectively, the “Property”):

 

(a)                   That certain parcel of real property located in Austin,
Texas, more particularly described on Exhibit A attached hereto (the “Land”);

 

(b)                   Those certain apartments buildings containing 184
apartment units together with the ground floor retail space as described on
Exhibit A-2 and Exhibit O-2, located at 801 West 24th Street, Austin, Travis
County, Texas and commonly known as University Towers, and the other
improvements, structures and fixtures placed, constructed or installed on the
Land (collectively, the “Improvements”);

 

(c)                    All rights and appurtenances pertaining to the Land,
including, without limitation, any and all rights of Seller in and to all air
and development rights, all mineral rights, roads, alleys, easements, streets
and rights-of-way adjacent to the Land, rights of ingress and egress thereto,
any strips and gores within or bounding the Land and in the profits or rights or
other appurtenances connected with the beneficial use or enjoyment of the Land;

 

(d)                   All equipment, fixtures, appliances, inventory, computers,
computer hardware, computer software, and other tangible personal property of
whatever kind or

 

1

--------------------------------------------------------------------------------


 

character (the “Personal Property”) located on the Improvements which is used
for operation and maintenance of the apartment project and is owned by Seller,
including those items set forth on Exhibit B, which shall be transferred to
Purchaser at Closing (as hereinafter defined) by a Bill of Sale; provided,
however, notwithstanding any provision of this Agreement to the contrary, Seller
shall not sell or transfer any proprietary software or other items, tangible or
intangible or however characterized, that are proprietary in nature to Seller or
Seller’s management company provided such exclusion shall not include electronic
records for existing tenants possessed by Seller which shall be transferred to
Purchaser;

 

(e)                    All of Seller’s right, title and interest in all leases,
licenses and concession agreements (collectively, the “Leases”) covering space
situated at or within the Land and Improvements under any existing Lease
(collectively, the “Tenants”) and all refundable deposits (security, pet or
otherwise) deposited by Tenants with respect to the Leases;

 

(f)                     All of Seller’s right, title and interest in and to
contractual rights and intangibles with respect to the operation, maintenance,
and repair of the Land and the Improvements, including assignable service and
maintenance agreements (but excluding any Master Agreements (as hereafter
defined)) (collectively, “Service Contracts”), utility agreements,
manufacturers’ warranties and guaranties relating to the Personal Property,
assignable governmental permits, licenses, certificates and approvals in
connection with the ownership of the Property (collectively, the “Licenses”),
and all development rights relating or appurtenant to the Land or the
Improvements, but specifically excluding (i) any warranties and/or guaranties
from or by and/or claims against FFRT Development L.P. and its successors and
assigns, (ii) except with respect to insurance proceeds as may be applicable
under Section 6 hereof, any insurance maintained by Seller or any Seller Party
(defined below) with respect to the Property, (iii) any privileged or
confidential documents, records or other instruments, (iv) any property
management agreement currently in effect with respect to the Property, (v) the
computer

 

2

--------------------------------------------------------------------------------


 

software program used by Seller and/or Seller’s property manager in connection
with the Property, (vi) the intranet router and switch located on the Property
and (vii) the internet website, www.universitytowers.com, which is not owned by
Seller or an affiliate thereof, but Seller shall transfer and assign to
Purchaser Seller’s interest in the internet websites
www.universitytowersaustin.com and www.universitytowers-apts.com. As used
herein, the term “Master Agreements” means agreements pertaining to operations,
services, maintenance, or repair of multiple properties of Seller or affiliates
of Seller. Any Master Agreements affecting the Property will be terminated as to
the Property at the Closing;

 

(g)                    Seller’s right, title and interest, if any, to the
following (collectively, the “Intangibles”): (i) all trademarks, trade names, or
symbols under which the Property, or any portion thereof, is operated including
the name of “University Towers”, but excluding the name “Fairfield,” and
derivatives of any such names and the “Fairfield” logo as well as trademarks,
trade names, and service marks containing any of such names or such logo
(collectively, the “Excluded IP”), (ii) all telephone numbers and exchanges
serving the Property, or any portion thereof, (iii) all business and goodwill of
Seller related to the Property, or any portion thereof, (iv) all site plans,
surveys, soil and substrata studies, architectural drawings, “as built” plans
and specifications, engineering plans, floor plans, and landscape plans that
relate exclusively to the Property, or any portion thereof, and (v) all leasing
materials and brochures, ledger cards, leasing records, leasing applications,
tenant credit reports and maintenance and operating records related exclusively
to the operation of Property, or any portion thereof including Seller’s right to
purchase photos of the Property from the party or parties previously engaged by
Seller to photograph the Property;

 

(h)                   Subject to the provisions of Section 6 of this Agreement,
all rights to any award made or to be made or settlement in lieu thereof for
damage to the Land or

 

3

--------------------------------------------------------------------------------


 

Improvements by reason of condemnation, eminent domain, exercise of police power
or change of grade of any street.

 

2.                            PURCHASE PRICE. The Purchase Price shall be paid
as follows:

 

(a)                   Within two (2) business days after Purchaser’s receipt of
a fully executed electronic or hard copy of this Agreement, the sum of
$500,000.00 (the “Initial Earnest Money Deposit”) shall be delivered to Chicago
Title Insurance Company, 2001 Bryan Tower, 17th Floor, Dallas Texas 75201, Attn:
Shannon Bright (the “Escrow Agent”) to be held by the Escrow Agent, by and in
accordance with the provisions of this Agreement.

 

(b)                   On or before 5:00 p.m. Central Time on the date of
expiration of the Approval Period (as defined in Section 17(b), the additional
sum of $500,000.00 as additional Earnest Money (“Additional Earnest Money”)
shall be deposited in escrow with the Escrow Agent (the Initial Earnest Money
Deposit and the Additional Earnest Money deposited pursuant to this subsection
(b) shall henceforth collectively be referred to as the “Earnest Money” and
shall be governed by this Agreement). If Purchaser fails to deposit the
Additional Earnest Money on or before such time on such day, Escrow Agent shall
deliver the Initial Earnest Money Deposit to Purchaser and this Agreement shall
be terminated.

 

(c)                    All Earnest Money required under this Agreement shall be
delivered to the Escrow Agent by federally wired “immediately available” funds.

 

(d)                   On the Closing Date (as hereinafter defined), the balance
of the Purchase Price adjusted in accordance with the prorations by federally
wired “immediately available” funds delivered to the Escrow Agent’s account.

 

(e)                    Seller and Purchaser acknowledge and agree that
Purchaser’s agreement to perform its obligations under this Agreement, including
the obligation to deposit any portion of the Earnest Money, is adequate and
sufficient consideration to support this Agreement, notwithstanding Purchaser’s
termination rights hereunder. In addition to the foregoing

 

4

--------------------------------------------------------------------------------


 

consideration, at the same time Purchaser makes the Initial Earnest Money
Deposit with the Escrow Agent, Purchaser shall deliver to Seller cash in the
amount of $100.00 (the “Independent Contract Consideration”) which amount has
been bargained for and agreed to as consideration for Purchaser’s exclusive
right or option to purchase the Property, the right to inspect the Property as
provided herein, and Purchaser’s other rights and remedies herein. The
Independent Contract Consideration is in addition to and independent of all
other consideration provided in this Agreement, and is nonrefundable in all
events.

 

(f)                     All Earnest Money required under this Agreement shall,
except as expressly set forth to the contrary in this Agreement, become
non-refundable upon the expiration of the Approval Period. All Earnest Money
shall be credited to the balance of the Purchase Price at Closing. All interest
on the Earnest Money remains the sole and exclusive property of Purchaser, does
not become part of the Earnest Money, and is payable to Purchaser upon the
termination (for whatever reason) or Closing.

 

3.                  TITLE COMMITMENT AND SURVEY

 

(a)                   Attached hereto as Exhibit D is a copy of a title
commitment with an effective date of October 26, 2011 (“Title Commitment”) for a
Texas owner’s standard coverage title insurance policy (“Title Policy”) issued
by Chicago Title Insurance Company. The owner’s Title Policy issued at Closing
will be an Texas Owner Policy T-1 (Rev. 2/01/10) in the name of Purchaser and in
the amount of the Purchase Price, dated effective as of the Closing Date,
subject only to: (i) real estate taxes and assessments not yet due and payable;
(ii) existing leases; and (iii) those title exceptions set forth in Schedule B
of the Title Commitment that are: (A) not objected to by Purchaser within the
time or manner set forth in this Agreement, or (B) after such objection, are
timely cured (or timely agreed to be cured) by Seller and ultimately waived by
Purchaser in accordance with this Agreement. All of the above are herein
referred to as the “Permitted Exceptions”. By no later than December 5, 2011,
Purchaser shall deliver a

 

5

--------------------------------------------------------------------------------


 

notice to Seller (“Purchaser’s Notice”) that lists those title matters which are
not approved by Purchaser (“Unpermitted Exceptions”). Seller shall have five
(5) business days after receipt of Purchaser’s Notice (the “Cure Period”) to
either (i) have the Unpermitted Exceptions removed from the Title Commitment, or
(ii) obtain a commitment from the Title Insurer to “insure over” the Unpermitted
Exceptions to Purchaser’s satisfaction (provided, as set forth below, no cure of
a lien may be carried out by “insuring over” such matter), or (iii) commit to
“bond over” the Unpermitted Exceptions to Purchaser’s satisfaction
(collectively, “Cure”). If, during the Cure Period, Seller does not Cure or
commit to Cure all of the Unpermitted Exceptions, then Purchaser can, within
five (5) business days after the expiration of the Cure Period, elect to either
take title to the Property subject to such uncured Unpermitted Exceptions or
terminate this Agreement and receive a full refund of the Earnest Money on
deposit with the Escrow Agent at such time. Notwithstanding anything herein to
the contrary, Purchaser shall have no right to terminate this Agreement under
this Section 3(a) subsequent to the expiration of the Approval Period except for
an Additional Title Matter as described below. Purchaser’s failure to deliver
Purchaser’s Notice shall be conclusive evidence that Purchaser has approved all
of the title exceptions set forth in Schedule B of the Title Commitment.
Purchaser’s failure to terminate this Agreement within five (5) business days
after expiration of the Cure Period shall be conclusive evidence that Purchaser
has approved all of the title exceptions set forth in Schedule B of the Title
Commitment as modified by Seller’s Cure, if at all, and an election by Purchaser
to take title to the Property subject to those Unpermitted Exceptions as
modified by Seller’s Cure, if at all. Notwithstanding the foregoing, no
exceptions or liens related to financing on the Property or other liens of a
definite and ascertainable amount will be considered Permitted Exceptions and,
therefore, may hereafter be referred to as Unpermitted Exceptions, and Seller
shall Cure such items accordingly by fully paying for such items on or prior to
the Closing Date or bonding around such items (but not by insuring over) in a
manner

 

6

--------------------------------------------------------------------------------


 

acceptable to Purchaser in Purchaser’s sole and absolute discretion on or prior
to the Closing Date. If any update to the Title Commitment discloses matters
which have a material adverse impact on the Property and are not reflected on
the Title Commitment and Purchaser objects to the same (an “Additional Title
Matter”), Purchaser shall give notice to Seller of such Additional Title Matter
and such Additional Title Matter shall thereafter be treated in the same manner
under this Section as those title matters disclosed by the original Title
Commitment (the “Original Title Matters”), and Seller and Purchaser shall have
the same rights and responsibilities with respect to any such Additional Title
Matter as they did with the Original Title Matters, to be exercised within the
same time periods as they do with the Original Title Matters. The Title
Commitment shall be conclusive evidence of good title as therein shown as to all
matters insured by the policy, subject only to the Permitted Exceptions. On the
Closing Date, Seller shall cause the Title Insurer to issue the Title Policy or
a “marked up” commitment in conformity with the Title Commitment, as modified in
accordance with this Section 3(a) and subject only to the Permitted Exceptions,
providing an irrevocable commitment by the Title Insurer to issue the Title
Policy in accordance with this Agreement. Seller shall pay the costs of the
standard Title Policy and Purchaser shall pay the costs of any endorsements
which Purchaser or its lender requires.

 

(b)                   Purchaser acknowledges receipt of a survey (“Survey”) of
the Property dated June 8, 2006 prepared by SAM Inc. By no later than
December 5, 2011, Purchaser shall notify Seller of those Survey matters which
are not approved by Purchaser (“Survey Defects”). Seller shall have five
(5) business days after its receipt of Purchaser’s Notice (the “Survey Cure
Period”) to either cure or commit to cure (“Survey Cure”) the Survey Defects or
advise Purchaser that Seller will not cure the Survey Defects. If Seller fails
to deliver written notice to Purchaser of its election to either cure or not
cure the Survey Defects prior to the expiration of the Survey Cure Period,
Seller will be deemed to have elected not to cure the Survey Defects.

 

7

--------------------------------------------------------------------------------


 

If Seller elects, or is deemed to have elected, not to cure one or more of the
Survey Defects, then Purchaser shall have the right to terminate this Agreement
within five (5) business days after expiration of the Survey Cure Period.
Purchaser’s failure to deliver Purchaser’s Notice setting forth any Survey
Defects shall be conclusive evidence that Purchaser has approved the Survey and
its failure to terminate this Agreement within five (5) business days after
expiration of the Survey Cure Period shall be deemed an election by Purchaser to
accept the Survey, as modified by Seller’s Survey Cure, if at all. Prior to the
Closing, Purchaser may, at its sole cost and expense, have the Survey updated
and re-certified to the Purchaser and the Title Insurer. Purchaser shall pay for
any additional work with respect to the Survey which Purchaser requires except
for those matters that Seller timely cures or commits to cure as provided
herein. If the updated and/or re-certified Survey discloses matters which are
not reflected on the Survey and have a material adverse impact upon the Property
(the “Additional Survey Defects”), then Purchaser shall, within two business
days after receipt of the updated Survey, give notice to Seller of the same and
Seller shall request the Title Insurer to issue a title indemnity insuring over
the Additional Survey Defects. If Seller is unable to cause the Title Insurer to
issue a title indemnity insuring over the Additional Survey Defects, then
Purchaser can elect to either take title to the Property subject to the
Additional Survey Defects or terminate this Agreement. If Purchaser fails to
give notice to Seller of the Additional Survey Defects within the time period
set forth in this Section, Purchaser shall be deemed to have approved the
Survey.

 

(c)                    If Purchaser terminates this Agreement pursuant to
subsection (a) or (b) under this Section 3, then the Earnest Money deposited
with the Escrow Agent as of such time shall be returned to the Purchaser and
this Agreement shall be terminated, and except as specifically provided for
elsewhere in this Agreement, neither party shall have any further obligation or
liability hereunder.

 

8

--------------------------------------------------------------------------------


 

(d)                   Notwithstanding the foregoing, in no event will either of
the following be deemed a Permitted Exception: (i) any title matter (whether an
Original Title Matter or an Additional Title Matter) to which Purchaser objects
in accordance with the terms of this Agreement that Seller Cures or commits to
Cure and fails to cure by the Closing (unless expressly waived thereafter by
Purchaser hereunder); or (ii) any Survey Defect or Additional Survey Defect that
Seller cures or commits to cure in accordance herewith and fails to cure by the
Closing; provided, however, Purchaser shall accept all Unpermitted Exceptions
and all Additional Survey Defects that have been Cured.

 

4.         CONDITION OF TITLE/CONVEYANCE. Seller agrees to convey fee simple
title to the Property by Special Warranty Deed (“Deed”) in recordable form
subject only to the Permitted Exceptions. If Seller is unable to convey title to
the Property subject only to the Permitted Exceptions because of the existence
of an additional title exception not shown on the Title Commitment (“New
Exception”), then Purchaser can elect to take title to the Property subject to
the New Exception or terminate this Agreement and receive a full refund of the
Earnest Money. If Purchaser elects to terminate this Agreement pursuant to this
Section, then the Earnest Money shall be delivered to the Purchaser and except
as specifically provided for elsewhere in this Agreement, neither party shall
have any further obligation or liability hereunder. Notwithstanding the
aforesaid, all liens of a definite ascertainable amount which are New or
Unpermitted Exceptions shall be fully paid for by Seller at or before Closing or
bonded around by Seller (but not insured over) at or before Closing in a manner
acceptable to the Title Insurer to remove the same from the Title Commitment.
Purchaser’s election to terminate under this Section 4 is not intended to limit
any remedy to which Purchaser may be entitled to under this Agreement, including
(without limitation) any remedy for a Seller default.

 

5.                            PAYMENT OF CLOSING COSTS. Seller shall pay any
costs associated with Seller’s financing on the Property, including prepayment
fees and per diem interest through the

 

9

--------------------------------------------------------------------------------


 

date of Closing. Purchaser shall pay the closing costs with reference to any
loan which Purchaser obtains. Purchaser and Seller shall equally share the
Escrow Agent’s escrow fees. Each party shall pay its attorney’s fees and other
legal costs in connection with this Agreement. All other costs not expressly
addressed in this Section 5 or elsewhere in this Agreement will be the
responsibility of the party typically responsible for such costs in a
transaction in the county where the Property is located.

 

6.                            DAMAGE, CASUALTY AND CONDEMNATION.

 

(a)                   The risk of loss or damage to the Property by fire or
other casualty prior to Closing is borne by Seller; provided that the
disposition of the Property following a fire or casualty shall be governed by
this Section 6. Seller shall give Purchaser prompt notice of any destruction of
any part of the Property or the commencement of any condemnation proceedings
against the Property between the date of this Agreement and the Closing Date. If
the Property suffers damage as a result of any insured casualty prior to the
Closing Date and can be repaired or restored for $250,000 or less, then Seller
shall commence the repair or restoration in a expeditious manner, pursuant to
construction, repair and restoration contracts approved in advance by Purchaser,
in Purchaser’s commercially reasonable judgment (“Repair Contracts”) (except no
such advance approval shall be required in the case of an emergency, as
determined by Seller in its commercially reasonable judgment, that requires
prompt repair or restoration by Seller, provided Seller provides copies of such
Repair Contracts to Purchaser promptly after obtaining the same) and the Closing
will occur with no reduction in the Purchase Price, provided that, with respect
to such damage that has not been repaired or restored, at Closing: (i) Seller
shall assign to Purchaser all proceeds of property insurance payable to Seller,
less any amounts paid by Seller to repair, restore, or clean up the Property;
(ii) Purchaser will receive a credit against the Purchase Price equal to the
amount of any deductible under Seller’s property insurance policy;
(iii) Purchaser shall accept the Property and remaining Improvements in their

 

10

--------------------------------------------------------------------------------

 

damaged state; (iv) Seller has no further obligation to repair or restore any
damaged or destroyed portions of the Property; and (v) Seller will assign to
Purchaser all of Seller’s rights, title and interest under the Repair Contracts,
pursuant to an assignment document in substantially the same form as the
assignment of Service Contracts contemplated by this Agreement. If the cost of
repair or restoration exceeds $250,000, Seller may commence the repair or
restoration pursuant to Repair Contracts approved in advance by Purchaser, in
Purchaser’s commercially reasonable judgment (except no such advance approval
shall be required in the case of an emergency, as determined by Seller in its
commercially reasonable judgment, that requires prompt repair or restoration by
Seller, provided Seller provides copies of such Repair Contracts to Purchaser
promptly after obtaining the same) and Purchaser can elect to either:
(a) terminate this Agreement within seven (7) business days after receipt of
written notice of the cost to repair or restore such casualty and receive a full
refund of the Earnest Money; or (b) proceed to Closing with no reduction in the
Purchase Price and at Closing: (i) Seller shall assign to Purchaser all proceeds
of property insurance payable to Seller, less any amounts paid by Seller to
repair, restore, or clean up the Property; (ii) Purchaser will receive a credit
against the Purchase Price equal to the amount of any deductible under Seller’s
property insurance policy; (iii) Purchaser shall accept the Property and
remaining Improvements in their damaged state; (iv) Seller has no further
obligation to repair or restore any damaged or destroyed portions of the
Property; and (v) Seller will assign to Purchaser all of Seller’s rights, title
and interest under the Repair Contracts, pursuant to an assignment document in
substantially the same form as the assignment of Service Contracts contemplated
by this Agreement. If and to the extent that Seller is required in this
Section 6(a) to assign and transfer to Purchaser Seller’s right, title, and
interest in and to insurance proceeds, (i) Seller shall use commercially
reasonable efforts to cause its insurance carriers to pay any unpaid insurance
proceeds to which Purchaser is entitled (including business interruption and
rental loss

 

11

--------------------------------------------------------------------------------


 

insurance of Seller that would be applicable to the period after the Closing) to
Purchaser and for Purchaser’s benefit, and (ii) if Seller’s insurance carriers
do not permit assignment of such insurance proceeds to Purchaser, Seller agrees
to request and use commercially reasonable efforts to obtain from the Seller’s
insurance carriers a “policy endorsement” whereby Purchaser shall be added as a
“loss payee” under the Seller’s policies effective as of the Closing Date, and
then upon receipt of all such unpaid insurance proceeds, Seller shall pay the
same to Purchaser. The provisions of this Section 6(a) shall survive the
Closing.

 

(b)                   If condemnation proceedings (“Proceedings”) are instituted
against the Property and Purchaser, in its commercially reasonable judgment,
determines that such Proceedings would have a material adverse impact on the
Property, then Purchaser can elect to either take the Property subject to the
Proceedings along with an assignment of Seller’s interest in the Proceedings or
terminate this Agreement and receive a full refund of the Earnest Money. If
Purchaser elects to terminate this Agreement, it shall be by notice to the
Seller within fifteen (15) business days after Seller notifies Purchaser of the
Proceedings and Purchaser shall receive a full refund of the Earnest Money. If
Proceedings are instituted against the Property and Purchaser fails to give the
termination notice described above and, therefore, does not have the option to
terminate this Agreement as provided above, then at Closing, Purchaser will take
an assignment of Seller’s interest in the Proceedings.

 

(c)                    If the Agreement is terminated pursuant to this Section,
then the Earnest Money shall be delivered to the Purchaser and except as
specifically provided for elsewhere in this Agreement, neither party shall have
any further obligation or liability hereunder.

 

7.                            AS-IS CONDITION.

 

(a)                   Except as may be specifically set forth in this Agreement
or in any document executed by Seller in connection with the Closing (the
“Closing Documents”), Purchaser is not relying on Seller having made any inquiry
as to the condition of the Property or

 

12

--------------------------------------------------------------------------------


 

the Leases, and except as may be specifically set forth in this Agreement or in
any of the Closing Documents, Purchaser acknowledges and agrees that it will be
purchasing the Property based solely upon its inspections and investigations of
the Property and that Purchaser will be purchasing the Property “AS IS” and
“WITH ALL FAULTS” based upon the condition of the Property as of the date of
this Agreement, subject to reasonable wear and tear and, subject to the
provisions of Section 6, loss by fire or other casualty or condemnation from the
date of this Agreement until the Closing Date. Without limiting the foregoing,
Purchaser acknowledges that, except as may otherwise be specifically set forth
in Section 18 or elsewhere in this Agreement or in any of the Closing Documents,
neither Seller nor its consultants, brokers or agents have made any other
representations or warranties of any kind upon which Purchaser is relying as to
any matters concerning the Property, including, but not limited to, any implied
warranty as to the quality of the construction of the Property or its fitness
for use as an apartment project, the condition of the Land or any of the
Improvements, whether or not the Property is subject to airport corridor noise,
the existence or nonexistence of asbestos, lead in water, lead in paint, radon,
underground or above ground storage tanks, petroleum, toxic waste or any
Hazardous Materials or Hazardous Substances (as such terms are defined below),
the Tenants of the Property or the Leases affecting the Property, square footage
calculations or measurements of any part of the Land or Improvements (regardless
of whether the same are shown on any Survey or rent roll), economic projections
or market studies concerning the Property, any development rights, taxes, bonds,
covenants, conditions and restrictions affecting the Property, water or water
rights, topography, drainage, soil, subsoil of the Property, the utilities
serving the Property or any zoning, environmental or building laws, rules or
regulations affecting the Property. Except as may be specifically set forth in
this Agreement or in any of the Closing Documents, Seller makes no
representation that the Property complies with Title III of the Americans With
Disabilities Act, the Fair Housing Act of 1968 as amended, or any fire

 

13

--------------------------------------------------------------------------------


 

codes, building codes or health codes. Except as may be specifically set forth
in this Agreement or in any of the Closing Documents, Purchaser, for itself, its
successors and assigns and the insurers of each of them, hereby releases and
forever discharges Seller, FFRT Development L.P., FF Properties L.P., FFR Trust,
Morgan Stanley Real Estate Fund V U.S., L.P., a Delaware limited partnership,
Morgan Stanley Real Estate Fund V Special U.S., L.P., a Delaware limited
partnership, MSP Real Estate Fund V., L.P., a Delaware limited partnership,
Morgan Stanley Real Estate Investors V U.S., L.P., a Delaware limited
partnership, MSP Co-Investment Partnership V, L.P., a Delaware limited
partnership, and MSP Co-Investment Partnership V-A, L.P., a Delaware limited
partnership, and all of their respective members, managers, partners, officers,
directors, employees, representatives, agents, consultants, shareholders,
trustees and/or beneficiaries and their respective current and former
affiliates, heirs, successors, assigns, predecessors, attorneys, agents and
related entities (collectively referred to herein as the “Related Parties”) from
any and all liability in connection with any claims (including but not limited
to all health and medical claims) which Purchaser may have against Seller or any
of the Related Parties, and Purchaser hereby agrees not to assert any claims
(except as specifically set forth in this Agreement or in any of the Closing
Documents), for damage, loss, compensation, contribution, cost recovery or
otherwise, against Seller or any of the Related Parties, whether in tort,
contract, or otherwise, relating directly or indirectly to the condition of the
Property, including without limitation any and all (i) claims relating to the
existence of asbestos; (ii) claims attributable to indoor air quality issues,
releases from building material and furnishings, releases from cleaning,
repairing, or decorating activities, and the operation of heating and cooling
systems and humidifiers; (iii) claims relating to Hazardous Materials or
Hazardous Substances on, or environmental conditions of, the Property, or
arising under the Environmental Laws (as such term is hereinafter defined), or
relating in any way to the quality of the indoor or outdoor environment at the
Property including methane gas or any of its derivatives; (iv) claims

 

14

--------------------------------------------------------------------------------


 

relating to mold, fungus, bacteria and/or other biological growth or biological
growth factors, or any other type of indoor contaminants that may exist on the
Property; (v) claims relating to latent or patent construction defects or any
implied warranty as to fitness for use as an apartment project; and/or
(vi) claims relating to the failure of Seller to disclose any information
relating to the Property, except as may otherwise be expressly set forth in
Section 18 or elsewhere in this Agreement. Notwithstanding anything to the
contrary contained herein, Purchaser’s waivers and releases contained in this
Agreement shall not apply to, and nothing contained in this Section 7(a) shall
constitute a waiver or release by Purchaser with respect to, (A) any claims
arising out of Seller’s fraud, (B) any claims arising out of any breach of
Seller’s representations, warranties, covenants or obligations specifically set
forth in Section 18 or elsewhere in this Agreement or in any of the Closing
Documents, (C) any claims made or asserted against Purchaser by any third party
(including, without limitation, any applicable governing local, state or federal
authority or agency) to the extent that such claims arise out of or in
connection with any Hazardous Materials or Hazardous Substances actually
brought, placed or released in, on, under or about the Land or the Improvements
by Seller or its Related Parties or their respective agents, employees or
contractors, or (D) any claims made or asserted against Purchaser by any third
party for personal injury or property damage sustained prior to the Closing Date
that arise out of or result from occurrences on all or any portion of the Land
or the Improvements prior to the Closing Date, but only to the extent such
claims do not arise or result from the negligence or willful misconduct of
Purchaser or its agents, employees or contractors. As used in this Section the
term “affiliates” means, with respect to Seller or any manager, member or
partner of Seller, any other entity or person which directly or indirectly
through one or more intermediaries controls, or is controlled by, or is under
common control with Seller or any manager, member or partner of Seller. As used
in the previous sentence, “control” means the possession, directly or
indirectly, of the power to cause the direction of the

 

15

--------------------------------------------------------------------------------


 

management of Seller or any manager, member or partner of Seller, whether
through voting securities, by contract, family relationship or otherwise. This
release shall forever survive the Closing and the delivery and recording of the
Deed. As used herein, the term “Hazardous Materials” or “Hazardous Substances”
means (i) hazardous wastes, hazardous materials, hazardous substances, hazardous
constituents, toxic substances or related materials, whether solids, liquids or
gases, including but not limited to substances defined as “hazardous wastes,”
“hazardous materials,” “hazardous substances,” “toxic substances,” “pollutants,”
“contaminants,” “radioactive materials”, “toxic pollutants”, or other similar
designations in, or otherwise subject to regulation under, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended
(“CERCLA”), 42 U.S.C. § 9601 et seq.; the Toxic Substance Control Act (“TSCA”),
15 U.S.C. § 2601 et seq.; the Hazardous Materials Transportation Act, 49 U.S.C.
§ 1802; the Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. § 9601,
et seq.; the Clean Water Act (“CWA”), 33 U.S.C. § 1251 et seq.; the Safe
Drinking Water Act, 42 U.S.C. § 300f et seq.; the Clean Air Act (“CAA”), 42
U.S.C. § 7401 et seq.; and in any permits, licenses, approvals, plans, rules,
regulations or ordinances adopted, or other criteria and guidelines promulgated
pursuant to the preceding laws or other similar federal, state or local laws,
regulations, rules or ordinances now or hereafter in effect relating to
environmental matters (collectively the “Environmental Laws”); and (ii) any
other substances, constituents or wastes subject to any applicable federal,
state or local law, regulation or ordinance, including any Environmental Law,
now or hereafter in effect, including but not limited to (A) petroleum,
(B) refined petroleum products, (C) waste oil, (D) waste aviation or motor
vehicle fuel and their byproducts, (E) asbestos, (F) lead in water, paint or
elsewhere, (G) radon, (H) Polychlorinated Biphenyls (PCB’s),
(I) ureaformaldehyde, (J) volatile organic compounds (VOC), (K) total petroleum
hydrocarbons (TPH), (L) benzene derivative (BTEX), (M) petroleum byproducts and
(N) methane gas or any of its derivatives.

 

16

--------------------------------------------------------------------------------


 

Purchaser hereby specifically acknowledges that Purchaser has carefully reviewed
this subsection, and discussed its import with legal counsel, is fully aware of
its consequences, and that the provisions of this subsection are a material part
of this Agreement.

 

 

Purchaser’s Initials

/s/ JDF

 

(b)                   Seller has provided to Purchaser certain unaudited
historical financial information regarding the Property relating to certain
periods of time in which Seller owned the Property. Except as may be otherwise
specifically set forth elsewhere in this Agreement or in any of the Closing
Documents, Seller makes no representation or warranty that such material is
complete or accurate or that Purchaser will achieve similar financial or other
results with respect to the operations of the Property, it being acknowledged by
Purchaser that Seller’s operation of the Property and allocations of revenues or
expenses may be vastly different than Purchaser may be able to attain. Purchaser
acknowledges that it is a sophisticated and experienced purchaser of real estate
and further that Purchaser has relied upon its own investigation and inquiry
with respect to the operation of the Property and releases Seller and the
Related Parties from any liability with respect to such historical information.

 

 

Purchaser’s Initials

/s/ JDF

 

8.                            CLOSING. Subject to the satisfaction or waiver of
all Purchaser’s Conditions Precedent as set forth in Section 20 of this
Agreement, the closing (“Closing”) of this transaction shall occur on
December 29, 2011. Possession of the Property shall be delivered to Purchaser at
Closing. There will be a “pre-closing” on the first business day immediately
preceding the Closing Date (“Pre-Closing Date”) through the office of the Title
Insurer.

 

9.                            CLOSING DOCUMENTS.

 

(a)                   On or before the Closing Date, Purchaser shall deliver to
Escrow Agent the balance of the Purchase Price plus or minus prorations, in
accordance with the closing statement prepared by Escrow Agent and approved by
Seller and Purchaser.

 

17

--------------------------------------------------------------------------------


 

(b)                   On the Closing Date, Seller shall deliver to Purchaser
possession of the Property; all keys used in connection with the Property;
original Leases in Seller’s possession or control (and copies of each Lease for
which an original is not delivered), copies of the Tenants Lease files (which
will be available at the Property); originals of the Service Contracts to the
extent retained by and assigned to Purchaser in accordance with this Agreement
(and copies of each Service Contract for which an original was not retained by
Purchaser), licenses, occupancy agreements, lease commission agreements,
permits, and other agreements executed by Seller affecting the Property; and
originals of all Licenses in Seller’s possession or control (and copies of each
License for which an original is not delivered).

 

(c)                    On or before the Pre-Closing Date, Seller and Purchaser
(where applicable) shall deliver to Escrow Agent or the other party, as
applicable, executed originals of the following:

 

(i)                           the Deed (in the form of Exhibit F attached
hereto) executed by Seller subject only to the Permitted Exceptions and those
Unpermitted Exceptions waived by Purchaser, if any;

 

(ii)                        the Bill of Sale (in the form of Exhibit G attached
hereto) which shall be executed by Seller and Purchaser;

 

(iii)                     a closing statement prepared by the Escrow Agent (the
closing statement can be sent by facsimile and no original is required) and
executed by Seller and Purchaser;

 

(iv)                    an assignment and assumption of all Service Contracts to
be assigned to Purchaser pursuant to this Agreement (in the form of Exhibit H
attached hereto) which shall be executed by Seller and Purchaser;

 

18

--------------------------------------------------------------------------------


 

(v)                       an assignment and assumption of all Leases and
security deposits (in the form of Exhibit I attached hereto) which shall be
executed by Seller and Purchaser;

 

(vi)                    an updated rent roll, dated no earlier than three
(3) business days prior to Closing, certified by Seller as true and accurate in
all material respects as of the date and time thereof;

 

(vii)                 a notice to the tenants of the transfer of title and the
assumption by Purchaser of the landlord’s obligations under the Leases and the
obligation to refund the security deposits (in the form of Exhibit J attached
hereto), which shall be executed by Seller and Purchaser;

 

(viii)              a non-foreign affidavit (in the form of Exhibit K attached
hereto), executed by Seller;

 

(ix)                    an assignment of Intangibles (in the form of Exhibit L
attached hereto), which shall be executed by Seller and Purchaser;

 

(x)                       a Lead-Based Paint Disclosure (in the form of
Exhibit L-1 attached hereto), which shall be executed by Seller and Purchaser;

 

(xi)                    an assignment of all additional assignable warranties or
guaranties in connection with the Property and all assignable governmental
permits, licenses, certificates and approvals covering the buildings and the
Personal Property situated on the Property, but excluding any warranties and/or
guaranties from the general contractor affiliate of Seller (in the form of
Exhibit M attached hereto), which shall be executed by Seller and Purchaser;

 

(xii)                 the Prohibition Against Condominium Conversion Agreement
in the form of Exhibit S, which shall be executed by Seller and Purchaser;

 

19

--------------------------------------------------------------------------------


 

(xiii)              evidence of the termination of the property management
agreement;

 

(xiv)             evidence satisfactory to Purchaser, in its commercially
reasonable judgment, that any leases to employees who will not be retained by
Purchaser or Purchaser’s management company have been amended to contain current
“market” terms that are consistent in all material respects with the terms of
new resident Leases;

 

(xv)                originals of the following if they are in Seller’s
possession or control (or copies to the extent originals are not in Seller’s
possession or control): Licenses, leasing commission agreements, permits, plans,
warranties, and Service Contracts being assigned hereunder;

 

(xvi)             any Retail Tenant Estoppel Certificates as may be required
under Section 18(c)(xiv) hereof.

 

(xvii)          such other documents executed by Seller and/or Purchaser as may
be reasonably required by the Title Insurer, including a Gap Indemnity from
Seller, in form reasonably acceptable to Seller and Purchaser, in order to
consummate the transaction as set forth in this Agreement.

 

(d)                   At the Closing on the Closing Date, the Escrow Agent shall
deliver the Purchase Price to the Seller in accordance with the closing
statement and closing instructions of the Purchaser that are not inconsistent
with the terms of this Agreement; provided, however, that in no event shall any
closing instructions or funding by any lender include any condition which
requires that any documents be recorded as a pre-condition to funding. The
Closing will be deemed to have occurred with respect to Purchaser or Seller (as
applicable) if such party has: (i) complied with all of its obligations in
connection with the Closing; (ii) provided Escrow Agent with authorization to
record the necessary documents; (iii) as to Purchaser, fund the

 

20

--------------------------------------------------------------------------------

 

transaction at or before 5:00 p.m. Central Time on the Closing Date, and (iv) as
to Seller, received the balance of the Purchase Price, as adjusted pursuant to
this Agreement.

 

(e)                    If as of the Closing Date (i) Seller shall have complied
with all of its obligations in connection with the Closing, and (ii) the Title
Insurance Company is irrevocably committed to issue the Owner’s Title Policy
subject only to the receipt of sufficient funds to close or authorization to
disburse, then if the transaction has not funded (by wire transfer of the
balance of the Purchase Price, as adjusted in accordance with this Agreement, to
Seller) on or before 5:00 p.m. Central Time on the Closing Date, Purchaser shall
be in default hereunder and the Escrow Agent shall deliver the Earnest Money to
Seller.

 

10.                     SELLER’S RIGHT TO CURE. If on or prior to the Closing
Date, Purchaser discovers that any representation or warranty of Seller is
untrue or misleading in any material respect or that Seller is in default under
this Agreement or that Seller has failed to perform a required covenant
(collectively, a “Breach”), then Purchaser shall, within five (5) business days
after such discovery, give Seller notice of such Breach (“Purchaser’s Notice”);
provided, however, Purchaser’s failure to timely give such notice is not a
default by Purchaser but Purchaser shall be deemed to have waived such default.
Upon receipt of Purchaser’s Notice, Seller shall have the right to cure such
Breach within ten (10) days after receipt of such notice and the Closing Date
shall be postponed by such ten (10) day period. If Seller is unable to timely
cure the Breach, then Seller shall so notify Purchaser (“Seller’s Notice”). In
the event of such an uncured Breach (regardless of whether Seller’s Notice is
delivered), Purchaser can either waive the Breach or, upon notice to Seller and
to the Escrow Agent, terminate this Agreement and seek any other remedy to which
Purchaser is entitled hereunder. In the event Purchaser elects to terminate this
Agreement in conjunction with the foregoing sentence it shall notify Seller of
the same and the Earnest Money shall be returned to the Purchaser and except as

 

21

--------------------------------------------------------------------------------


 

specifically provided for elsewhere in this Agreement, neither party shall have
any further obligation or liability hereunder.

 

11.                     DEFAULT BY PURCHASER. ALL EARNEST MONEY DEPOSITED INTO
THE ESCROW IS TO SECURE THE TIMELY PERFORMANCE BY PURCHASER OF ITS OBLIGATIONS
AND UNDERTAKINGS UNDER THIS AGREEMENT. IN THE EVENT OF ANY UNCURED DEFAULT OF
THE PURCHASER UNDER THE PROVISIONS OF THIS AGREEMENT, SELLER MAY, UPON NOTICE TO
PURCHASER AND ESCROW AGENT, TERMINATE THIS AGREEMENT AND BE ENTITLED TO BE
DELIVERED FROM THE ESCROW AGENT ALL OF THE EARNEST MONEY AS SELLER’S SOLE AND
EXCLUSIVE RIGHT TO DAMAGES OR ANY OTHER REMEDY AND PURCHASER SHALL HAVE NO
FURTHER RIGHTS TO PURCHASE THE PROPERTY. FOR PURPOSES OF THIS SECTION, AN
“UNCURED DEFAULT” IS ANY DEFAULT OR BREACH UNDER THIS AGREEMENT THAT IS NOT
CURED BY PURCHASER WITHIN TEN (10) DAYS AFTER WRITTEN NOTICE FROM SELLER TO
PURCHASER AND ESCROW AGENT WHICH SPECIFIES DETAILS OF SUCH DEFAULT, EXCEPT FOR
THE FAILURE OF PURCHASER TO MAKE WHEN DUE HEREUNDER ANY PAYMENT OF EARNEST MONEY
OR OF THE PURCHASE PRICE, OR FAILURE OF PURCHASER TO CLOSE UNDER THIS AGREEMENT
ON THE CLOSING DATE FOR ANY REASON (OTHER THAN A SELLER DEFAULT THAT HAS NOT
BEEN CURED WITHIN ANY APPLICABLE CURE PERIOD UNDER THIS AGREEMENT), NONE OF
WHICH ARE ELIGIBLE TO BE CURED. THE PARTIES HAVE AGREED THAT SELLER’S ACTUAL
DAMAGES, IN THE EVENT OF AN UNCURED DEFAULT BY PURCHASER, WOULD BE EXTREMELY
DIFFICULT OR IMPRACTICAL TO DETERMINE. THEREFORE, BY PLACING THEIR INITIALS
BELOW, THE PARTIES ACKNOWLEDGE THAT THE

 

22

--------------------------------------------------------------------------------


 

EARNEST MONEY HAS BEEN AGREED UPON, AFTER NEGOTIATION, AS THE PARTIES’
REASONABLE ESTIMATE OF SELLER’S DAMAGES.

 

Seller’s Initials

/s/ AH

 

Purchaser’s Initials

/s/ JDF

 

 

12.                     SELLER’S DEFAULT. IN THE EVENT OF AN UNCURED DEFAULT BY
SELLER, PURCHASER’S SOLE REMEDY SHALL BE THE RIGHT TO (A) COLLECT ACTUAL DAMAGES
FROM SELLER NOT TO EXCEED $150,000.00 AND THE RETURN OF THE EARNEST MONEY
DEPOSIT, AND THIS AGREEMENT SHALL TERMINATE AND EXCEPT AS SPECIFICALLY PROVIDED
FOR ELSEWHERE IN THIS AGREEMENT, NEITHER PARTY SHALL HAVE ANY FURTHER OBLIGATION
OR LIABILITY TO EACH OTHER AT LAW OR IN EQUITY; OR (B) SUE FOR SPECIFIC
PERFORMANCE OF ALL OF SELLER’S OBLIGATIONS HEREUNDER (AND SELLER HEREBY
ACKNOWLEDGES THAT NO OTHER REMEDY AVAILABLE TO PURCHASER HEREUNDER SHALL BE
CONSTRUED OR INTERPRETED AS AN ADEQUATE LEGAL REMEDY THAT WOULD PRECLUDE
PURCHASER FROM PURSUING AN ACTION FOR SPECIFIC PERFORMANCE OF THIS AGREEMENT).
FOR PURPOSES OF THIS SECTION, AN UNCURED DEFAULT IS ANY DEFAULT OR BREACH UNDER
THIS AGREEMENT THAT IS NOT CURED BY SELLER WITHIN TEN (10) DAYS AFTER WRITTEN
NOTICE FROM PURCHASER TO SELLER AND ESCROW AGENT WHICH SPECIFIES THE DETAILS OF
SUCH DEFAULT, EXCEPT FOR THE FAILURE OF SELLER TO CLOSE UNDER THIS AGREEMENT ON
THE CLOSING DATE FOR ANY REASON OTHER THAN A PURCHASER DEFAULT THAT HAS NOT BEEN
CURED WITHIN ANY APPLICABLE CURE PERIOD UNDER THIS AGREEMENT.

 

Seller’s Initials

/s/ AH

 

Purchaser’s Initials

/s/ JDF

 

 

13.                     (a)                                          
PRORATIONS. Rents actually collected for the calendar month in which the Closing
occurs (exclusive of Delinquent Rent, as hereinafter defined, but including
prepaid

 

23

--------------------------------------------------------------------------------


 

rents covering a period subsequent to Closing); water and other utility charges;
fuels; prepaid revenues and expenses covering a period subsequent to Closing;
real and personal property taxes (“Property Taxes”); and other similar revenue
and expense items shall be adjusted ratably as of 11:59 P.M. Central Time on the
Closing Date (“Proration Date”), and credited or debited to the balance of the
cash due at Closing. All regular and supplemental taxes and assessments
attributable to the period prior to the Closing Date shall be the responsibility
of Seller. All regular and supplemental taxes and assessments attributable to
the period after the Closing Date shall be the responsibility of Purchaser. If
the amount of any of the items to be prorated is not then ascertainable, the
adjustment thereof shall be on the basis of the most recent ascertainable data.
With respect to Property Taxes, if Closing occurs before the current fiscal
year’s tax bills are available, the proration will be based upon the previous
fiscal year’s tax bill and the proration shall be readjusted and settled by
Seller and Purchaser within ten (10) business days after such tax bill is
issued. If special assessments have been levied against the Property for
improvements, then the amount of any installments which are attributable to
periods on or prior to the Closing Date shall be paid by the Seller; and the
amount of installments which are attributable to periods after the Closing Date
shall be paid by the Purchaser. If any charges, expenses or other items to be
prorated hereunder are unavailable on the Closing Date, a readjustment will be
made within ten (10) business days following the availability of accurate bills
and figures. Seller shall instruct its property manager to discontinue data
entry operations in the on-site computer system for the Property (including
making deposits of rental income) for the period subsequent to the close of
business on December 23, 2011. Seller acknowledges that such discontinuance is
intended to afford Seller and Purchaser an opportunity to coordinate the
transition of the Property in anticipation of Closing and to complete work on
prorations as set forth in this Agreement. Seller shall instruct its property
manager to forward to Purchaser or its designee final reports to

 

24

--------------------------------------------------------------------------------


 

facilitate transition planning and compilation of prorations as soon as
practicable after discontinuing such data entry.

 

(b)                   DELINQUENT RENTS. If, as of the Closing Date, basic rent
is in arrears (“Delinquent Rent”), then rents on a tenant by tenant basis
collected by Purchaser shall first be applied to rents currently due to
Purchaser and then to Delinquent Rent. Purchaser shall deliver Seller’s pro rata
share within 10 days of Purchaser’s receipt of that Delinquent Rent. With
respect to Delinquent Rent not more than 60 days delinquent as of the Closing
Date, Purchaser shall make an attempt to collect same for Seller’s benefit after
the Closing in the usual course of the operation of the Property (but Purchaser
is not required to incur any expense in the collection effort). Purchaser’s
obligation to remit Delinquent Rent payments to Seller terminates 90 days after
the Closing. Nothing contained herein requires Purchaser to institute any
lawsuit or other collection procedure to collect Delinquent Rents, and Seller
shall, as of the Closing Date, abandon all efforts to collect Delinquent Rents.

 

(c)                    REFUNDABLE DEPOSITS. The full amount of any refundable
deposits (and interest thereon if required by law) for the return of which
Purchaser or any subsequent owner of the Property could be held accountable or
responsible on or after the Closing Date will, at Closing, be paid or credited
to Purchaser by Seller and assumed by Purchaser.

 

(d)                   INSURANCE PREMIUMS AND MANAGEMENT FEES; UTILITY DEPOSITS.
Insurance premiums and management fees incurred by Seller will be paid for by
Seller and Purchaser shall not be liable therefor. Seller will not assign to
Purchaser, and Purchaser will not be entitled to, any deposits held by any
utility company or other company servicing the Property; but rather such
deposits will be returned to Seller and Purchaser will arrange and bear all
responsibility to arrange with all utility companies to have accounts styled in
Purchaser’s name beginning on the Closing Date.

 

25

--------------------------------------------------------------------------------


 

This Section 13 of this Agreement shall survive the Closing and the delivery and
recording of the Deed.

 

14.                     RECORDING. This Agreement shall not be recorded and the
act of recording by Purchaser shall be an act of default hereunder by Purchaser
and shall be subject to the provisions of Section 11.

 

15.                     ASSIGNMENT. The Purchaser may not assign its interest in
this Agreement without the prior written consent of the Seller. Notwithstanding
the foregoing, Purchaser may, upon notice to Seller within five (5) business
days prior to the Closing, assign its rights under this Agreement to (a) any
affiliate or direct or indirect subsidiary of Purchaser, or (b) any entity in
which Purchaser, or the principals thereof, have control as defined herein,
provided that in each instance, except as provided below, Purchaser shall remain
liable for Purchaser’s obligations under this Agreement. Upon both the
assignment of this Agreement and the Closing of this transaction, the original
Purchaser will be released from all liabilities and obligations under this
Agreement, provided that such assignee has assumed all of the liabilities and
obligations of the Purchaser under this Agreement. For purposes of this Section,
an “affiliate” of Purchaser means (i) an entity that controls, is controlled by,
or is under common control, with the entity in question, (ii) any entity that
participates in any investment program, sponsored by Behringer Harvard Holdings,
LLC, Cardinal Group Investments, LLC, or any of their direct or indirect parents
or subsidiaries. The term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of an entity, whether through the ownership of voting securities or
otherwise. Except as provided above, any other assignment or transfer of, or
attempt to assign or transfer, Purchaser’s interest in this Agreement shall be
an act of default hereunder by Purchaser and subject to the provisions of
Section 11.

 

16.                     BROKER. The parties hereto acknowledge that CB Richard
Ellis (“Broker”) is the only real estate broker involved in this transaction.
The foregoing does not apply to any fee

 

26

--------------------------------------------------------------------------------


 

which may be paid by Seller to any affiliate of Seller or FF Properties L.P. or
an exclusive broker engaged by an affiliate of Seller as a result of this
transaction (collectively, an “Affiliate Broker”). Seller agrees to pay Broker a
commission or fee (“Fee”) pursuant to an agreement between Seller and Broker.
Purchaser agrees to indemnify, defend and hold harmless the Seller and any
member, partner or affiliate or parent of Seller, and all shareholders,
employees, officers and directors of Seller or Seller’s partner(s), or
member(s), or parent or current and former affiliate (each of the above is
individually referred to as a “Seller Indemnitee”) from all claims, including
attorneys’ fees and costs incurred by a Seller Indemnitee as a result of
anyone’s claiming by or through Purchaser any fee, commission or compensation on
account of this Agreement, its negotiation or the sale hereby contemplated other
than the Fee payable by Seller to Broker and any fee relating to an Affiliate
Broker. Purchaser does now and shall at all times consent to a Seller
Indemnitee’s selection of defense counsel. Seller agrees to indemnify, defend
and hold harmless the Purchaser and all shareholders, employees, officers and
directors of Purchaser or Purchaser’s parent or affiliate (each of the above is
individually referred to as a “Purchaser Indemnitee”) from all claims, including
attorneys’ fees and costs incurred by a Purchaser Indemnitee as a result of
anyone’s claiming by or through Seller any fee, commission or compensation on
account of this Agreement, its negotiation or the sale hereby contemplated,
including (without limitation) any claims by Broker or an Affiliate Broker.
Seller does now and shall at all times consent to a Purchaser Indemnitee’s
selection of defense counsel. Notwithstanding anything contained in this
Agreement to the contrary, the provisions of this Section shall forever survive
the Closing and delivery of the Deed or earlier termination of this Agreement.

 

17.                     DOCUMENTS, INSPECTION OF PROPERTY AND APPROVAL PERIOD.

 

(a)                   Seller has heretofore delivered (or will deliver within
five (5) days after the Effective Date) originals or copies of the following
documents to the extent in Seller’s

 

27

--------------------------------------------------------------------------------


 

possession or control or otherwise reasonably available to Seller (collectively
the “Documents”):

 

(i)                           Copies of the latest construction drawings for the
Improvements.

 

(ii)                        Copies of all certificates of occupancy.

 

(iii)                     Copies of any third party environmental and seismic or
soils (as applicable) reports relating to the Property.

 

(iv)                    Copies of the most recent real estate and personal
property tax bills.

 

(v)                       Copies of all Service Contracts pertaining to the
Property and a schedule listing all such Service Contracts.

 

(vi)                    A schedule listing all Personal Property.

 

(vii)                 True, correct and complete copies of any Lease files and
licenses which are located at the Property for Purchaser’s review.

 

(viii)              A current rent roll (“Rent Roll”), certified by Seller to be
true and correct in all materials respects as of the date thereof.

 

(ix)                    Unaudited income and expense statements of operations
(hereinafter referred to as the “Financial Statements”) for the Property for the
prior calendar year and the latest available current calendar year.

 

(x)                       Copies of the maintenance/service logs for the
Property.

 

(xi)                    Copies of any insurance claims made by the Seller with
respect to the Property.

 

(xii)                 Such other non-confidential documents as Purchaser may
have requested.

 

(b)                   All of the Documents and the condition of, and all other
matters in connection with, the Property shall be subject to approval by
Purchaser during the period

 

28

--------------------------------------------------------------------------------


 

(“Approval Period”) commencing on the Effective Date and terminating at
5:00 P.M. Central Time on December 16, 2011, which approval can be given or
withheld in Purchaser’s sole and absolute discretion for any reason or no
reason. Upon not less than 48 hours notice to the Seller, the Purchaser shall
have the right on a continuing basis to inspect and approve the condition of the
Property during normal business hours. Purchaser and each of its contractors
shall maintain public liability insurance policies on an occurrence basis (in an
amount of combined single limit coverage of not less than $1,000,000) insuring
against claims arising as a result of damage or injury caused by the inspections
of the Property being conducted by Purchaser naming Seller and FF Properties
L.P. as additional insureds. Prior to commencing any tests, studies and
investigations, Purchaser shall deliver to Seller a certificate of insurance
evidencing the existence of the aforesaid policies, however, Purchaser’s failure
to deliver said certificate of insurance to Seller shall not in any way waive
Purchaser’s obligation to maintain said public liability policies in accordance
with the terms of the previous sentence. Purchaser agrees to indemnify, defend,
protect and hold Seller, FF Properties L.P., FFR Trust, FFRT Development, L.P.,
Morgan Stanley Real Estate Fund V U.S., L.P., a Delaware limited partnership,
Morgan Stanley Real Estate Fund V Special U.S., L.P., a Delaware limited
partnership, MSP Real Estate Fund V, L.P., a Delaware limited partnership,
Morgan Stanley Real Estate Investors V U.S., L.P., a Delaware limited
partnership, MSP Co-Investment Partnership V, L.P., a Delaware limited
partnership, and MSP Co-Investment Partnership V-A, L.P., a Delaware limited
partnership, and their respective former and current affiliates, partners,
shareholders, members, officers, employees, agents, trustees and beneficiaries
and each of their successors and assigns (“Indemnified Parties”) harmless from
any and all loss, costs, including attorneys’ fees, liability or damages which
any of the Indemnified Parties may incur or suffer as a result of damage or
injury caused by Purchaser’s or its engineers, architects, employees,
contractors and agents conducting its inspection and investigation of the
Property including the

 

29

--------------------------------------------------------------------------------

 

entry of Purchaser, its employees or agents and its lender onto the Property,
including without limitation, liability for mechanic’s liens, but specifically
excluding any damage or injury caused by: (i) the negligent acts or omissions of
Seller or its Indemnified Parties; or (ii) the mere discovery of conditions on
the Property. Purchaser’s rights under this Section shall not include the right
to conduct any Phase II-type environmental audit or invasive or destructive
testing of the Property (including, without limitation, any soil sampling,
excavation or other physical testing) without Seller’s prior written approval
(which approval shall not be unreasonably withheld or delayed) of the specific
types and extent of such audit or testing and the entity which is to perform
such audit or test; provided, however, in no event shall Purchaser conduct any
groundwater testing under or adjacent to the Property without the Seller’s
consent which may be withheld in Seller’s sole discretion. If Seller’s on-site
management personnel refuse to allow Purchaser to perform testing of the
Improvements (invasive or otherwise), then Purchaser shall immediately notify
Seller of such refusal (it being specifically agreed that telephonic notice is
acceptable); provided, however, Purchaser’s failure to so notify Seller shall
not be a Purchaser default hereunder or an event that, with the passage of time
or notice, will constitute a default hereunder. Purchaser shall have the right
to inspect the apartment units (collectively, the “Units”); provided, however,
in no event shall Purchaser, without being accompanied by a representative of
Seller, (i) contact any Tenant of the Property or (ii) enter any Unit whether or
not occupied by a Tenant. Seller shall have the right, at its option, to cause a
representative of Seller to be present at all on-site inspections, reviews and
examinations conducted hereunder. Purchaser shall use commercially reasonable
efforts to keep all information or data received or discovered in connection
with any of the inspections, reviews or examinations strictly confidential;
provided, however, Purchaser’s confidentiality obligations in this sentence
shall be further limited by the terms of Section 36 of this Agreement.
Notwithstanding anything contained in this Agreement to the contrary,
Purchaser’s indemnity obligations under this

 

30

--------------------------------------------------------------------------------


 

Section shall forever survive the Closing and delivery and recording of the Deed
or the earlier termination of this Agreement.

 

(c)   Purchaser acknowledges that it is a sophisticated and experienced
purchaser of real estate; that numerous apartment complexes contain mold; water
damage, fungi, bacteria and/or other biological growth or biological growth
factors; and that the Property may contain mold, water damage, fungi, bacteria,
and/or other biological growth or biological growth factors which Purchaser may
not have discovered during its inspection of the Property. Purchaser agrees that
in purchasing the Property from the Seller, it is assuming the risk (subject to
the representations and warranties of Seller contained in this Agreement and the
Closing Documents) that the Property may contain mold, water damage, fungi,
bacteria, and/or other biological growth or biological growth factors even as a
result of a patent or latent construction defect.

 

(d)   Purchaser agrees to restore any damage to the Property which may arise as
a result of Purchaser’s inspection of the Property.

 

(e)   Purchaser shall not expressly request any governmental agency,
governmental authority, governmental department or governmental employee to
inspect any portion of the Property. Seller acknowledges and agrees, for
purposes of this subsection (e), that Purchaser will not be deemed to have
expressly requested such an inspection if, as a result of Purchaser’s mere
request for information from a governmental authority or department, such an
inspection is carried out.

 

(f)   If (i) Purchaser disapproves the Documents or the condition of the
Property prior to the expiration of the Approval Period and, accordingly,
Purchaser desires to terminate this Agreement, Purchaser must provide notice
(“Notice of Disapproval”) delivered to Seller prior to the expiration of the
Approval Period that Purchaser is terminating this Agreement. Upon receipt of
the Notice of Disapproval, this Agreement shall be terminated and

 

31

--------------------------------------------------------------------------------


 

the Earnest Money held by the Escrow Agent shall be returned to the Purchaser.
If Purchaser does not deliver a Notice of Disapproval to Seller and has
deposited the Additional Earnest Money as required under Section 2(b) hereof,
then, notwithstanding any continued access to or inspections of the Property
following the expiration or waiver of the Approval Period, it shall be
conclusively presumed that Purchaser (i) has approved the Documents and the
condition of the Property, (ii) has acknowledged and agreed that, prior to
purchase, Purchaser has been given adequate access to inspect the Property,
including the opportunity to conduct invasive testing to discover any patent or
latent defects in or on the Property, examine the books and records relating to
the Property; conduct interviews or take any other necessary steps to fully and
adequately discover any and all latent or patent defects with the Property,
(iii) has acknowledged that it has the full and complete knowledge necessary to
purchase the Property, or has chosen not to obtain the full and complete
knowledge, although provided with the opportunity by Seller, and (iv) has
conducted, or had the opportunity to conduct, sufficient examination of the
building, building envelope, building systems, building grounds, building
components and surrounding conditions including but not limited to soils. The
foregoing acknowledgements shall not be construed to limit the representations
and warranties of Seller contained in this Agreement or the Closing Documents.

 

 

Purchaser’s Initials

/s/ JDF

 

18.                               SELLER’S REPRESENTATIONS, WARRANTIES AND
COVENANTS

 

(a)   Any reference in this Section 18 or elsewhere in this Agreement to
Seller’s knowledge or to the best of Seller’s knowledge shall only mean such
actual (and not constructive or imputed) knowledge of Gino Barra (Sales
Manager), Zach Johnston (Asset Manager) and Libby Crean, (Regional Property
Manager), who shall not have any duty to make any inquiry of any kind with
respect to such matters. Any knowledge of Seller’s agents, servants or employees
(other than knowledge of Gino Barra, Zach Johnston or Libby Crean)

 

32

--------------------------------------------------------------------------------


 

shall not be construed or imputed to Seller or its constituent entities or their
owners. Neither Gino Barra, Zach Johnston nor Libby Crean shall have any
personal liability to Purchaser or any other person or entity for any breach of
any representation, warranty or covenant by Seller in this Agreement.

 

(b)   Subject to the limitations set forth in subsection (a) above, Seller
hereby makes the following representations, warranties and covenants:

 

(i)   To Seller’s knowledge, Seller has not received written notice from any
governmental authority that the present use and occupancy of the Property do not
conform with applicable building and zoning laws.

 

(ii)   To Seller’s knowledge, except as may be set forth on the tax bills and
the Title Commitment, there are presently no pending, and Seller has received no
written notice of, special assessments of any nature with respect to the
Property or any part thereof, nor has Seller received any written notice of any
special assessments being contemplated.

 

(iii)   The Rent Roll attached hereto as Exhibit O and the schedule of retail
tenants attached hereto as Exhibit O-2 are true and accurate in all material
respects as of the date and time thereof and will be updated and certified as of
the Closing Date and, except as set forth in the Leases, no tenant is entitled
to any concession, allowance, rebate or refund; provided, however,
notwithstanding the foregoing to the contrary, Seller makes no representation or
warranty with respect to the accuracy of the square footage figures set forth in
the Rent Roll attached hereto as Exhibit O and Purchaser shall rely on its own
investigations and due diligence regarding same.

 

(iv)   Seller has furnished Purchaser with rent delinquency reports dated as of
November 30, 2011 that are complete and accurate in all material respects as of
the date and time of such reports.

 

33

--------------------------------------------------------------------------------


 

(v)   To the best of Seller’s knowledge, there are no written leases, tenancies,
licenses, or other rights of occupancy or use for any portion of the Property
other than the Service Contracts, the Leases set forth on Exhibit A-2 and O-2,
and except as set forth in the Rent Roll for the residential tenants as of the
date and time of such reports.

 

(vi)   To the best of Seller’s knowledge, the Leases are valid and in full force
and effect and, as of November 30, 2011, except as set forth on the Rent Roll as
of the date and time of such Rent Roll and the rent delinquency reports dated as
of November 30, 2011 (as the same are updated at Closing), each Tenant is in
actual possession of the leased unit or space and is not in default of its
obligation to pay rent or other obligations.

 

(vii)   To the best of Seller’s knowledge, the residential Leases made available
for review by Purchaser are true and correct copies of the actual residential
Leases in Seller’s possession or control and, are the complete written
documentation of the agreement between the Seller and each of the Tenants.

 

(viii)   To the best of Seller’s knowledge, the retail Leases set forth on
Exhibit A-2 made available for review by Purchaser are true and correct copies
of the actual documents comprising the extent of the retail Leases in Seller’s
possession or control, provided however, they may not be the complete written
documentation of the agreement between the Seller and such retail Tenants as set
forth on Exhibit A-2.

 

(ix)   To the best of Seller’s knowledge, except for those claims identified on
Exhibit V hereto (if any), no tenant has asserted a claim (“Tenant Claim”) of
which Seller has written notice that could adversely affect the right of
landlord to collect rent from the tenant, and no notice of default or breach on
the part of landlord under any of the Leases has been received by Seller;
provided, however, that claims asserted by any tenant after the Effective Date
of this Agreement shall be disclosed to Purchaser, within 2

 

34

--------------------------------------------------------------------------------


 

business days after Seller’s knowledge thereof, pursuant to Section 18
(c)(xi) of this Agreement and shall not be deemed a default by Seller unless
Seller fails to disclose the same and the aggregate amount of such Tenant Claims
(disclosed or undisclosed) exceeds $10,000.

 

(x)   To the best of Seller’s knowledge, except as set forth on the Rent Roll or
any prepaid rent report or delinquency report now or hereafter provided to
Purchaser from time to time, no tenant under any Lease has prepaid rent or other
charges for more than the current month. The amount to be paid to or credited to
Purchaser at Closing for security deposits will constitute the full amount of
the security deposits for the return of which Purchaser or any subsequent owner
of the Property could be held accountable or responsible after the Closing Date.

 

(xi)   Seller has not received written notice of any pending litigation, and to
Seller’s knowledge, there is no threatened litigation, affecting title to the
Property, except as may be set forth on Exhibit P attached hereto, the liability
for which shall be retained by Seller subsequent to Closing, and for which
Seller agrees to indemnify and hold Purchaser harmless. The provisions and
obligations of this subsection (xi) shall survive the Closing.

 

(xii)   There is no pending and, to Seller’s knowledge, no threatened
condemnation or similar proceeding affecting the Property.

 

(xiii)   The existing casualty insurance for the Property is for full
replacement value.

 

(xiv)   This Agreement has been duly authorized and executed on behalf of Seller
and constitutes a valid and binding agreement, enforceable in accordance with
its terms. Seller has obtained all consents, releases and permissions and given
all required notifications, related to the transactions herein contemplated.

 

35

--------------------------------------------------------------------------------


 

(xv)   Seller does not have any employees on site at the Property.

 

(xvi)   To Seller’s knowledge, the Financial Statements delivered to Purchaser
by Seller are true and correct copies (in all material respects) of the
Financial Statements which Seller or its affiliate relies upon for the purposes
of operating the Property, reporting to its investors and filing Federal income
tax statements.

 

(xvii)   To the best of Seller’s knowledge, Seller has all required licenses,
permits, authorizations, consents, certificates, and approvals required for
operation of the Property by Seller.

 

(xviii)   The Property is connected with and has water, sewage disposal,
telephone, gas and electrical services.

 

(xix)   To Seller’s knowledge, all of the books, records, information, data, and
other items supplied by Seller to Purchaser, excluding any of the foregoing that
have been prepared by third parties, are true and correct in all material
respects.

 

(xx)   To the best of Seller’s knowledge, there are no unpaid charges, debts,
liabilities, claims or obligations arising from the ownership or operation of
the Property that could give rise to any mechanic’s or other statutory lien
against the Property for which Purchaser would be responsible, except as shown,
if at all, on the Title Commitment (which shall be cured by Seller in accordance
with this Agreement) or on Exhibit T hereto, in each case, the liability for
which shall be retained by Seller subsequent to Closing, and for which Seller
agrees to indemnify and hold Purchaser harmless. The provisions and obligations
of this subsection (xx) shall survive the Closing.

 

(xxi)   To Seller’s knowledge, Seller has not received written notice from any
governmental authority that it is in violation of any applicable Environmental
Law.

 

36

--------------------------------------------------------------------------------


 

(xxii)   To Seller’s knowledge: (A) there is no active remediation in excess of
$25,000 for the occurrence of mold, water damage, fungi, bacteria or other
biological growth or biological growth factors at the Property; provided,
however, notwithstanding any provision in this Agreement or any Closing
Documents to the contrary, new remediation activities in excess of $25,000 for
any single occurrence that commence after the Effective Date of this Agreement
shall be disclosed to Purchaser pursuant to Section 18 (c)(xii) of this
Agreement and shall not be deemed a default by Seller unless Seller fails to
disclose the same; and (B) there has been no prior remediation in excess of
$25,000 for the occurrence of mold, fungi, bacteria or other biological growth
or biological growth factors at the Property.

 

(xxiii)   To Seller’s knowledge, attached hereto as Exhibit Q is a list of all
current Service Contracts relating to the management, maintenance, leasing or
operation of the Property and any Master Agreements to the extent pertaining to
the Property.

 

(xxiv)   To Seller’s knowledge, there is no outstanding default or breach of the
Title Documents by Seller and there are no facts or circumstances that, with the
passage of time or giving of notice or both, will result in a default or breach
of the Title Documents by Seller, except as set forth on Exhibit P hereto.

 

(xxv)   To Seller’s knowledge, the reports listed on Exhibit R attached hereto
are the only third party environmental and geotechnical reports in Seller’s
possession or control pertaining to the Property; provided, however, Seller
makes no representation or warranty that such reports are accurate or complete.

 

(c)      Seller hereby covenants that prior to the Closing:

 

(i)   At all times from the Effective Date to the Closing Date, Seller shall
maintain in force all existing fire and extended coverage insurance policies and
comprehensive general liability insurance policies covering the Property.

 

37

--------------------------------------------------------------------------------


 

(ii)   Seller shall operate, lease and manage the Property (or to cause its
property manager to do so) in at least the same manner that Seller (or its
property manager, as the case may be) has heretofore operated, leased and
managed the Property (wear and tear, and casualty excepted). Seller shall not
enter into residential Leases with a term longer than eighteen (18) months.
Seller shall not modify, terminate, assign or amend existing residential Leases
or provide new incentives to new or existing tenants that are inconsistent in
any material respect with the rent and concession guidelines attached hereto as
Exhibit W without Purchaser’s prior written consent, which may be withheld in
its commercially reasonable discretion but which consent shall be deemed given
if not otherwise denied by Purchaser in writing within five (5) business days
after such consent has been requested in writing by Seller. Seller shall not
enter into any new retail leases or amendments to existing retail leases without
Purchaser’s prior consent which shall not be unreasonably withheld or delayed.

 

(iii)   Seller will not, without the prior written consent of Purchaser, which
consent shall not be unreasonably withheld, delayed or conditioned, permit any
material structural modifications or additions to the Property; provided,
however such consent shall be deemed given if not otherwise denied by Purchaser
in writing within five (5) business days after such consent has been requested
in writing by Seller.

 

(iv)   Seller will not remove any Personal Property, unless it is replaced by
similar personal property of at least equal value.

 

(v)   Seller will not enter into any new Service Contracts that are not
terminable upon thirty (30) days prior notice, and without premium or penalty,
or enter into any contracts related to the Property whereby Seller or an
affiliate receives any prepaid or up-front fees.

 

38

--------------------------------------------------------------------------------


 

(vi)   Seller shall, upon request by Purchaser, deliver updates of the following
reports to Purchaser with the frequency noted below:

 

a)   Rent Roll (weekly);

 

b)   delinquency report (upon execution of this Agreement and at Closing);

 

c)   current month and year-to-date operating statements (monthly); and

 

d)   trailing 12-month operating statements in column format (monthly).

 

(vii)   Seller shall deliver to Purchaser, within a reasonable time after
receipt thereof, copies of written notices which Seller, to the best of Seller’s
knowledge (as defined in Section 18(a) hereof) has received with reference to
any pending or threatened litigation affecting the Property.

 

(viii)   Each apartment unit will contain a working range top, refrigerator, and
microwave; provided, however that if any unit does not contain such working
items, Seller will provide a credit to Purchaser at the Closing for the amount
of the replacement of such nonworking or missing item with a new item of similar
quality and utility or, if commercially reasonable to repair such item, the
amount of such repair.

 

(ix)   At Closing, Seller shall cause all management agreements covering the
Property to be terminated as of the Closing Date.

 

(x)   From the Effective Date through the Closing Date, Seller shall not create
any additional encumbrances on the Property without the prior written consent of
Purchaser, to be given or withheld in Purchaser’s sole and absolute discretion.

 

(xi)   In addition to any claim or notice identified on Exhibit V hereto, Seller
will, prior to Closing, but in any event within 2 business days after Seller’s

 

39

--------------------------------------------------------------------------------

 

knowledge thereof, notify Purchaser of any claim asserted by a tenant of which
Seller has written notice that could adversely affect the right of landlord to
collect rent from such tenant, and of any written notice of default or breach on
the part of landlord under any of the Leases (collectively, a “Tenant Claim”).

 

(xii)   Seller will, prior to Closing, notify Purchaser of any remediation
activities with respect to mold, water damage, fungi, bacteria or other
biological growth or biological growth factors at the Property.

 

(xiii)   Seller will not intentionally cause any liens or encumbrances to be
recorded against the Property which have a material adverse effect on the
Property.

 

(xiv)   Seller will use commercially reasonable efforts to obtain an estoppel
certificate that is consistent in all material respects with the form of
Exhibit X hereto from each retail tenant of the Property prior to the Closing
(“Retail Tenant Estoppel Certificate”); provided, however if Seller is unable to
obtain a Retail Tenant Estoppel Certificate from one or more of the retail
tenants (a) providing such Retail Tenant Estoppel Certificates is not a
condition of the Closing, except as set forth in Paragraph 20(a)(vii) hereof
with respect to the Select Retail Tenants described therein, nor will Seller be
deemed to be in default under this Agreement, and (b) Seller shall deliver to
Purchaser at Closing a filled in and completed Retail Tenant Estoppel
Certificate for each retail tenant for which no estoppel certificate was
obtained which may be qualified by the “best of Seller’s knowledge” and subject
to all terms and limitations set forth in Paragraph 18 of this Agreement.

 

(d)   Purchaser’s right to notify Seller of a claim against Seller for a breach
of an indemnity (except for Seller’s indemnity for a brokerage commission),
representation, warranty or covenant under this Agreement or the Exhibits
attached hereto (“Claim”) shall expire on the one year anniversary of the
Closing and delivery of the Deed (“Survival Date”).

 

40

--------------------------------------------------------------------------------


 

As to any Claim, Purchaser must: (i) notify Seller of the existence of the Claim
in question (“Claim Notice”); and (ii) if not otherwise resolved, then Purchaser
may, at its option, institute legal proceedings in a court of competent
jurisdiction within sixty (60) days after the Survival Date (“Judicial
Proceedings Date”). Any Claim for which a Claim Notice is not delivered by
Purchaser to Seller on or prior to the Survival Date or for which legal
proceedings are not instituted on or prior to the Judicial Proceedings Date,
then such Claim shall be deemed to have been waived by Purchaser and rendered
null and void and of no further force or effect. Seller’s total liability in the
aggregate for all Claims shall not exceed $330,000. Seller shall not be liable
for any Claim(s) until the aggregate of all Claims exceeds Twenty Thousand
($20,000.00) Dollars. The terms and limitations placed upon Seller in this
Section 18(d) shall apply notwithstanding anything to the contrary in this
Agreement.

 

19.           COMPLIANCE WITH OFAC.

 

To the best of the knowledge of Purchaser, without any duty to make diligent
inquiry, Purchaser represents and warrants that (a) Purchaser is currently in
compliance with the regulations of the Office of Foreign Asset Control,
Department of the Treasury (“OFAC”) (including those named on the OFAC’s
Specially Designated and Blocked Persons List) and any statute, executive order
(including the September 24, 2001, Executive Order No. 13224 Blocking Property
and Prohibiting Transactions with Persons Who Commit, Threaten to Commit or
Support Terrorism (the “Executive Order”)), or other governmental action
relating thereto; and (b) Purchaser is not, and will not be, a person with whom
Seller is restricted from doing business under the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (USA Patriot Act), H. R. 3152, Public Law 107-56, and the
Executive Order and the regulations promulgated thereunder and including persons
and entities named on the OFAC Specially Designated Nations and Blocked Persons
List. If Purchaser obtains knowledge that Purchaser has become listed on the
Lists or has been indicted,

 

41

--------------------------------------------------------------------------------


 

arraigned, or custodially detained on charges involving money laundering or
predicate crimes to money laundering, Purchaser shall immediately notify Seller
and in such event, Seller shall have the right to terminate this Contract
without penalty or liability to Seller immediately upon delivery of written
notice thereof to Purchaser. In such event the Earnest Money shall be returned
to Purchaser.

 

To the best of the knowledge of Seller, without any duty to make diligent
inquiry, Seller represents and warrants that (a) Seller is currently in
compliance with the regulations of OFAC (including those named on the OFAC’s
Specially Designated and Blocked Persons List) and any statute, Executive Order,
or other governmental action relating thereto; and (b) Seller is not, and will
not be, a person with whom Seller is restricted from doing business under the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (USA Patriot Act), H. R. 3152,
Public Law 107-56, and the Executive Order and the regulations promulgated
thereunder and including persons and entities named on the OFAC Specially
Designated Nations and Blocked Persons List. If Seller obtains knowledge that
Seller has become listed on the Lists or has been indicted, arraigned, or
custodially detained on charges involving money laundering or predicate crimes
to money laundering, Seller shall immediately notify Purchaser and in such
event, Purchaser shall have the right to terminate this Contract without penalty
or liability to Purchaser immediately upon delivery of written notice thereof to
Seller. In such event the Earnest Money shall be returned to Purchaser.

 

20.        CONDITIONS PRECEDENT TO CLOSING.

 

(a)   In addition to any conditions provided in other provisions of this
Agreement, Purchaser’s obligation to purchase the Property is and shall be
conditioned on the following (each a “Purchaser Closing Condition”):

 

(i)   That at no time prior to the Closing shall any of the following have been
done by or against or with respect to Seller or an affiliate of Seller and, as a
result

 

42

--------------------------------------------------------------------------------


 

thereof, Seller cannot perform its obligations under this Agreement: (i) the
commencement of a case under Title 11 of the U.S. Code, as now constituted or
hereafter amended, or under any other applicable federal or state bankruptcy law
or other similar law; (ii) the appointment of a trustee or receiver of any
property interest; or (iii) an assignment for the benefit of creditors.

 

(ii)   On the Closing Date, there shall not be any uncured Unpermitted Exception
or any violation of or non-compliance with any law, ordinance, order or
requirement relating to the Property which is imposed in writing and delivered
to Seller by any governmental authority relating to the Property that would have
a material adverse affect on the Property, which is not remedied by Seller. As
used herein, the term “material adverse affect” means any one or more conditions
that would result in a cost of not less than $100,000 in the aggregate or affect
the income of the Property by not less than $25,000 annually, in the aggregate.

 

(iii)   If the transaction contemplated hereby shall require authorization or
approval of any governmental agency having jurisdiction over the Property, all
such authorizations and approvals shall have been obtained and shall be in full
force and effect on and as of the Closing Date. If such authorizations and
approvals shall not have been obtained on or prior to the last day for Closing
hereinabove provided, the Closing Date may be deferred, at the election of
either party, for an additional period of time, not to exceed 30 days, as shall
be necessary to obtain any authorizations or approvals not then obtained.

 

(iv)   There shall be no more than five (5) Tenant Claims, or any number of
Tenant Claims in excess of $25,000 in the aggregate, outstanding at Closing that
have not been cured by Seller.

 

43

--------------------------------------------------------------------------------


 

(v)   There shall be no active remediation activities at the Property in an
amount more than $25,000 for any single occurrence with respect to mold, water
damage, fungi, bacteria or other biological growth or biological growth factors
at the Property.

 

(vi)   Seller has delivered to Purchaser at Closing a reaffirmation of the
representations and warranties (“Seller’s Reaffirmation of Representation and
Warranties”) executed by Seller, in the form of Exhibit N attached hereto and
made a part hereof.

 

(vii)   Seller shall have delivered to Purchaser no later than five (5) days
prior to the Closing Date a Retail Tenant Estoppel Certificate that is
consistent in all material respects with the form of Exhibit X hereto from all
of the following retail tenants (the “Select Tenants”): Apogee Telecomm, Inc.,
Longhorns Market, Board of Regents of the University of Texas and Cingular,
relating to their respective leases of retail space in the Improvement as
described in Section 1(b) hereof and Exhibit A-2.

 

(b)   If there is a failure of a Purchaser Closing Condition, Purchaser can
either (i) waive such failure and close this transaction, or (ii) notify Seller
in writing that Purchaser has elected to terminate this Agreement and obtain a
return of the Earnest Money (which notice shall specify the details of such
failure); provided, however, that a termination by Purchaser for a failure of a
Purchaser Closing Condition shall not become effective until the Closing Date,
and then only if the Purchaser Closing Condition shall not have been satisfied
by such time and date. In event of termination for a failure of a Purchaser
Closing Condition Purchaser shall receive a full refund of the Earnest Money,
and except as may be specifically set forth elsewhere in this Agreement, neither
party shall have any further liability hereunder.

 

(c)   A failure of any Purchaser Closing Condition under this Section 20 shall
not limit or supersede any remedy to which either party is otherwise entitled
under this Agreement, including (without limitation) any remedy for a default or
breach.

 

44

--------------------------------------------------------------------------------


 

21.           ENVIRONMENTAL AND OTHER REPORTS. Seller has delivered to Purchaser
at Purchaser’s request the environmental and other reports (the “Reports”)
listed on Exhibit R. Except for a breach of Seller representations and
warranties set forth in Section 18(b) of this Agreement, Purchaser hereby
releases Seller from any liability whatsoever with respect to the Reports,
including, without limitation, the matters set forth in the Reports or the
accuracy and/or completeness of the Reports.

 

22.           ORGANIZATIONAL DOCUMENTS. At least three (3) business days prior
to the Closing Date, Purchaser and Seller will provide Title Insurer with copies
of their respective organizational documents as required by Title Insurer.

 

23.           TIME OF ESSENCE. Time is of the essence of this Agreement.

 

24.           NOTICES. Any notice or demand which either party hereto is
required or may desire to give or deliver to or make upon the other party shall
be in writing and may be personally delivered or given or made by overnight
courier such as Federal Express or by facsimile or made by United States
registered or certified mail addressed as follows:

 

TO SELLER:

Fairfield Residential Company LLC

 

5510 Morehouse Drive

 

Suite 200

 

San Diego, California 92121

 

Attn: Gino A. Barra

 

858/457-2123

 

858/457-3982 (FAX)

 

E-mail: gbarra@ffres.com

 

 

with a copy to:

Meltzer, Purtill & Stelle LLC

 

1515 East Woodfield Road

 

Second Floor

 

Schaumburg, Illinois 60173-5431

 

Attn: Michael J. Wolfe

 

847/330-6052

 

847/330-1231 (Fax)

 

E-mail: mwolfe@mpslaw.com

 

45

--------------------------------------------------------------------------------


 

and to:

Morgan Stanley

 

 

3424 Peachtree Road Northeast, 9th Floor

 

 

Atlanta, Georgia 30326

 

 

Attention: Devin Barnwell

 

 

Fax: (404) 812-8444

 

 

 

 

TO PURCHASER:

Behringer Harvard Multifamily OP I LP

 

 

15601 Dallas Parkway, Suite 600

 

 

Addison, Texas 75001

 

 

Attention: Victor Mendiola

 

 

469/341-2849

 

 

214/655-1610 (FAX)

 

 

Email: vmendiola@behringerharvard.com

 

 

 

 

with a copy to:

Robert L. Abbott, P.C.

 

 

2828 Routh Street, Suite 500

 

 

Dallas, Texas 75201

 

 

Attention: Robert L. Abbott

 

 

214/849-9874

 

 

214/849-9823 (FAX)

 

 

Email: abbott@rabbottpc.com

 

 

subject to the right of either party to designate a different address for itself
by notice similarly given. Any notice or demand so given shall be deemed to be
delivered or made on the next business day if sent by overnight courier, or on
the same day if sent by facsimile and confirmation of sending is generated
before the close of business (5 p.m. Central time), or the next day if sent by
facsimile and confirmation is generated after the close of business, or on the
4th business day after the same is deposited in the United States Mail as
registered or certified matter, addressed as above provided, with postage
thereon fully prepaid. Any such notice, demand or document not given, delivered
or made by registered or certified mail or by Overnight courier or by facsimile
as aforesaid shall be deemed to be given, delivered or made upon receipt of the
same by the party to whom the same is to be given, delivered or made. Copies of
all notices shall be served upon the Escrow Agent.

 

25.           EXECUTION OF AGREEMENT. The parties hereto will each execute three
(3) copies of this Agreement and forward them to the Escrow Agent. Seller’s
three (3) executed

 

46

--------------------------------------------------------------------------------


 

copies of this Agreement will be accompanied with a direction to deliver a fully
executed copy of this Agreement to the Purchaser and to the Seller.

 

26.           GOVERNING LAW. The provisions of this Agreement shall be governed
by the laws of the state in which the Property is located.

 

27.           ENTIRE AGREEMENT. This Agreement constitutes the entire agreement
between the parties and supersedes all other negotiations, understandings and
representations made by and between the parties and the agents, servants and
employees.

 

28.           COUNTERPARTS. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.

 

29.           CAPTIONS. Section titles or captions contained herein are inserted
as a matter of convenience and for reference, and in no way define, limit,
extend or describe the scope of this Agreement or any provision hereof.

 

30.           NON-BUSINESS DAYS. Whenever action must be taken (including the
giving of notice of the delivery of documents) under this Agreement during a
certain period of time (or by a particular date) that ends (or occurs) on a
non-business day, then such period (or date) shall be extended until the
immediately following business day. As used herein, “business day” means any day
other than a Saturday, Sunday or federal holiday.

 

31.           SEVERABILITY. If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
such term and provision of this Agreement shall be valid and be enforced to the
fullest extent permitted by law.

 

32.           (Intentionally Omitted)

 

47

--------------------------------------------------------------------------------


 

33.           NO WAIVER. No waiver by a party of any breach of this Agreement or
of any warranty or representation hereunder by the other party shall be deemed
to be a waiver of any other breach by such other party (whether preceding or
succeeding and whether or not of the same or similar nature), and no acceptance
of payment or performance by a party after any breach by the other party shall
be deemed to be a waiver of any breach of this Agreement or of any
representation or warranty hereunder by such other party, whether or not the
first party knows of such breach at the time it accepts such payment or
performance. No failure or delay by a party to exercise any right it may have by
reason of the default of the other party shall operate as a waiver of default or
modification of this Agreement or shall prevent the exercise of any right by the
first party while the other party continues to be so in default.

 

34.           ATTORNEYS’ FEES. In the event either party commences legal
proceedings against the other party pursuant to any right to do so under this
Agreement, then the prevailing party shall be entitled to recover reasonable
attorneys’ fees and costs.

 

35.           TAX DEFERRED EXCHANGE. Purchaser and Seller may use the Property
in connection with a 1031 or 1033 tax deferred exchange (“Exchange”). The
parties agree to cooperate with each other and will execute such documents as
may reasonably be required by each other in order to effectuate an Exchange,
provided that no later then five (5) business days prior to the Closing Date,
the party (“Exchange Party”) seeking to effectuate an Exchange, delivers to the
other party (“Cooperating Party”) copies of all of the documents which the
Cooperating Party is required to execute in order to effectuate an Exchange. The
Cooperating Party will not assume any liability or cost in connection with an
Exchange and the Closing will not be delayed in order to effectuate an Exchange.
Either party’s inability to obtain any benefits for an Exchange under Sections
1031 or 1033 of I.R.C. will not relieve such party of any of its obligations
under this Agreement.

 

48

--------------------------------------------------------------------------------


 

36.           CONFIDENTIALITY. Purchaser and Seller each hereby agree to use
commercially reasonable efforts to keep the terms and conditions of this
Agreement and any information obtained with reference to the Property, including
but not limited to the Reports, confidential, provided that the parties may
reveal such information regarding the terms and provisions of this Agreement and
any information obtained with reference to the Property: (a) as may be necessary
in their reasonable discretion to comply with the provisions of this Agreement;
(b) in the ordinary course of business; (c) to parties (or their employees,
agents, due diligence analysts or other representatives) from or through whom
Purchaser or its affiliates (as defined in Section 15) are or may receive debt
or equity capital or other investment; (d) is readily ascertainable by the
general public; or (e) was known to Purchaser on a non-confidential basis prior
to the execution of this Agreement. Further, Purchaser shall be permitted to
disclose such information as may be recommended by Purchaser’s legal counsel in
order to comply with all financing, reporting, securities laws and other legal
requirements applicable to Purchaser, including any required disclosures to the
Securities and Exchange Commission. Notwithstanding anything to the contrary
contained herein, any duty of confidentiality set forth in this Agreement shall
terminate upon Closing

 

37.           RESTRICTION ON CONVERSION OF THE PROPERTY TO CONDOMINIUM.
Purchaser represents that it is purchasing the Property as an apartment rental
project and agrees not to convert the Property to condominiums prior to
December 31, 2018. Purchaser acknowledges that Seller is relying on this
representation as partial consideration of the Purchase Price, and on the
Closing Date will execute the Prohibition Against Condominium Conversion
Agreement attached hereto as Exhibit S (the “Condominium Agreement”) which will
be recorded in conjunction with the recordation of the Deed.

 

38.           SURVIVAL OF INDEMNIFICATION. Notwithstanding anything contained in
this Agreement to the contrary, subject to the limitations set forth in
Section 18(d) hereof, all of

 

49

--------------------------------------------------------------------------------

 

Purchaser’s and Seller’s indemnity obligations contained in this Agreement and
the Exhibits attached hereto shall forever survive the Closing and the delivery
and recording of the Deed or the earlier termination of this Agreement.

 

39.                               MISCELLANEOUS PROVISIONS.

 

This Agreement shall not be construed more strictly against any party merely by
virtue of the fact that the same has been prepared by such party or its counsel,
it being recognized that each party hereto has contributed substantially and
materially to the preparation of this Agreement, and that each party hereto
acknowledges and waives any claim contesting the existence and the adequacy of
the consideration given by the other parties hereto in entering into this
Agreement. Except as to those obligations which specifically survive the
Closing, all of Seller’s other obligations hereunder shall merge with the Deed.

 

40.                               BACK-UP OFFERS. Seller will discontinue
marketing the Property for sale but may accept back-up offers for the Property
provided they are subject and subordinate to this Agreement between Purchaser
and Seller.

 

41.                               RIGHT TO AUDIT. Seller acknowledges that
Purchaser may cause to be prepared audited financial statements with respect to
the Property in compliance with the policies of Purchaser and certain laws,
including applicable regulations (Rule 3-14 of Regulation S-X) promulgated by
the Securities and Exchange Commission. Seller shall, at no cost to Seller, use
commercially reasonable efforts to cooperate with Purchaser’s auditors in the
preparation of such audited financial statements (including making available for
interview, with reasonable advance notice from Purchaser, by Purchaser and
Purchaser’s auditors the management personnel of Seller who are responsible for
the day-to-day operation of the Property and the keeping of the books and
records in respect of the operation of the Property if still employed by
Seller), for three (3) years after Closing. In addition, if Seller has audited
financial statements, Seller shall during the course of such three (3) year
period after the Closing promptly upon request of

 

50

--------------------------------------------------------------------------------


 

Purchaser provide Purchaser with a copy of any such audited financial statements
for the most-recent period for which they have been prepared. Seller
acknowledges that any such audit may require review of records existing for up
to three years prior to the date of Closing, and Seller shall make available to
Purchaser any records in Seller’s possession or reasonable control covering such
period. If, after the Closing Date, Seller obtains an audited financial
statement for a fiscal period prior to the Closing Date that was not completed
as of the Closing Date, then Seller shall upon request from Purchaser promptly
provide Purchaser with a copy of such audited financial statement. Seller
acknowledges that providing any such audited financial statements to Purchaser
does not necessarily obviate Purchaser’s need to perform Purchaser’s own audit.
Purchaser agrees to indemnify and hold harmless Seller and the Related Parties
from any claim, damage, loss, or liability to which Seller and/or the Related
Parties is at any time subjected by any person who is not a party to this
Agreement as a result of Seller’s compliance with this Section, except to the
extent any such claim, damage, loss, or liability arises from Seller’s fraud or
intentional misrepresentation. Notwithstanding any provision herein to the
contrary, no information provided to or obtained by Purchaser as in connection
with any financial statements or financial and reporting information that is
provided or obtained after the date of this Agreement shall serve as a basis for
any claim, damage, loss, or liability by or against Seller and/or the Related
Parties, any and all such claims, damages, loss, or liability being hereby
waived by Purchaser, except to the extent any such claim, damage, loss, or
liability arises from Seller’s fraud or intentional misrepresentation. The
provisions of this Section shall survive the Closing of this Agreement.

 

42.                               PURCHASER REPRESENTATIONS AND COVENANTS.
Purchaser hereby makes the following representations, warranties and covenants
to Seller:

 

51

--------------------------------------------------------------------------------


 

(a)                                 This Agreement has been duly authorized and
executed on behalf of Purchaser and constitutes a valid and binding agreement,
enforceable in accordance with its terms. Purchaser has obtained (or will obtain
prior to the end of the Approval Period) all consents and permissions related to
the transactions herein contemplated.

 

(b)                                 There is no litigation or proceedings
pending, or to the best of Purchaser’s knowledge, threatened against Purchaser
that would prevent Purchaser from performing its obligations under this
Agreement.

 

43.                               NO THIRD PARTY BENEFICIARIES. Nothing in this
Agreement express or implied is intended to and shall not be construed to confer
upon or created in any person, other than the persons signing or joining this
Agreement, and their successors and permitted assigns any rights or remedies
under or by reason of this Agreement, including without limitation, any right to
enforce this Agreement.

 

44.                               JOINDER. Escrow Agent has joined in the
execution of this Agreement solely for the purpose of acknowledging it’s
obligations as Escrow Agent hereunder.

 

45.                               REAL ESTATE TAX PROTEST REFUND. Any refunds or
other recoveries received by Seller or Purchaser with respect to litigation or
other proceedings concerning real estate taxes for the year 2010 and subsequent
years of Seller’s ownership of the Property (“Real Estate Tax Refund”) are and
shall remain the property of Seller, and any costs and fees associated
therewith, including legal fees, shall remain the responsibility of Seller. Any
such Real Estate Tax Refund received by Purchaser shall be promptly turned over
or paid to Seller. This paragraph shall survive the Closing without expiration.

 

[signature pages follow]

 

52

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have put their hand and seal as of the
date set forth above.

 

Executed by Purchaser on

 

PURCHASER:

December 7, 2011.

 

 

 

 

BH UNIVERSITY TOWERS, LLC, a

 

 

Delaware limited liability company

 

 

 

 

 

By:

BEHRINGER HARVARD

 

 

 

OPPORTUNITY OP II, LP, a

 

 

 

Delaware limited partnership

 

 

 

 

 

 

By:

BHO II, Inc., a Delaware corporation,

 

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ James D. Fant

 

 

 

 

Name:

James D. Fant

 

 

 

 

Title:

Senior Vice President, Real Estate

 

 

 

 

 

 

Executed by Seller on

 

SELLER:

December 7, 2011.

 

 

 

 

FAIRFIELD 24TH STREET TOWERS LTD.,

 

 

a Texas limited partnership

 

 

 

 

 

By:

FF StudentCo C LLC,

 

 

 

a Delaware limited liability company,

 

 

 

its General Partner

 

 

 

 

 

 

By:

StudentCo LLC, Series C,

 

 

 

 

a Delaware series limited liability company,

 

 

 

 

its Managing Member

 

 

 

 

 

 

 

By:

/s/ Andrew Hinkelman

 

 

 

 

Name:

Andrew Hinkelman

 

 

 

 

Title:

President

 

53

--------------------------------------------------------------------------------


 

JOINDER SIGNATURE

 

CB Richard Ellis (“Broker”) executes this Agreement in its capacity as a real
estate broker and acknowledges that the fee or commission (“Fee”) due to it as a
result of the transaction described in this Agreement is the amount as set forth
in the agreement between Broker and Seller. Broker also acknowledges that
payment of the aforesaid Fee is conditioned upon the Closing and the receipt of
the Purchase Price by the Seller. Broker agrees to deliver a receipt to the
Seller at the Closing for the Fee and a release stating that no other fees or
commissions are due to Broker from Seller or Purchaser.

 

 

CB Richard Ellis

 

 

 

By:

/s/ [ILLEGIBLE]

 

Name:

[ILLEGIBLE]

 

Title:

[ILLEGIBLE]

 

54

--------------------------------------------------------------------------------


 

JOINDER SIGNATURE

 

Chicago Title Insurance Company has joined in the execution of this Agreement of
Sale (“Agreement”) solely for the purpose of acknowledging its obligations as
Escrow Agent under the Agreement and shall have no duties or liability under the
Agreement except for the performance of its own obligations under the Agreement.

 

 

 

CHICAGO TITLE INSURANCE COMPANY

 

 

 

By:

/s/ [ILLEGIBLE]

 

Name:

[ILLEGIBLE]

 

Title:

Escrew Officer

 

55

--------------------------------------------------------------------------------

 

EXHIBITS

 

A

-

Legal

A-2

-

Ground Floor Retail

B

-

Personal Property

C

-

Intentionally Omitted

D

-

Title Commitment

E

-

Intentionally Omitted

F

-

Deed

G

-

Bill of Sale

H

-

Assignment and Assumption of Service Contracts

I

-

Assignment and Assumption of Leases and Security Deposits

J

-

Notice to Tenants

K

-

Non-Foreign Affidavit

L

-

Assignment of Intangible Property

L-1

-

Lead Based Paint Disclosure

M

-

Assignment of Guaranties, Warranties, Permits, Licenses and Approvals

N

-

Seller’s Reaffirmation of Representation and Warranties

O

-

Rent Roll

O-2

-

Schedule of Retail Tenants

P

-

Litigation

Q

-

Service Contracts

R

-

Environmental and Geotechnical Reports

S

-

Prohibition Against Condominium Conversion Agreement

T

-

Lien Claims

U

-

Intentionally Omitted

V

-

Schedule of Tenant Claims or Breaches

W

-

Rent Guidelines

X

-

Form of Retail Tenant Estoppel Certificate

 

56

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

1.  PURCHASE AND SALE

1

2.  PURCHASE PRICE

4

3.  TITLE COMMITMENT AND SURVEY

5

4.  CONDITION OF TITLE/CONVEYANCE

9

5.  PAYMENT OF CLOSING COSTS

9

6.  DAMAGE, CASUALTY AND CONDEMNATION

10

7.  AS-IS CONDITION

12

8.  CLOSING

17

9.  CLOSING DOCUMENTS

17

10. SELLER’S RIGHT TO CURE

21

11. DEFAULT BY PURCHASER

22

12. SELLER’S DEFAULT

23

13. PRORATIONS

23

14. RECORDING

26

15. ASSIGNMENT

26

16. BROKER

26

17. DOCUMENTS, INSPECTION OF PROPERTY AND APPROVAL PERIOD

27

18. SELLER’S REPRESENTATIONS, WARRANTIES AND COVENANTS

32

19. COMPLIANCE WITH OFAC

41

20. CONDITIONS PRECEDENT TO CLOSING

42

21. ENVIRONMENTAL AND OTHER REPORTS

45

22. ORGANIZATIONAL DOCUMENTS

45

23. TIME OF ESSENCE

45

24. NOTICES

45

25. EXECUTION OF AGREEMENT

46

26. GOVERNING LAW

47

27. ENTIRE AGREEMENT

47

28. COUNTERPARTS

47

29. CAPTIONS

47

30. NON-BUSINESS DAYS

47

31. SEVERABILITY

47

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

32. NO WAIVER

48

33. ATTORNEYS’ FEES

48

34. TAX DEFERRED EXCHANGE

48

35. CONFIDENTIALITY

49

36. RESTRICTION ON CONVERSION OF THE PROPERTY TO CONDOMINIUM

49

37. SURVIVAL OF INDEMNIFICATION

49

38. MISCELLANEOUS PROVISIONS

50

39. BACK-UP OFFERS

50

40. RIGHT TO AUDIT

50

41. PURCHASER REPRESENTATIONS AND COVENANTS

51

42. NO THIRD PARTY BENEFICIARIES

52

43. JOINDER

52

44. 2011 ANNUAL FINANCIAL REPORT

 

 

ii

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Legal

 

TRACT I:

ALL OF THAT CERTAIN TRACT OR PARCEL OF LAND BEING A PORTION OF LOTS 5, 6, 7 AND
8 OF RAYMOND’S SUBDIVISION OF OUTLOTS 38 & 39, DIVISION “D”, A SUBDIVISION IN
THE CITY OF AUSTIN, TRAVIS COUNTY, TEXAS, AS RECORDED IN PLAT BOOK 1, PAGE 18 OF
THE PLAT RECORDS OF TRAVIS COUNTY, TEXAS, BEING ALL OF THAT CERTAIN TRACT OF
LAND DESCRIBED AS TRACT 1 IN VOLUME 6252, PAGE 642 OF THE DEED RECORDS OF TRAVIS
COUNTY, TEXAS, AND BEING THAT SAME TRACT OF LAND DESCRIBED IN DOCUMENT NO.
2005180415 OF THE OFFICIAL PUBLIC RECORDS OF TRAVIS COUNTY, TEXAS, THE HEREIN
DESCRIBED TRACT OF LAND BEING MORE PARTICULARLY DESCRIBED BY METES AND BOUNDS AS
FOLLOWS:

 

BEGINNING at a hilti nail found at the common South corner of Lots 4 and 5 of
the aforementioned subdivision, being in the North r.o.w. line of West
23rd Street for the Southwest corner and PLACE OF BEGINNING hereof;

 

THENCE along the common line of said Lots 4 and 5, N 18°55’30” E for a distance
of 186.05 feet to a capped iron pin set in the South r.o.w. line of West
24th Street, for the Northwest corner hereof;

 

THENCE along the South r.o.w. line of West 24th Street, S 71°00’ E for a
distance of 279.60 feet to an ‘X’ set on concrete in the common line of Lots 7
and 8 of the aforementioned subdivision, for the Northeast corner hereof;

 

THENCE along the common line of said Lots 7 and 8, S 18°59’ W for a distance of
88.07 feet to a ½ inch iron pin found, for an Easterly corner hereof;

 

THENCE along the East line of the herein described tract, S 71°04’ E for a
distance of 14.52 feet to a ½ inch iron pin found and S 19°06’ W for a distance
of 96.93 feet to an ‘X’ set on concrete in the South line of said Lot 8, being
in the North r.o.w. line of West 23rd Street, for the Southeast corner hereof;

 

THENCE along the said South line of said Lots 5, 6, 7 and 8, being the North
r.o.w. line of West 23rd Street, N 71°12’30” W for a distance of 293.73 feet to
the PLACE OF BEGINNING and containing 53,258 square feet of land or 1.223 acres
of land.

 

TRACT II:

ALL THAT CERTAIN TRACT OR PARCEL OF LAND BEING LOTS 28 THRU 32 AND PORTIONS OF
LOTS 25, 26 & 27 AND A PORTION OF VACATED ALLEYS IN MARY ANN WOOLRIDGE
SUBDIVISION OF OUTLOTS 33, 38 & 39, DIVISION “D” IN THE CITY OF AUSTIN, TRAVIS
COUNTY, TEXAS, AS RECORDED IN PLAT BOOK 1, PAGE 102 OF THE PLAT RECORDS OF
TRAVIS COUNTY, TEXAS, BEING A PORTION OF

 

--------------------------------------------------------------------------------


 

THAT CERTAIN TRACT OF LAND AS DESCRIBED IN VOLUME 6252, PAGE 642 OF THE DEED
RECORDS OF TRAVIS COUNTY, TEXAS, SAID TRACT OF LAND BEING MORE PARTICULARLY
DESCRIBED BY METES AND BOUNDS AS FOLLOWS:

 

BEGINNING at a hilti nail found at the Southeast corner of the intersection of
West 23rd Street and Pearl Street for the Northwest corner and PLACE OF
BEGINNING hereof;

 

THENCE with the South r.o.w. line of West 23rd Street, same being the North line
of the herein described tract, S 71°02’ E for a distance of 333.53 feet to an
‘X’ found on a concrete curb at the most Northerly Northwest corner of Lot A of
Hardin’s No. 1, a subdivision in the City of Austin, Travis County, Texas, as
recorded in Plat Book 79, Page 190 of the Plat Records of Travis County, Texas,
for the Northeast corner hereof;

 

THENCE with the East and South lines of the herein described tract, same being a
North and West line of said Lot A, the following courses:

 

S 19°01’ W for a distance of 65.00 feet to a ½ inch iron pin found for an angle
point

 

N 71°03’ W for a distance of 18.88 feet to a ½ inch iron pin found for an angle
point

 

S 18°59’ W for a distance of 45.28 feet to a ½ inch iron pin found for an angle
point

 

N 71°02’ W for a distance of 13.90 feet to a ½ inch iron pin found for an angle
point

 

S 18°51’ W for a distance of 53.30 feet to a ½ inch iron pin found for an angle
point

 

N 71°02’ W for a distance of 20.55 feet to a ½ inch iron pin found for an angle
point

 

S 18°51’ W for a distance of 23.06 feet to a ½ inch iron pin found at the
centerline of that certain 20 foot alley as vacated by the City of Austin by
deed recorded in Volume 3542, Page 258 of the Deed Records of Travis County,
Texas, and with the centerline of said alley, N 71°05’ W for a distance of
280.33 feet to a 60-d nail found in the East r.o.w. line of Pearl Street for the
Southwest corner hereof;

 

THENCE with said r.o.w. of Pearl Street, same being the West line of the herein
described tract, N 18°57 E for a distance of 187.00 feet to the PLACE OF
BEGINNING and containing 58,503 square feet of land or 1.343 acres of land.

 

TRACT III:

EASEMENT ESTATE ONLY appurtenant to TRACT II as created and described in
instrument dated August 31,1970, recorded in Volume 3920, Page 130, Deed
Recorded of Travis County, Texas, being over and across Lot A, HARDIN’S NO. 1, a
subdivision in Travis County, Texas, according to the map or plat recorded in
Volume 79, Page 190, of the Plat Records of Travis County, Texas.

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

As of December 6, 2011

 

Ground Floor Retail

 

Unit #815 — Hensel Phelps Construction Co.

 

LEASE AGREEMENT between the Landlord (FAIRFIELD 24th STREET TOWERS LTD.) and
Tenant (HENSEL PHELPS CONSTRUCTION CO.) effective as of August 1, 2011.

 

Unit #819 — Campus Condos

 

FIRST AMENDMENT TO LEASE AGREEMENT made and entered into August 1st, 2011,
between FAIRFIELD 24TH STREET TOWERS LTD., and CAMPUS CONDOS.

 

LEASE AGREEMENT made and entered into August 23, 1990 between UNIVERSITY HOUSING
CORPORATION and CAMPUS CONDOS.

 

Unit A-1 — Austin City Realty

 

FIRST AMENDMENT TO LEASE AGREEMENT made and entered into March 30, 2011 between
FAIRFIELD 24TH STREET TOWERS LTD., and AUSTIN CITY REALTY, LLC.

 

Unit A-1a — Apogee Communications (Storage)

 

STORAGE SPACE LEASE made and entered into May 2009, between FAIRFIELD
24TH STREET TOWERS LTD., and APOGEE TELECOMM, INC.

 

Unit A-2 — Only You Salon

 

FIRST AMENDMENT TO LEASE AGREEMENT made and entered into August 1, 2011 between
FAIRFIELD 24TH STREET TOWERS LTD., and BHAGWAN (BOBBY) AND TRACY K. CHUGANI.

 

Letter dated June 6, 2000 from Tracy K Chugani to University Towers Re: lease
extension to June 1, 2001.

 

LEASE AGREEMENT entered into on April 10, 1996 between University Towers Corp.
D.B.A. University Towers and Bhagwan (Bobby) and Tracy K. Chugani.

 

--------------------------------------------------------------------------------


 

ATM — University Federal Credit Union

 

FIRST AMENDMENT TO LEASE AGREEMENT by and between FAIRFIELD 24TH STREET TOWERS
LTD., and UNIVERSITY FEDERAL CREDIT UNION.

 

Lease Agreement made by and between University Federal Credit Union and
UNIVERSITY TOWERS dated March 17, 2003.

 

Unit BB — Austin Christmas Lighting

 

NO CONTRACT

 

Unit C, B1 and B2 — Longhorns Market

 

LEASE AGREEMENT between FAIRFIELD 24TH STREET TOWERS LTD., and FORZA COMMERCIAL
DEVELOPMENT, LLC (LONGHORNS MARKET) dated December 1st, 2010.

 

Unit G — PC GENIE

 

NO CONTRACT

 

Unit H — Abel’s Hair Design

 

FIRST AMENDMENT TO LEASE AGREEMENT dated August 1st, 2011 between FAIRFIELD
24TH STREET TOWERS LTD., and ISABEL RODRIGUEZ D.B.A. ABEL’S HAIR DESIGN.

 

LEASE AGREEMENT between University Housing Corporation and Isabel Rodriguez
D.B.A. (Abel’s Hair Design) dated June 30, 1995.

 

Unit N — Abel’s Copies

 

FIRST AMENDMENT TO LEASE AGREEMENT between FAIRFIELD 24TH STREET TOWERS LTD.,
and SAMUEL ODUNSI d/b/a ABEL’S COPIES, with an effective date of January, 2011.

 

LEASE AGREEMENT between FAIRFIELD 24TH STREET TOWERS LTD., and Abel’s Copies
with a commencement dated of March 1, 2009.

 

Unit E, I, J and M — Apogee

 

LEASE AGREEMENT between the Landlord (FAIRFIELD 24TH STREET TOWERS LTD.) and
Tenant (APOGEE TELECOMM, INC., commencement date of May 1, 2009.

 

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO LEASE AGREEMENT between the Landlord (FAIRFIELD 24th STREET
TOWER LTD.) and Tenant (APOGEE TELECOMM, INC.), dated August1, 2011.

 

Unit #811, Unit O, Unit R — Board of Regents of the University of Texas System

 

FIRST AMENDMENT OF SPACE LEASE AGREEMENT entered by and between FAIRFIELD
24TH STREET TOWERS LTD., and the BOARD OF REGENTS OF THE UNIVERSITY OF TEXAS
SYSTEM, effective October 1, 2011.

 

SPACE LEASE AGREEMENT made effective on February 11, 2011 by FAIRFIELD
24TH STREET TOWERS LTD., and THE BOARD OF REGENTS OF THE UNIVERSITY OF TEXAS
SYSTEM.

 

Unit P — Paradigm Books

 

FIRST AMENDMENT TO LEASE AGREEMENT between FAIRFIELD 24TH STREET TOWERS LTD.,
and PARADIGM BOOKS AND LECTURE NOTES, LTD. dated August 1, 2011.

 

LEASE AGREEMENT between UNIVERSITY HOUSING CORPORATION and Paradigm Books and
Lecture Notes, LTD., dated April 1, 2003.

 

Unit Q — Integrated Arts

 

FIRST AMENDMENT TO LEASE AGREEMENT between FAIRFIELD 24TH STREET TOWERS LTD.,
and INTEGRATED ARTS, dated August 1, 2011.

 

FIRST AMENDMENT TO LEASE AGREEMENT between Fairfield 24th St Towers Ltd., and
Integrated Arts dated December 1, 2008 (NOT EXECUTED).

 

LEASE AGREEMENT between University Housing Corp and Integrated Arts dated
October 3, 2001.

 

ROOF — Cingular Wireless

 

Letter from Steve Shmidl, Redfish Wireless Consultants LLC to University Towers
Re: AT&T Telecommunications Site: West Campus TX—6- @ 801 West 24th St, Austin
Texas dated July 7, 2011.

 

Letter from Geraldine Moore Cingular Wireless project manager to University
Towers regarding extending term of Lease Agreement dated July 26, 2002.

 

Letter from Charles L. Yarbrough, GTE Wireless, to University Towers regarding -
TX0784 West Campus BO Site — Lease Renewal dated July 7, 1999.

 

FIRST AMENDMENT TO BUILDING LEASE AGREEMENT dated June 23, 2008 by New Cingular
Wireless PCS, LLC between Landlord, Fairfield 24th Street Towers, Ltd., and
Tenant, New Cingular Wireless PCS, LLC.

 

--------------------------------------------------------------------------------


 

Lease extension term sheet from Phillip Dang, Lease Consultant to Neil Bright,
dated January 14, 2008.

 

BUILDING LEASE AGREEMENT entered into July 22, 1996, between University Towers
and GTE Mobilnet of Austin Limited Partnership.

 

ROOF — Cricket Communications

 

ROOF TOP LEASE entered into June 12, 2007, between Fairfield 24th Street Towers
Ltd., and Alaska Native Broadband 1 License, LLC.

 

ROOF — Nextel

 

COMMUNICATIONS SITE LEASE AGREEMENT (BUILDING) entered into October 30, 1997,
between Nextel of Texas Inc., and University Housing Corporation.

 

FIRST AMENDMENT TO COMMUNICATIONS SITE LEASE AGREEMENT (BUILDING) entered into
November 30, 2006 between Fairfield 24th Street Towers, LP and Nextel of
Texas, Inc.

 

ROOF — Sprint

 

Letter from MD7, LLC, dated September 2, 2009, Re: Sprint Lease Expiration
Program Lease ID: DA04XC005-A

 

BUILDING AND ROOF LEASE AGREEMENT entered into June 26, 1996 between University
Housing Corporation and Sprint Spectrum L.P.

 

ROOF — Verizon

 

FIRST AMENDMENT TO COMMUNICATIONS SITE LEASE AGREEMENT (BUILDING) between
Fairfield 24th Street Towers, Ltd. and Dallas MTA, L.P. d/b/a Verizon Wireless
with a term from December 1, 2012 to December 1, 2013.

 

Letter from PrimeCo Personal Communications to Mr. Ugene C. Olson, University
Housing Corporation, dated January 22, 1998, Re: Communications Site Lease
Agreement (“Lease”) between University Housing Corporation (“Owner”), and
PrimeCo Personal Communications L.P. (“Tenant”)

 

COMMUNICATIONS SITE LEASE AGREEMENT (BUILDING) entered into December 2, 1997,
between Dallas MTA, L.P., a Delaware limited partnership, by its sole general
partner, PRIMECO PERSONAL COMMUNICATIONS, L.P., and University Housing
Corporation.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Personal Property

 

(See Attached)

 

--------------------------------------------------------------------------------

 

FF Properties L.P.

University Towers

Inventory of Personal Property

8/4/11

 

APPLIANCE COUNT— This is the only place appliances should be listed.

 

Number of In Unit Appliances*:

184

Refrigerators

(Include # of appliances listed below in Clubhouse

184

Microwaves

and Management Office.) See *NOTE

184

Ranges

 

 

Dishwashers

 

 

Disposals

 

 

Washer

 

 

Dryers

 

--------------------------------------------------------------------------------

*NOTE: Appliances listed below are included in the total appliance count above.

 

Clubhouse

 

Refrigerator

 

Microwave

 

Range

Dishwasher

 

Disposal

 

 

 

Management Office

 

Refrigerator   1

 

Microwave   1

 

Range

Dishwasher

 

Disposal

 

 

 

GOLF CART COUNT — NONE 8/4/11

 

APARTMENT FURNITURE COUNT

 

Unit Type

 

Number Units

 

Quantity

 

Description

A1

 

31

 

62

 

Mattresses

 

 

 

 

30

 

Box Springs

 

 

 

 

62

 

Bed Frames

 

 

 

 

62

 

Dressers

 

 

 

 

31

 

Coffee Tables

 

 

 

 

20

 

Sofas

 

 

 

 

62

 

End tables

 

 

 

 

31

 

Lamps

 

 

 

 

62

 

Desk Chairs

 

 

 

 

62

 

Desks

 

 

 

 

31

 

Dining Tables

 

 

 

 

62

 

Dining Chairs

 

 

 

 

15

 

TV Stands

 

 

 

 

20

 

Love Seats

 

 

 

 

9

 

Sectional 7 pcs

 

 

 

 

31

 

Shower Curtain Rods

 

 

 

 

31

 

A/C Units

 

--------------------------------------------------------------------------------


 

Unit Type

 

Number Units

 

Quantity

 

Description

A11

 

9

 

18

 

Mattresses

 

 

 

 

5

 

Box Springs

 

 

 

 

18

 

Bed Frames

 

 

 

 

6

 

Sofas

 

 

 

 

6

 

Love Seats

 

 

 

 

9

 

End Tables

 

 

 

 

18

 

Dressers

 

 

 

 

9

 

Coffee Tables

 

 

 

 

9

 

Lamps

 

 

 

 

9

 

Desks

 

 

 

 

9

 

Desk Chairs

 

 

 

 

9

 

Dining Tables

 

 

 

 

18

 

Dining Chairs

 

 

 

 

9

 

Shower Curtain Rods

 

 

 

 

5

 

T/V Stands

 

 

 

 

9

 

A/C Units

 

 

 

 

3

 

Sectional 7 pcs

 

Unit Type

 

Number Units

 

Quantity

 

Description

B1

 

36

 

144

 

Mattresses

 

 

 

 

80

 

Box Springs

 

 

 

 

144

 

Bed Frames

 

 

 

 

24

 

Sofas

 

 

 

 

24

 

Love Seats

 

 

 

 

108

 

End Tables

 

 

 

 

144

 

Dressers

 

 

 

 

36

 

Coffee Tables

 

 

 

 

36

 

Lamps

 

 

 

 

144

 

Desks

 

 

 

 

144

 

Desk Chairs

 

 

 

 

36

 

Dining Tables

 

 

 

 

144

 

Dining Chairs

 

 

 

 

36

 

A/C Units

 

 

 

 

20

 

TV Stands

 

 

 

 

12

 

Sectional 7 pcs

 

--------------------------------------------------------------------------------


 

Unit Type

 

Number Units

 

Quantity

 

Description

B2

 

18

 

72

 

Mattresses

 

 

 

 

40

 

Box Springs

 

 

 

 

72

 

Bed Frames

 

 

 

 

18

 

Lamps

 

 

 

 

72

 

Dressers

 

 

 

 

18

 

Coffee Tables

 

 

 

 

12

 

Sofas

 

 

 

 

12

 

Love Seats

 

 

 

 

6

 

Sectional 7 pcs

 

 

 

 

54

 

End Tables

 

 

 

 

72

 

Desks

 

 

 

 

72

 

Desk Chairs

 

 

 

 

18

 

Dining Tables

 

 

 

 

72

 

Dining Chairs

 

 

 

 

36

 

Shower Curtain Rods

 

 

 

 

18

 

A/C Units

 

 

 

 

10

 

TV Stands

 

 

 

 

 

 

 

Unit Type

 

Number Units

 

Quantity

 

Description

B3

 

78

 

312

 

Mattresses

 

 

 

 

160

 

Box Springs

 

 

 

 

312

 

Bed Frames

 

 

 

 

78

 

Lamps

 

 

 

 

234

 

End Tables

 

 

 

 

312

 

Desks

 

 

 

 

312

 

Desks Chairs

 

 

 

 

78

 

Dining Tables

 

 

 

 

312

 

Dining Chairs

 

 

 

 

156

 

Shower Curtain Rods

 

 

 

 

312

 

Dressers

 

 

 

 

78

 

Coffee Tables

 

 

 

 

48

 

Sofas

 

 

 

 

48

 

Love Seats

 

 

 

 

32

 

Sectional 7 Pcs

 

 

 

 

78

 

A/C Units

 

 

 

 

40

 

End Tables

 

 

 

 

 

 

 

Unit Type

 

Number Units

 

Quantity

 

Description

B4

 

7

 

28

 

Mattresses

 

 

 

 

12

 

Box Springs

 

 

 

 

28

 

Bed Frames

 

 

 

 

7

 

Lamps

 

 

 

 

28

 

End Tables

 

 

 

 

27

 

Desks

 

 

 

 

28

 

Desk Chairs

 

 

 

 

7

 

Dining Tables

 

--------------------------------------------------------------------------------


 

 

 

 

 

28

 

Dining Chairs

 

 

 

 

14

 

Shower Curtain Rods

 

 

 

 

28

 

Dressers

 

 

 

 

7

 

Coffee Tables

 

 

 

 

7

 

A/C Units

 

 

 

 

3

 

TV Stands

 

 

 

 

4

 

Sectional 7 Pcs

 

 

 

 

 

Unit Type

 

Number Units

 

Quantity

 

Description

E1

 

5

 

5

 

Mattresses

 

 

 

 

2

 

Box Springs

 

 

 

 

5

 

Bed Frames

 

 

 

 

4

 

Lamps

 

 

 

 

4

 

End Tables

 

 

 

 

5

 

Desks

 

 

 

 

5

 

Desk Chairs

 

 

 

 

5

 

Shower Curtain Rods

 

 

 

 

5

 

Dressers

 

 

 

 

5

 

Coffee Tables

 

 

 

 

5

 

A/C Units

 

 

 

 

3

 

TV Stands

 

 

 

 

5

 

Love Seats

 

 

 

 

 

TOTAL Furniture in Units:

 

Quantity

 

Description

 

 

 

 

641

 

Mattresses

 

 

 

 

329

 

Box Springs

 

 

 

 

641

 

Bed Frames

 

 

 

 

183

 

Lamps

 

 

 

 

499

 

End Tables

 

 

 

 

631

 

Desks

 

 

 

 

632

 

Desk Chairs

 

 

 

 

 

 

Shower Curtain Rods

 

 

 

 

 

 

Dressers

 

 

 

 

 

 

Coffee Tables

 

 

 

 

 

 

A/C Units

 

 

 

 

 

 

TV Stands

 

 

 

 

 

 

Love Seats

 

Total count of Apartment Furniture Count excludes model furniture included in
Property Inventory below.

 

--------------------------------------------------------------------------------


 

PERSONAL PROPERTY INVENTORY CHECKLIST

Complete Property Inventory in the following order:

 

x

 

Office (s) / Business Center

o

 

Clubroom

o

 

Game Room

x

 

Pool Furniture

x

 

Fitness Equipment

x

 

Model Apartment (s)

x

 

Maintenance

x

 

Food Court

 

Fairfield’s Yardi/Rent Roll Software & Routers in Management Office Are Excluded
From Personal Property.

 

 

/s/ [ILLEGIBLE] 8/4/11

 

/s/ [ILLEGIBLE] 8-4-11

Property Manager/Date

 

Regional Supervisor/Date

 

--------------------------------------------------------------------------------

 

FF Properties L.P.

COMPUTER INVENTORY

 

Property:

 

University Towers

 

Date:

8/4/11

 

Inventory Taken By:

 

Nancy Henthorne

 

 

Location

 

Front office

 

 

Quantity

 

Item Description

 

Serial Number/FF Number

1

 

CPU

 

TV94W-GPYG-YXVPG

1

 

Monitor

 

FF0008130

 

 

 

 

 

Location

 

Front Office

 

 

Quantity

 

Item Description

 

Serial Number/FF Number

1

 

CPU

 

0045-160-428-790

1

 

Monitor

 

T7SF24AG05403

 

 

 

 

 

Location

 

Computer Lab

 

 

Quantity

 

Item Description

 

Serial Number/FF Number

1

 

CPU

 

00045-668-316-655

1

 

Monitor

 

T7ST24AG05403

1

 

Monitor

 

352-64180-65M-0JGL

1

 

Printer

 

CNFB290714

1

 

CPU

 

00045-668-316-658

1

 

Monitor

 

CN-0CC352-84180-65M-04ML

1

 

Monitor

 

CN-OCC352-64180-65MJDL

 

 

 

 

 

Location

 

Leasing Back Office

 

 

Quantity

 

Item Description

 

Serial Number/FF Number

1

 

Printer

 

SKVG338

 

 

 

 

 

Location

 

Assistant Manager Office

 

 

Quantity

 

Item Description

 

Serial Number/FF Number

1

 

CPU

 

00045-689-647-665/FF0008121

1

 

Monitor

 

CN-OFJ181-64180-676-0VFS/FF0008123

1

 

CPU

 

00045-689-547-729/FF0008126

1

 

Monitor

 

CN-OFJ181-64180-676-095S/FF0008126

 

 

 

 

 

Location

 

Foor Court

 

 

Quantity

 

Item Description

 

Serial Number/FF Number

 

 

CPU

 

00045-162-459-793

 

 

Monitor

 

T7AF23AA06330

 

 

Printer

 

CNFB345870

 

Fairfield’s Yardi/Rent Roll Software & Routers in Management Office Are Excluded
From Personal Property.

 

 

/s/ [ILLEGIBLE] 8/4/11

 

/s/ [ILLEGIBLE] 8-4-11

Property Manager/Date

 

Regional Supervisor/Date

 

--------------------------------------------------------------------------------


 

FF Properties L.P.

INVENTORY OF PERSONAL PROPERTY

 

Property:

 

University Towers

 

Date:

8/4/2011

 

Inventory Taken By:

 

Ashley Alviar

 

 

Qty:

 

Room

 

Qty:

 

Room

 

 

Manager’s Office

 

 

 

Assistant Manager’s Office

1

 

Phone

 

2

 

Wooden Filing Cabinets

1

 

Filing Cabinet

 

3

 

Metal Filing Cabinets

2

 

Wire File holders

 

2

 

Phones

1

 

Business Card Holder

 

2

 

Guest Chairs

1

 

Wooden Table with Wheels

 

2

 

Desk Chairs

2

 

Desks

 

2

 

Desks

2

 

Guest Chairs

 

1

 

Paper Shredder

2

 

Office Chairs

 

2

 

Trash Cans

3

 

Bookshelves

 

1

 

Wooden Table

1

 

Trash Can

 

 

 

 

 

 

 

 

 

 

BackOffice

 

 

Leasing Office

 

1

 

Table

3

 

Chairs

 

1

 

Fax Machine

1

 

Desk

 

1

 

paper cutter

1

 

2 hole punch

 

1

 

2 Drawer Bureau

1

 

calculator

 

1

 

shredder

1

 

Phone

 

1

 

Desk

 

 

 

 

1

 

phone

 

 

FRONT DESK

 

1

 

dry erase board

2

 

Chairs

 

 

 

 

2

 

VCR’s

 

 

 

Conference Room

1

 

phone

 

7

 

Chairs

1

 

rack

 

1

 

Table

3

 

Pictures

 

1

 

artificle tree

 

 

 

 

1

 

bureau

 

 

Game Room

 

 

 

 

10

 

Stools

 

 

 

Computer Lab

4

 

Tables

 

2

 

Rust Chairs

3

 

Framed Jersey’s

 

4

 

Blinds

1

 

Framed UT Flag

 

6

 

Roll Chairs

1

 

Ping Pong Table

 

1

 

Trash Can

1

 

Fooseball Table

 

 

 

 

2

 

Pool Tables

 

 

 

 

1

 

Trash Can

 

 

 

 

 

--------------------------------------------------------------------------------


 

FF Properties L.P.

INVENTORY OF PERSONAL PROPERTY

 

Property:

 

University Towers

 

Date:

8/4/2011

 

Inventory Taken By:

 

Ashley Alviar

 

 

Qty:

 

Room

 

Qty:

 

Room

 

 

Pool Area

 

 

 

Model Room # 203

15

 

Chairs

 

 

 

Kitchen

30

 

Pool Chairs

 

2

 

Towels

3

 

Metal Tables

 

1

 

Rug

2

 

Stone Tables

 

1

 

Decorative Vin Bottle

5

 

Stone Seats

 

1

 

Knife Holder

2

 

Grills

 

13

 

Knives

3

 

Trash Cans

 

1

 

Scissors

 

 

 

 

2

 

Shakers

 

 

Fitness Room

 

1

 

Cutting Board

2

 

Benches

 

1

 

Can Opener

2 sets

 

5-50 lb dumbells

 

1

 

Cheese Grater

1

 

Lat/chest machine

 

7

 

Cooking Utensils

2

 

Pins

 

1

 

Potpourri

2

 

Straight bars

 

1

 

towel / dish remover

1

 

Tricep bar

 

 

 

 

1

 

Rope

 

 

 

Dining Room

1

 

Let bar

 

1

 

Table 4 forks

1

 

Single hand

 

4

 

Chairs 4 Spoons

3

 

Clips

 

4

 

Chair Covers 4 knives

1

 

Ab machine/decline

 

4

 

Wine Glasses

1

 

“Broken” leg machine

 

1

 

Vase

1

 

Pin

 

4

 

Coffee Cups

1

 

Yoga Ball

 

4

 

Napkins

2

 

Treadmills

 

4

 

Bowls

2

 

Bikes

 

4

 

Small Plates

4

 

Ellipticle machines

 

4

 

Large Plates

2

 

Floor mats

 

4

 

Place Mats

1

 

Trash can

 

 

 

 

1

 

T.V.

 

 

 

Living Room

 

 

 

 

1

 

Couch

 

 

Lobby Area

 

1

 

Love Seat

4

 

Long Yellow Ottomans

 

1

 

Coffee Table

8

 

Rust Chairs

 

1

 

End Table

1

 

Brown Leather Couches

 

1

 

Rug

4

 

Small brown tables

 

2

 

Candles

1

 

T.V.

 

 

 

 

9

 

Vases

 

 

 

 

3

 

Pieces of Art

 

 

 

 

2

 

Rugs

 

 

 

 

3

 

Phones in Lobby

 

 

 

 

 

--------------------------------------------------------------------------------


 

FF Properties L.P.

INVENTORY OF PERSONAL PROPERTY

 

Property:

 

University Towers

 

Date:

8/4/2011

 

Inventory Taken By:

 

Ashley Alviar

 

 

Qty:

 

Room

 

Qty:

 

Room

 

 

Room 203 Cont.

 

 

 

Romm 203 Cont.

 

 

Living Room (Cont)

 

 

 

Left Bedroom cont

2

 

Canie Holders

 

2

 

Chairs

3

 

Pillows

 

6

 

Shelves

1

 

Bevo

 

1

 

Long Desk

1

 

Lamp

 

4

 

Small Pillows

4

 

Small mirrors

 

4

 

Medium Pillows

 

 

 

 

2

 

Large Pillows

 

 

Rt. Bedroom

 

1

 

Rug

2

 

Chairs

 

1

 

Large Lamp

2

 

Comforters

 

2

 

Comforters

6

 

Shelves

 

1

 

End Table

1

 

Mirror Decoration

 

2

 

Beds

1

 

Large Picture Frame

 

2

 

Dressers in Closet

1

 

Rug

 

 

 

 

2

 

Small Candles

 

 

 

Closet

5

 

Small Pillows

 

2

 

Dressers

5

 

Medium Pillows

 

 

 

 

1

 

Large Pillow

 

 

 

Bathroom

1

 

Vase

 

12

 

Towels

1

 

Lamp

 

1

 

Soap dispenser

1

 

Desk

 

1

 

Small mirror

2

 

Dressers in Closet

 

1

 

Picture Frame

 

 

 

 

3

 

Large towels

 

 

Rt. Bathroom

 

 

 

 

10

 

WashCloths

 

 

 

Right Bedroom

5

 

Towels

 

5

 

Small pillows

1

 

Hand Towel

 

11

 

Pillows

1

 

Soap Dispenser

 

1

 

Picture Frame

1

 

Soap Tray

 

3

 

Lamps

1

 

Vase

 

23

 

Books

 

 

 

 

2

 

Chairs

 

 

Left Bathrrom

 

1

 

Rug

14

 

WashCloths

 

1

 

Vase

1

 

Vase

 

2

 

Desk

1

 

Dish Soap Disp.

 

2

 

Shelves

3

 

Hand Towels

 

1

 

Small Mirror

2

 

Large Towels

 

2

 

Beds with Linens

 

--------------------------------------------------------------------------------


 

FF Properties L.P.

INVENTORY OF PERSONAL PROPERTY

 

Property:

 

University Towers

 

Date:

8/4/2011

 

Inventory Taken By:

 

Ashley Alviar

 

 

Qty:

 

Room

 

Qty:

 

Room

 

 

Model Room 915

 

 

 

Living Room Cont.

5

 

Plants

 

1

 

Blanket

 

 

Kitchen

 

3

 

Pictures

1

 

Dish rack

 

1

 

Entertainment Center

1

 

Dish towel

 

1

 

Vase with plant

4

 

Large plates

 

2

 

Picture frames

2

 

Small plates

 

1

 

Decorative plate

2

 

Salt shakers

 

2

 

Books

1

 

Mirror

 

1

 

Lamp

4

 

Place mats

 

2

 

Plant

2

 

Dec. bowls

 

1

 

End table

1

 

Floor mat

 

 

 

 

 

 

 

 

 

 

Room #1

 

 

Dining Room

 

32

 

Books

1

 

Table

 

1

 

File basket

3

 

Chairs

 

4

 

File holders

1

 

Candle Holder

 

2

 

Lamps

2

 

Pictures

 

2

 

Clock

2

 

Place mats

 

2

 

Chairs

2

 

Large plates

 

2

 

Desl

2

 

Small plates

 

3

 

Containers

2

 

Bowls

 

1

 

Picture frame

4

 

Chop sticks

 

1

 

Hat

9

 

Mirrors

 

1

 

Plant

 

 

 

 

1

 

Trash Can

 

 

Closet #1

 

2

 

Rugs

2

 

Dressers

 

1

 

Cap

1

 

Rug

 

2

 

Beds with linens

1

 

Mirror

 

2

 

Comforters

1

 

Basket

 

3

 

Pillows

2

 

Towels

 

1

 

Clock

 

 

 

 

1

 

Night stand

 

 

Living Room

 

 

 

 

7

 

Accent pillows

 

 

 

 

1

 

Peace Sign

 

 

 

 

1

 

Coffee table

 

 

 

 

1

 

Couch

 

 

 

 

1

 

Love seat

 

 

 

 

 

--------------------------------------------------------------------------------


 

FF Properties L.P.

INVENTORY OF PERSONAL PROPERTY

 

Property:

 

University Towers

 

Date:

8/4/2011

 

Inventory Taken By:

 

Ashley Alviar

 

 

Qty:

 

Room

 

Qty:

 

Room

 

 

Foodcourt

 

 

 

Foodcourt Cont

10

 

Chaffers

 

1

 

3 door glass refrig.

5

 

strainers

 

1

 

2 Door Glass Refrig.

35

 

Hotel 2”

 

1

 

3 door refrig. Unit

20

 

Hotel 4”

 

2

 

upright refrig.

1

 

Hotel perferated 2”

 

1

 

Ice Cream Freezer

4

 

Hotel perferated 4”

 

2

 

Fryers

10

 

stock pots

 

1

 

4 burner cook stove

8

 

sauce pans

 

2

 

flat top griddles

7

 

roaster pans

 

1

 

Pizza Warmer

100

 

sheet pans

 

1

 

Countertop Pizza Refrig.

6

 

saute pans

 

1

 

Pizza Oven

65

 

screens & lids

 

1

 

20 Qt. Mixer

150

 

dinner spoons

 

1

 

60 Qt. Mixer

100

 

dinner knives

 

1

 

Ice Machine

180

 

dinner forks

 

2

 

Heat Lamps

45

 

steak knives

 

4

 

Dish Carts

35

 

utility knives

 

6

 

Utility Carts

40

 

cake pans

 

6

 

Food Bin

8

 

muffin pans

 

5

 

Rolling Racks

40

 

pizza pans & screens

 

13

 

Trash Cans

120

 

9” plates

 

1

 

Smoker

50

 

6” plates

 

1

 

Frozen Yogurt Machine

200

 

6” bowls

 

1

 

Floor Buffer

35

 

monkey dish

 

1

 

Pressure Sprayer

25

 

coffee cups

 

1

 

Toaster

150

 

Glasses

 

2

 

Microwaves

30

 

buckets

 

1

 

Steamer

21

 

lexans

 

1

 

Linen Cabinet

250

 

cooking & serving utensils

 

1

 

Chemical Cabinet

30

 

serving platters & bowls

 

39

 

Metro Shelving

10

 

soup basins

 

4

 

Metro Max Shelving

210

 

green trays

 

1

 

Food Warmer Box

1

 

Dome pastry lids

 

16

 

Stainless steel tables

4

 

Ovens

 

1

 

Dish Machine

1

 

turbo chef Oven

 

1

 

Dish Return Conveyor

2

 

Char grills

 

1

 

3 Well Sink

2

 

proof cabinet

 

1

 

Prep Sink

1

 

slicer

 

1

 

Roller Table (Dish Room)

1

 

food processor

 

1

 

Clean Dish Table (stainless)

1

 

Sancwich Refrig. Unit

 

2

 

Sprayers

3

 

upright reach in

 

2

 

Disposals

5

 

Paper Towel Disp.

 

1

 

Stainless Dish Table

10

 

Cereal Disp.

 

3

 

Hard Sinks (stainless)

1

 

Bakers Rack

 

1

 

Metro Silverware Rack

 

--------------------------------------------------------------------------------


 

FF Properties L.P.

INVENTORY OF PERSONAL PROPERTY

 

Property:

 

University Towers

 

Date:

8/4/2011

 

Inventory Taken By:

 

Ashley Alviar

 

 

 

 

Food Court cont

 

 

 

Dining Room

2

 

Soup Warmers

 

186

 

Black Chairs

2

 

Scales

 

16

 

Lounge Chairs

10

 

Napkin Dispensors

 

7

 

Booths

 

 

 

 

4

 

Coffee Tables

 

 

Food Court Office

 

2

 

Leather Couches

1

 

Camera

 

3

 

2 Top Tables

1

 

Computer Work Sta

 

40

 

4 Top Tables

1

 

Fax Machine

 

5

 

6 Top Tables

1

 

Security Monitor

 

3

 

Round Tables

1

 

VCR

 

3

 

Mobiles

3

 

Security Cameras

 

 

 

 

1

 

Small Refrig.

 

 

 

Maintenance

1

 

Telephone

 

1

 

Table Saw

2

 

T.V.’s

 

1

 

Wheel Barrow

1

 

Cash Register

 

1

 

Fiat Four wheel Dollies

1

 

Card Scanner

 

1

 

Power Washer

2

 

Filing Cabinets

 

1

 

Leaf Sucker MTD Blower

3

 

Office Chairs

 

 

 

Wire Welder LF08257

6

 

Desks

 

1

 

Excell 2800 Honda Power

2

 

Printer Stands

 

 

 

Washer #11000064563

1

 

Bookshelf

 

1

 

Carpet cleaner

1

 

Couches

 

2

 

Shop Vac 16 gal. Contractor

1

 

LoveSeat

 

2

 

Rigid Wet/Dry Vac

2

 

End Tables

 

1

 

1200 Steam Works wall paper

1

 

Time Clock

 

 

 

stripper.

2

 

Vacuum Cleaners

 

1

 

Fein Multi Master

2

 

Lamps

 

1

 

FMM 250Q

1

 

Laminator

 

1

 

Drain Cleaner

2

 

Shop Vac’s

 

 

 

HVN307931110

 

 

 

 

1

 

Paint Sprayer

 

 

Conference Room

 

1

 

Poulan Chain Saw

2

 

Folding Tables

 

1

 

Lincoln Electric arc Welder

10

 

Chairs

 

1

 

14’ Ladder

1

 

Podium

 

1

 

10’ ladder

1

 

Projector Screen

 

1

 

Door Dolly

 

--------------------------------------------------------------------------------


 

FF Properties L.P.

INVENTORY OF PERSONAL PROPERTY

 

Property:

 

University Towers

 

Date:

8/4/2011

 

Inventory Taken By:

 

Ashley Alviar

 

 

Qty:

 

Room

 

Qty:

 

Room

 

 

Maintenance-Cont

 

 

 

Maintenance-Cont

2

 

5 Drwr Metal Cabinets

 

1

 

Hammer

1

 

4 Drwr Metal Cabinets

 

1

 

Cordless Rt. Angle drill

1

 

Dayton-gang box

 

1

 

VS reciprocating saw

3

 

Metal Shelves

 

1

 

Li-ionDigitalCamera

1

 

Hutch top - bottom

 

1

 

Paeumatic dead nailer

1

 

Paint Cabinet-6ft.

 

1

 

Cordless caulk gun

1

 

Used Room Desk

 

1

 

Jag Saw

1

 

Blue print holder

 

1

 

Heat Gun

1

 

Used Room Fridge

 

1

 

Headshear

3

 

6 ft. ladders

 

1

 

Portablecable com .belt sander

1

 

Roll away file

 

1

 

Cordless circular saw

1

 

6 level paper holder

 

2

 

Cordless reciprocating saw

1

 

Book shelf

 

1

 

Saw

1

 

Wall clock

 

1

 

Rigid Hole Saw Kit 13 piece

1

 

Book shelf

 

1

 

Blu Mol Hol Saw Kit

2

 

Portable A/C Units

 

1

 

Ryodi router R163

5

 

Carpet fans

 

1

 

12” Drill Press

1

 

Digital Camera

 

1

 

Coll Scrubber

1

 

Air Compressor

 

1

 

Compound MiterSaw

2

 

Rotary hammer drill

 

1

 

Measuremeter

1

 

Fastening tool

 

2

 

Augers

1

 

Drywall screwdriver

 

2

 

LG Portable A/C Units

1

 

Band Saw

 

1

 

Tri-Jet

1

 

Circuit Tracer

 

1

 

Gas Regulater Welder

1

 

Impact Wrench

 

1

 

Leak Detector

1

 

Planer

 

1

 

Mold Detector

1

 

Sander grinder

 

1

 

Miller Matic 175/230V

1

 

Rotary hammer drill

 

1

 

Compute-A-Charge Scale

1

 

Saw

 

1

 

2 Ton Pallet Jack

1

 

Jig Saw

 

2

 

Carpet Cleaner

1

 

Pipe Cutter

 

1

 

M40 Multigas Monitor

1

 

Mini Rooter

 

1

 

Scissor Lift

1

 

Dehumidifier

 

1

 

Camera

1

 

DC Plasma cutting system

 

 

 

 

1

 

Recovery A/C

 

 

 

 

 

Fairfield’s Yardi/Rent Roll Software & Routers in Management Office Are Excluded
Form Personal Property.

 

 

/s/ [ILLEGIBLE] 8/4/11

 

/s/ [ILLEGIBLE] 8-4-11

Property Manager/Date

 

Regional Supervisor/Date

 

--------------------------------------------------------------------------------

 

EXHIBIT C

 

Intentionally Omitted

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Title Commitment

 

(See Attached)

 

--------------------------------------------------------------------------------


 

CHICAGO TITLE INSURANCE COMPANY

 

SCHEDULE A

 

Effective Date: October 26, 2011 at 08:00 AM

 

Commitment Number: CT0000061169,

GF Number: CTDAL09-CT0000061169

 

issued August 25, 2011 at 8:00 a.m.

 

1.

The policy or policies to be issued are:

 

(a)

OWNER’S POLICY OF TITLE INSURANCE (Form T-1)

 

 

(Not applicable for improved one-to-four family residential real estate)

 

 

Policy Amount:

 

 

PROPOSED INSURED:

 

 

 

 

(b)

TEXAS RESIDENTIAL OWNER’S POLICY OF TITLE INSURANCE

 

 

— ONE-TO-FOUR FAMILY RESIDENCES (Form T-1R)

 

 

Policy Amount:

 

 

PROPOSED INSURED:

 

 

 

 

(c)

LOAN POLICY OF TITLE INSURANCE (Form T-2)

 

 

Policy Amount:

 

 

PROPOSED INSURED:

 

 

Proposed Borrower:

 

 

 

 

(d)

TEXAS SHORT FORM RESIDENTIAL LOAN POLICY OF TITLE INSURANCE (Form T-2R)

 

 

Policy Amount:

 

 

PROPOSED INSURED:

 

 

Proposed Borrower:

 

 

 

 

(e)

LOAN TITLE POLICY BINDER ON INTERIM CONSTRUCTION LOAN (Form T-13)

 

 

PROPOSED INSURED:

 

 

Binder Amount:

 

 

Proposed Borrower:

 

 

 

 

(f)

OTHER

 

 

Policy Amount:

 

 

PROPOSED INSURED:

 

 

Proposed Borrower:

 

2.               The interest in the land covered by this Commitment is:

 

Fee simple estate, subject to, and the Company does not insure title to, and
excepts from the description of the land, coal, lignite, oil, gas and other
minerals in, under and that may be produced from the land, together with all
rights, privileges, and immunities relating thereto, as to Tracts I and II;

 

EASEMENT ESTATE ONLY appurtenant to TRACT II as created and described in
instrument dated August 31, 1970, recorded in Volume 3920, Page 130, Deed
Records of Travis County, Texas, being over and across Lot A, HARDIN’S NO. 1, a
subdivision in Travis County, Texas, according to the map or plat recorded in
Volume 79, Page 190, of the Plat Records of Travis County, Texas, as to Tract
III.

 

3.               Record title to the land on the Effective Date appears to be
vested in:

 

Fairfield 24th Street Towers, Ltd., a Texas limited partnership

 

4.               Legal description of land:

 

Tract I:

 

All of that certain tract or parcel of land being a portion of Lots 5, 6, 7 and
8 of Raymond’s Subdivision of outlots 38 & 39, Division “D”, a subdivision in
the City of Austin, Travis County, Texas, as recorded in Plat Book 1, Page 18 of
the Plat Records of Travis County, Texas, being all of that certain tract of
land described as Tract I in Volume 6252, Page 642 of the Deed Records of Travis
County, Texas, and being a portion of that certain tract of land

 

FORM T-7: Commitment for Title Insurance

(Schedule A)

 

1

--------------------------------------------------------------------------------


 

described in Volume 6252, Page 1047 of the Deed Records of Travis County, Texas,
and being that same tract of land described in Document No. 2005180415 of the
Official Public Records of Travis County, Texas, the herein described tract
being more particularly described by metes and bounds as follows:

 

BEGINNING at a hilti nail found at the common South corner of Lots 4 and 5 of
the aforementioned subdivision, being in the North r.o.w. line of West 23rd
Street for the Southwest corner and PLACE OF BEGINNING hereof;

 

THENCE along the common line of said Lots 4 and 5, N 18 degrees 55 minutes 30
seconds E for a distance of 186.05 feet to a capped iron pin in the South r.o.w.
line of West 24th Street, for the Northwest corner hereof;

 

THENCE along the South r.o.w. line of West 24th Street, S 71 degrees 00 minutes
E for a distance of 279.60 feet to an ‘X’ set on concrete in the common line of
Lots 7 and 8 of the aforementioned subdivision for the Northeast corner hereof;

 

THENCE along the common line of said Lots 7 and 8, S 18 degrees 59 minutes W for
a distance of 88.07 feet to a 1/2 inch iron pin found, for an Easterly corner
hereof;

 

THENCE along the East line of the herein described tract, S 71 degrees 04
minutes E for a distance of 14.52 feet to a 1/2 inch iron pin found and S 19
degrees 06 minutes W for a distance of 96.93 feet to an ‘X’ set on concrete in
the South line of said Lot 8, being in the North r.o.w. line of West 23rd
Street, for the Southeast corner hereof;

 

THENCE along the South line of said Lots 5, 6, 7 and 8, being the North r.o.w.
line of West 23rd Street, N 71 degrees 12 minutes 30 seconds W for a distance of
293.73 feet to the PLACE OF BEGINNING and containing 53,258 square feet of land
or 1.223 acres of land.

 

NOTE: COMPANY DOES NOT REPRESENT THAT THE ABOVE ACREAGE AND/OR SQUARE FOOTAGE
CALCULATIONS ARE CORRECT.

 

TRACT II:

 

All of that certain tract of parcel of land being Lots 28 through 32 and a
portion of Lots 25, 26 and 27 and a portion of vacated alleys in May Ann
Wooldridge Subdivision of Outlots 33, 38 and 39, Division “D” in the City of
Austin, Travis County, Texas, as recorded in Plat Book 1, Page 102 of the Plat
Records of Travis County, Texas, being a portion of that certain tract of land
as described in Volume 6252, Page 642 of the Deed Records of Travis County,
Texas, and being that same tract of land described in Document No. 2005180415 of
the Official Public Records of Travis County, Texas, said tract of land being
more particularly described by metes and bounds as follows:

 

BEGINNING at a hilti nail found at the Southeast corner of the intersection of
West 23rd Street and Pearl Street for the Northwest corner and PLACE OF
BEGINNING hereof;

 

THENCE with the South r.o.w. line of West 23rd Street, same being the North line
of the herein described tract, S 71 degrees 02 minutes E for a distance of
333.53 feet to an ‘X’ found on a concrete curb at the most Northerly Northwest
corner of Lot A of Hardin’s No. 1, a subdivision in the City of Austin, Travis
County, Texas, as recorded in Plat Book 79, Page 190 of the Plat Records of
Travis County, Texas, for the Northeast corner hereof;

 

THENCE with the East and South lines of the herein described tract, same being a
North and West line of said Lot A, the following courses:

 

S 19 degrees 01 minutes W for a distance of 65.00 feet to a 1/2 inch iron pin
found for an angle point;

 

N 71 degrees 03 minutes W for a distance of 18.88 feet to a 1/2 inch iron pin
found for an angle point;

 

S 18 degrees 59 minutes W for a distance of 45.28 feet to a 1/2 inch iron pin
found for an angle point;

 

N 71 degrees 02 minutes W for a distance of 13.90 feet to a 1/2 inch iron pin
found for an angle point;

 

S 18 degrees 51 minutes W for a distance of 53.30 feet to a 1/2 inch iron pin
found for an angle point;

 

--------------------------------------------------------------------------------


 

N 71 degrees 02 minutes W for a distance of 20.55 feet to a 1/2 inch iron pin
found for an angle point;

 

S 18 degrees 51 minutes W for a distance of 23.06 feet to a 1/2 inch iron pin
found at the centerline of that certain 20 foot alley as vacated by the City of
Austin by deed recorded in Volume 3542, Page 258 of the Deed Records of Travis
County, Texas, and with the centerline of said alley, N 71 degrees 05 minutes W
for a distance of 280.33 feet to a 60-d nail found in the East r.o.w. line of
Pearl Street for the Southwest corner hereof;

 

THENCE with said r.o.w. line of Pearl Street, same being the West line of the
herein described tract, N 18 degrees 57 minutes E for a distance of 187.00 feet
to the PLACE OF BEGINNING and containing 58,503 square feet of land or 1.343
acres of land.

 

NOTE: COMPANY DOES NOT REPRESENT THAT THE ABOVE ACREAGE AND/OR SQUARE FOOTAGE
CALCULATIONS ARE CORRECT.

 

Tract III:

 

EASEMENT ESTATE ONLY appurtenant to TRACT II as created and described in
instrument dated August 31, 1970, recorded in Volume 3920, Page 130, Deed
Records of Travis County. Texas, being over and across Lot A, HARDIN’S NO. 1, a
subdivision in Travis County, Texas, according to the map or plat recorded in
Volume 79, Page 190, of the Plat Records of Travis County, Texas.

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

EXCEPTIONS FROM COVERAGE

 

GF Number: CTDAL09-CT0000061169

 

Commitment Number: CT0000061169

 

In addition to the Exclusions and Conditions and Stipulations, your Policy will
not cover loss, costs, attorney’s fees, and expenses resulting from:

 

1.               Deleted.

 

2.               Any discrepancies, conflicts, or shortages in area or boundary
lines, or any encroachments or protrusions, or any overlapping of improvements.

 

3.               Homestead or community property or survivorship rights, if any,
of any spouse of any insured. (Applies to the Owner Policy only.)

 

4.               Any titles or rights asserted by anyone, including, but not
limited to, persons, the public, corporations, governments or other entities,

a.              to tidelands, or lands comprising the shores or beds of
navigable or perennial rivers and streams, lakes, bays, gulfs or oceans, or

b.              to lands beyond the line of the harbor or bulkhead lines as
established or changed by any government, or

c.              to filled-in lands, or artificial islands, or

d.              to statutory water rights, including riparian rights, or

e.              to the area extending from the line of mean low tide to the line
of vegetation, or the rights of access to that area or easement along and across
that area. (Applies to the Owner Policy only.)

 

5.               Standby fees, taxes and assessments by any taxing authority for
the year 2011, and subsequent years; and subsequent taxes and assessments by any
taxing authority for prior years due to change in land usage or ownership, but
not those taxes or assessments for prior years because of an exemption granted
to a previous owner of the property under Section 11.13, Texas Tax Code, or
because of improvements not assessed for a previous tax year. (If Texas Short
Form Residential Mortgagee Policy (T-2R) is issued, that policy will substitute
“which become due and payable subsequent to Date of Policy” in lieu of “for the
year 2011 and subsequent years.”)

 

6.               The terms and conditions of the documents creating your
interest in the land.

 

7.               Materials furnished or labor performed in connection with
planned construction before signing and delivering the lien document described
in Schedule A, if the land is part of the homestead of the owner. (Applies to
the Mortgagee Title Policy Binder on interim Construction Loan only, and may be
deleted if satisfactory evidence is furnished to us before a binder is issued.)

 

8.               Liens and leases that affect the title to the land, but that
are subordinate to the lien of the insured mortgage. (Applies to Mortgagee
Policy (T-2) only.)

 

9.               The Exceptions from Coverage and Express Insurance in Schedule
B of the Texas Short Form Residential Mortgagee Policy of Title Insurance
(T-2R). (Applies to Texas Short Form Residential Mortgagee Policy of Title
Insurance (T-2R) only.) Separate exceptions 1 through 8 of this Schedule B do
not apply to the Texas Short Form Residential Mortgagee Policy (T-2R).

 

10.         The following matters and all terms of the documents creating or
offering evidence of the matters (We must insert matters or delete this
exception.):

 

a.     Rights of tenants in possession, as tenants only, under unrecorded lease
agreements.

 

FORM T-7: Commitment for Title Insurance

(Schedule B)

 

--------------------------------------------------------------------------------


 

b.              Any encroachment, encumbrance, violation, variation, or adverse
circumstance affecting the title that would be disclosed by an accurate and
complete land survey of the land.

 

(NOTE: UPON RECEIPT OF A SURVEY ACCEPTABLE TO COMPANY, THIS EXCEPTION WILL BE
DELETED. COMPANY RESERVES THE RIGHT TO ADD ADDITIONAL EXCEPTIONS PER ITS
EXAMINATION OF SAID SURVEY.)

 

c.               Easement(s) for the purpose(s) shown below and rights
incidental thereto, as retained in a document:

 

Retained by: City of Austin

Purpose: electric and telephone line easement

Recording No: Volume 3542, Page 258, Deed Records of Travis County, Texas, less
that portion

released in Volume 3782, Page 1609, and Volume 5995, Page 1517, Deed Records of
Travis

County, Texas

 

(Affects Tract II only)

 

d.              Easement(s) for the purpose(s) shown below and rights incidental
thereto, as granted in a document:

 

Granted to: University Village Limited

Purpose: ingress and egress easement

Recording No: Volume 3920, Page 130, Deed Records of Travis County, Texas

 

(Affects Tract II only)

 

e.               Easement(s) for the purpose(s) shown below and rights
incidental thereto, as granted in a document:

 

Granted to: Southwestern Bell Telephone Company

Purpose: equipment station easement

Recording No: Volume 12588, Page 310, Real Property Records, Travis County,
Texas

 

(Affects Tract II only)

 

f.                 An unrecorded lease with certain terms, covenants, conditions
and provisions set forth therein as disclosed by the document

 

Entitled: Memorandum of Lease Agreement

Lessor: University Housing Corporation

Lessee: Sprint Spectrum, L.P.

Recording Date: December 9, 1996

Recording No: Volume 12829, Page 302, Real Property Records, Travis County.
Texas

 

(Affects Tract I only)

 

--------------------------------------------------------------------------------


 

g.              An unrecorded lease with certain terms, covenants, conditions
and provisions set forth therein as disclosed by the document

 

Entitled: Subordination, Non-Disturbance and Attornment Agreement

Lessor: University Towers

Lessee: GTE Mobilnet of Austin Limited Partnership

Recording Date: March 20, 1997

Recording No: Volume 12895, Page 1731, Real Property Records, Travis County,
Texas

 

(Affects Tract I and Tract II)

 

h.              An unrecorded lease with certain terms, covenants, conditions
and provisions set forth therein as disclosed by the document

 

Entitled: Memorandum of Lease

Lessor: Fairfield 24th Street Towers, Ltd. dba University Towers Ltd.

Lessee: Coinmach Corporation

Recording Date: July 9, 2008

Recording No: Document No. 2008116064, Official Public Records of Travis County,
Texas

 

(Affects Tract I and Tract II)

 

i.                  An unrecorded lease with certain terms, covenants,
conditions and provisions set forth therein as disclosed by the document

 

Entitled: Subordination, Non-Disturbance and Attornment Agreement

Lessor: Fairfield 24th Street Towers, Ltd.

Lessee: Board of Regents of The University of Texas System

Recording Date: June 21, 2011

Recording No: Document No. 2011089740, Official Public Records of Travis County,
Texas

 

(Affects Tract I and Tract II)

 

--------------------------------------------------------------------------------


 

SCHEDULE C

 

GF Number: CTDAL09 CT0000061169

 

Commitment Number: CT0000061169

 

Your Policy will not cover loss, costs, attorney’s fees, and expenses resulting
from the following requirements that will appear as Exceptions in Schedule B of
the Policy, unless you dispose of these matters to our satisfaction, before the
date the Policy is issued:

 

1.               Documents creating your title or Interest must be approved by
us and must be signed, notarized and filed for record.

 

2.               Satisfactory evidence must be provided that:

 

·no person occupying the land claims any interest in that land against the
persons named in paragraph 3 of Schedule A,

 

·all standby fees, taxes, assessments and charges against the property have been
paid,

 

·all improvements or repairs to the property are completed and accepted by the
owner, and that all contractors, sub-contractors, laborers and suppliers have
been fully paid, and that no mechanic’s, laborer’s or materialmen’s liens have
attached to the property,

 

·there is legal right of access to and from the land,

 

·(on a Mortgagee Policy only) restrictions have not been and will not be
violated that affect the validity and priority of the insured mortgage.

 

3.               You must pay the seller or borrower the agreed amount for your
property or interest.

 

4.               Any defect, lien or other matter that may affect title to the
land or interest insured, that arises or is filed after the effective date of
this Commitment.

 

5.               Evidence of authority for those acting for or in behalf of any
party to the transaction to which the commitment is addressed, along with
evidence of good standing for any fictitious entity(ies).

 

FORM T-7: Commitment for Title Insurance

(Schedule C)

 

--------------------------------------------------------------------------------


 

6.               The mechanic’s lien provisions will be deleted from this
commitment and/or Policy/Policies to be issued upon proof satisfactory to the
company that the Policy/Policies to be issued do not include the cost of
contemplated improvements, construction or repairs.

 

OWNER’S POLICY:

Any and all liens arising by reason of unpaid bills or claims for work performed
or materials furnished in connection with improvements placed, or to be placed,
upon the subject land. However, the Company does insure the Insured against
loss, if any, sustained by the Insured under this policy if such liens have been
filed with the County Clerk of               County, Texas, prior to the date
hereof.

 

Liability hereunder at the date hereof is limited to $             . Liability
shall increase as contemplated improvements are made, so that any loss payable
hereunder shall be limited to said sum plus the amount actually expended by the
Insured as improvements at the time the loss occurs. Any expenditures made for
improvements, subsequent to the date of this policy, will be deemed made as of
the date of this policy. In no event shall the liability of the Company
hereunder exceed the face amount of this policy. Nothing contained in this
paragraph shall be construed as limiting any exception or any printed provision
of this policy.

 

LOAN POLICY:

Any and all liens arising by reason of unpaid bills or claims for work performed
or materials furnished in connection with improvements placed, or to be placed,
upon the subject land. However, the Company does insure the Insured against
loss, if any, sustained by the Insured under this Policy if such liens have been
filed with the County Clerk of               County, Texas, prior to the date
hereof.

 

Pending disbursement of the full proceeds of the loan secured by the lien
instrument set forth under Schedule A hereof, this policy insures only to the
extent of the amount actually disbursed, but increases as each disbursement is
made in good faith and without knowledge of any defects in, or objections to,
the title up to the face amount of the policy. Nothing contained in this
paragraph shall be construed as limiting any exception under Schedule B, or any
printed provision of this policy.

 

--------------------------------------------------------------------------------

 

7.                             Vendor’s Lien retained in the following Deed
securing the payment of one note in the principal amount shown below, and any
other obligation secured thereby:

 

Dated: October 12, 2006

Grantor: TMAC Towers, LP

Grantee: Fairfield 24th Street Towers, Ltd.

Note Amount: $31,000,000.00

Payable to: Citigroup Global Markets Realty Corp.

Recording Date: October 13, 2006

Recording No.: Document No. 2006199211, Official Public Records of Travis
County, Texas

 

Additionally secured by Deed of Trust of even date therewith as set forth below,
and subject to all of the terms, conditions, and stipulations contained therein
including but not limited to any future indebtedness also secured by this lien:

 

To: Fidelity National Title Insurance Company, Trustee

Recording Date: October 13, 2006

Recording No.: Document No. 2006199206, Official Public Records of Travis
County, Texas

 

Assignment of Rents and Leases

 

Assigned to: Citigroup Global Markets Realty Corp.

Assigned by: Fairfield 24th Street Towers, Ltd.

Recording Date: October 13, 2006

Recording No: Document No. 2006199207, Official Public Records of Travis County,
Texas, as Transferred to Redwood Capital Finance Company, LLC by instrument
recorded in Document No. 2008065484, Official Public Records of Travis County,
Texas.

 

An assignment of the beneficial interest under said deed of trust which names:

 

Assignee: Redwood Capital Finance Company, LLC

Recording Date: April 22, 2008

Recording No: Document No. 2008065483, Official Public Records of Travis County,
Texas

 

An agreement to modify the terms and provisions of said deed of trust as therein
provided

 

Executed by: Fairfield 24th Street Towers, Ltd. and Redwood Capital Finance
Company

Recording Date: December 7, 2009

Recording No: Document No. 2009201699, Official Public Records of Travis County,
Texas

 

Subordination, Non-Disturbance and Attornment Agreement:

 

Recording Date: June 21, 2011

Recording No: Document No. 2011089740, Official Public Records of Travis County,
Texas

 

--------------------------------------------------------------------------------


 

 

8.        A financing statement as follows:

 

Debtor: Fairfield 24th Street Towers, Ltd.

Secured Party: Citigroup Global Markets Realty Corp.

Recording Date: October 13, 2006

Recording No: Document No. 2006199208, Official Public Records of Travis County,
Texas, as Transferred to Redwood Capital Finance Company, LLC by instrument
recorded in Document No. 2008065623, Official Public Records of Travis County,
Texas, and as affected by Continuations recorded in Document No. 2011120050 and
Document No. 2011123329, Official Public Records of Travis County, Texas.

 

9.                             The Company will require the following documents
for review prior to the issuance of any title assurance predicated upon a
conveyance or encumbrance from the entity named below.

 

Name: Fairfield 24th Street Towers, Ltd.

 

a) A complete copy of the limited partnership agreement and any amendments and
restatements thereto.

 

b) Evidence that the partnership was validly formed, is in good standing and
authorized to do business in its state of origin.

 

c) If less than all general partners are executing documents, furnish evidence
of the signing partner(s) authority, unless authorized in the documents referred
to above.

 

The Company reserves the right to add additional items or make further
requirements after review of the requested documentation.

 

10.                   The last Deed found of record affecting the Land was
recorded October 13, 2006 at Document No. 2006199211, Official Public Records of
Travis County, Texas, wherein the grantee acquired the subject property.

 

--------------------------------------------------------------------------------


 

SCHEDULE D

 

GF Number: CTDAL09-CT0000061169

Commitment Number: CT0000061169

 

Pursuant to the requirements of Rule P-21, Basic Manual of Rules, Rates and
Forms for the writing of Title Insurance in the State of Texas, the following
disclosures are made:

 

1.               The following individuals are directors and/or officers, as
indicated of

 

CHICAGO TITLE INSURANCE COMPANY, a Nebraska Corporation

 

(a) The Shareholders owning or controlling, directly or indirectly, ten (10%),
or more of the shares of Chicago Title Insurance Company:

 

 

CHICAGO TITLE AND TRUST COMPANY, an Illinois Corporation

 

(b) The names of the Directors of Chicago Title Insurance Company: Christopher
Abbinante, John A. Wunderlich, Erika Meinhardt, Raymond R. Quirk, Alan L.
Stinson, Roger S. Jewkes, Anthony J. Park, Thomas E. Evans, Jr.

 

(c) The president, the executive or senior vice-president, the secretary and the
treasurer of Chicago Title Insurance Company:

 

 

Chairman of the Board, President and Chief Executive Officer:

Raymond R. Quirk

 

Executive Vice President and Regional Manager.

John A. Wunderlich

 

Vice President and Corporate Secretary:

Fernando Velez, Jr.

 

Vice President and Treasurer:

Patrick G. Farenga

 

2.               The following disclosures are made by the Title Insurance Agent
issuing this commitment:

 

3.               You are entitled to receive advance disclosure of settlement
charges in connection with the proposed transaction to which this commitment
relates. Upon your request, such disclosure will be made to you. Additionally,
the name of any person, firm or corporation receiving any sum from the
settlement of this transaction will be disclosed on the closing or settlement
statement.

 

You are further advised that the estimated title premium* is:

 

Owner’s Policy

 

$

0.00

 

Loan Policy

 

$

0.00

 

Other

 

$

0.00

 

Endorsement Charges

 

$

0.00

 

 

 

 

 

Total

 

$

  

 

 

Of this total amount 15% will be paid to the policy issuing Title Insurance
Company; 85% will be retained by the issuing Title Insurance Agent; and the
remainder of the estimated premium will be paid to other parties as follows:

 

Amount

To Whom

For Services

 

--------------------------------------------------------------------------------

* The estimated premium is based upon information furnished to us as of the date
of this Commitment for Title

 

FORM T-7: Commitment for Title Insurance

(Schedule D)

 

--------------------------------------------------------------------------------


 

Insurance. Final determination of the amount of the premium will be made at
closing in accordance with the Rules and Regulations adopted by the Commissioner
of Insurance.

 

This commitment is invalid unless the insuring provisions and Schedules A, B,
and C are attached.

 

--------------------------------------------------------------------------------


 

DELETION OF ARBITRATION PROVISION

(Not applicable to the Texas Residential Owner Policy)

 

GF No. CTDAL09-CT0000061169

 

Arbitration is a common form of alternative dispute resolution. It can be a
quicker and cheaper means to settle a dispute with your Title Insurance Company.
However, if you agree to arbitrate, you give up your right to take the Title
Company to court and your rights to discovery of evidence may be limited in the
arbitration process. In addition, you cannot usually appeal an arbitrator’s
award.

 

Your policy contains an arbitration provision (shown below). It allows you or
the Company to require arbitration if the amount of insurance is $2,000,000 or
less. If you want to retain your right to sue the Company in case of a dispute
over a claim, you must request deletion of the arbitration provision before the
policy is issued. You can do this by signing this form and returning it to the
Company at or before the closing of your real estate transaction or by writing
to the Company. The arbitration provision in the Policy is as follows:

 

“Either the Company or the Insured may demand that the claim or controversy
shall be submitted to arbitration pursuant to the Title Insurance Arbitration
Rules of the American Land Title Association (“Rules”). Except as provided in
the Rules, there shall be no joinder or consolidation with claims or
controversies of other persons. Arbitrable matters may include, but are not
limited to, any controversy or claim between the Company and the Insured arising
out of or relating to this policy, any service in connection with its issuance
or the breach of a policy provision, or to any other controversy or claim
arising out of the transaction giving rise to this policy. All arbitrable
matters when the Amount of Insurance is $2,000,000 or less shall be arbitrated
at the option of either the Company or the Insured, unless the Insured is an
individual person (as distinguished from an Entity). All arbitrable matters when
the Amount of Insurance is in excess of $2,000,000 shall be arbitrated only when
agreed to by both the Company and the Insured. Arbitration pursuant to this
policy and under the Rules shall be binding upon the parties. Judgment upon the
award rendered by the Arbitrator(s) may be entered in any court of competent
jurisdiction.”

 

 

 

 

 

SIGNATURE

 

DATE

 

FORM T-7: Commitment for Title Insurance

(Deletion of Arbitration Provision)

 

--------------------------------------------------------------------------------


 

 

TEXAS TITLE INSURANCE INFORMATION

 

Title Insurance insures you against loss resulting from certain risks to your
title.

The Commitment for Title Insurance is the Title Insurance Company’s promise to
issue the title Insurance Policy. The Commitment is a legal document. You should
review it carefully to completely understand it before your closing date.

 

El seguro de titulo le asegura en relacion a perdidas resultantes de ciertos
riesgos que pueden afectar El Titulo De Su Propiedad.

El Compromiso para Seguro de Titulo es la promesa de la compania aseguradora de
titulos de emitir la poliza de seguro de titulo. El Compromiso es un documento
legal. Usted debe leerlo cuidadosamente y entenderlo complemente antes de la
fecha para finalizar su transaction

 

Your Commitment for Title Insurance is a legal contract between you and us. The
Commitment is not an opinion or report of your title. It is a contract to issue
you a policy subject to the Commitment’s terms and requirements.

 

Before issuing a Commitment for Title Insurance (the Commitment) or a Title
Insurance Policy (the Policy), the title Insurance Company (the Company)
determines whether the title is insurable. This determination has already been
made. Part of that determination involves the Company’s decision to insure the
title except for certain risks that will not be covered by the Policy. Some of
these risks are listed in Schedule B of the attached Commitment as Exceptions.
Other risks are stated in the Policy as Exclusions. These risks will not be
covered by the Policy. The Policy is not an abstract of title nor does a Company
have an obligation to determine the ownership of any mineral interest.

 

·MINERALS AND MINERAL RIGHTS may not be covered by the Policy. The Company may
be unwilling to insure title unless there is an exclusion or an exception as to
Minerals and Mineral Rights in the Policy. Optional endorsements insuring
certain risks involving minerals, and the use of improvements (excluding lawns,
shrubbery and trees) and permanent buildings may be available for purchase.
Neither this Policy, nor the optional endorsements, ensure that the purchaser
has title to the mineral rights related to the surface estate.

 

Another part of the determination involves whether the promise to insure is
conditioned upon certain requirements being met. Schedule C of the Commitment
lists these requirements that must be satisfied or the Company will refuse to
cover them. You may want to discuss any matters shown in Schedules B and C of
the Commitment with an attorney. These matters will affect your title and your
use of the land.

 

When your policy is issued, the coverage will be limited by the Policy’s
Exception. Exclusions and Conditions, defined below.

 

·EXCEPTIONS are title risks that a Policy generally covers but does not cover in
a particular instance. Exceptions are shown on Schedule B or discussed in
Schedule C of the Commitment. They can also be added if you do not comply with
the Conditions section of the Commitment. When the Policy is issued, all
Exceptions will be on Schedule B of the Policy.

 

·EXCLUSIONS are title risks that a Policy generally does not cover. Exclusions
are contained in the Policy but not shown or discussed in the Commitment.

 

·CONDITIONS are additional provisions that qualify or limit your coverage.
Conditions include your responsibilities and those of the Company. They are
contained in the Policy but not shown or discussed in the Commitment. The Policy
Conditions are not the same as the Commitment Conditions.

 

You can get a copy of the policy form approved by the Texas Department of
Insurance by calling the Title Insurance Company at
(1-800-                                         ) or by calling the title
insurance agent that issued the Commitment. The Texas Department of Insurance
may revise the policy form from time to time.

 

You can also get a brochure that explains the policy from the Texas Department
of Insurance by calling 1-800-252-3439.

 

--------------------------------------------------------------------------------


 

Before the Policy is issued, you may request changes in the policy. Some of the
changes to consider are:

 

·Request amendment of the “area and boundary” exception (Schedule B, paragraph
2). To get this amendment, you must furnish a survey and comply with other
requirements of the Company. On the Owner Policy, you must pay an additional
premium for the amendment. If the survey is acceptable to the Company and if the
Company’s other requirements are met, your Policy will insure you against loss
because of discrepancies or conflicts in boundary lines, encroachments or
protrusions, or overlapping of improvements. The Company may then decide not to
insure against specific boundary or survey problems by making special exceptions
in the Policy. Whether or not you request amendment of the “area and boundary”
exception, you should determine whether you want to purchase and review a survey
if a survey is not being provided to you.

 

·Allow the Company to add an exception to “rights of parties in possession.” If
you refuse this exception, the Company or the title insurance agent may inspect
the property. The Company may except to and not insure you against the rights of
specific persons, such as renters, adverse owners or easement holders who occupy
the land. The company may charge you for the inspection. If you want to make
your own inspection, you must sign a Waiver of Inspection form and allow the
Company to add this exception to your Policy.

 

The entire premium for a Policy must be paid when the Policy is issued. You will
not owe any additional premiums unless you want to increase your coverage at a
later date and the Company agrees to add an Increased Value Endorsement.

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Intentionally Omitted

 

--------------------------------------------------------------------------------

 

EXHIBIT F

 

Deed

 

(See Attached)

 

--------------------------------------------------------------------------------


 

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S LICENSE NUMBER.

 

SPECIAL WARRANTY DEED

 

THE STATE OF TEXAS

§

 

 

§

KNOW ALL MEN BY THESE PRESENTS:

COUNTY OF TRAVIS

§

 

 

THAT FAIRFIELD 24TH STREET TOWERS LTD., a Texas limited partnership, hereinafter
called “Grantor”, whether one or more, for and in consideration of the sum of
TEN DOLLARS ($10.00) and other valuable consideration to the undersigned in hand
paid by the Grantee herein named, the receipt and sufficiency of which are
hereby acknowledged, has GRANTED, SOLD AND CONVEYED, and by these presents does
GRANT, SELL AND CONVEY unto
                                                                        , herein
referred to as “Grantee”, whose address is
                                                                                     ,
the real property described on Exhibit “A” attached hereto and incorporated
herein by reference, together with all of Grantor’s right, title and interest in
and to (i) all rights and appurtenances pertaining to the Property, including,
without limitation, air and development rights, all mineral rights, roads,
alleys, easements, streets and ways adjacent to the Property, rights of ingress
and egress thereto, any strips and gores within or bounding the Property and in
the profits or rights or other appurtenances connected with the beneficial use
or enjoyment of the Property and (ii) all improvements, structures, systems and
fixtures placed, constructed or installed on the Property (the “Property”).

 

This conveyance, however, is made and accepted subject to the following
(collectively, the “Permitted Encumbrances”): (a) the matters described on
Exhibit “B” attached hereto and made a part hereof; and (b) any zoning
ordinances, requirements, proffers and/or conditions required of or imposed upon
Grantor, Grantee or the Property by any governmental authority in connection
with the entitlement, platting, processing, and development of the Property, to
the extent performable after the date hereof.

 

TO HAVE AND TO HOLD the Property, together with all and singular the rights and
appurtenances thereto in anywise belonging, unto the Grantee and Grantee’s
successors and assigns forever, subject to the matters set forth herein; and
Grantor does hereby bind itself, its successors and assigns to WARRANT AND
FOREVER DEFEND all and singular the Property unto the Grantee, Grantee’s
successors and assigns against every person whomsoever claiming or to claim the
same or any part thereof, by, through or under Grantor, but not otherwise.

 

EXCEPT AS SPECIFICALLY SET FORTH IN THAT AGREEMENT OF SALE BY AND BETWEEN
GRANTOR, AS SELLER, AND AN AFFILIATE(S) OF GRANTEE, AS PURCHASER, DATED
                        , 2011 (THE “AGREEMENT OF SALE”), OR IN

 

--------------------------------------------------------------------------------


 

ANY DOCUMENT EXECUTED BY GRANTOR IN CONNECTION WITH THE CLOSING OF THE AGREEMENT
OF SALE, INCLUDING THIS SPECIAL WARRANTY DEED, BY ACCEPTING THIS SPECIAL
WARRANTY DEED, GRANTEE ACKNOWLEDGES THAT GRANTEE HAS INDEPENDENTLY AND
PERSONALLY INSPECTED THE PROPERTY AND THAT GRANTEE HAS PURCHASED THE PROPERTY
BASED UPON SUCH EXAMINATION AND INSPECTION. GRANTEE, ACKNOWLEDGES THAT GRANTEE
IS PURCHASING THE PROPERTY IN “AS-IS, WHERE-IS” CONDITION “WITH ALL FAULTS” AS
OF THE CLOSING AND SPECIFICALLY AND EXPRESSLY WITHOUT ANY WARRANTIES,
REPRESENTATIONS OR GUARANTEES, EITHER EXPRESS OR IMPLIED, FROM ANY OF THE
GRANTOR, FFRT DEVELOPMENT L.P., FF PROPERTIES L.P., FFR TRUST, MORGAN STANLEY
REAL ESTATE FUND V U.S., L.P., A DELAWARE LIMITED PARTNERSHIP, MORGAN STANLEY
REAL ESTATE FUND V SPECIAL U.S., L.P., A DELAWARE LIMITED PARTNERSHIP, MSP REAL
ESTATE FUND V., L.P., A DELAWARE LIMITED PARTNERSHIP, MORGAN STANLEY REAL ESTATE
INVESTORS V U.S., L.P., A DELAWARE LIMITED PARTNERSHIP, MSP CO-INVESTMENT
PARTNERSHIP V, L.P., A DELAWARE LIMITED PARTNERSHIP, AND MSP CO-INVESTMENT
PARTNERSHIP V-A, L.P., A DELAWARE LIMITED PARTNERSHIP, OR THEIR RESPECTIVE
PARTNERS, SHAREHOLDERS, AFFILIATES, OFFICERS, EMPLOYEES, AGENTS, TRUSTEES AND
BENEFICIARIES.

 

NOTWITHSTANDING ANY PROVISION HEREIN TO THE CONTRARY, CERTAIN TERMS AND
PROVISIONS SET FORTH IN THE AGREEMENT OF SALE SHALL SURVIVE THE EXECUTION AND
DELIVERY OF THIS SPECIAL WARRANTY DEED SUBJECT TO ANY LIMITATIONS ON THE PERIOD
OF SUCH SURVIVAL AS SET FORTH THEREIN.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

EXECUTED as of the                      day of                               ,
2011.

 

GRANTOR:

 

FAIRFIELD 24TH STREET TOWERS LTD.,

a Texas limited partnership

 

By:

FF StudentCo C LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

 

 

 

 

 

By:

StudentCo LLC, Series C,

 

 

 

 a Delaware series limited liability company,

 

 

 

 its Managing Member

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Andrew Hinkelman

 

 

 

Title: President

 

 

 

 

THE STATE OF TEXAS

§

 

 

§

 

COUNTY OF TRAVIS

§

 

 

This instrument was acknowledged before me on the        day of               ,
         , by                     ,                                of       
                                                        , a
                                 , on behalf of said                        .

 

 

 

 

 

 

 

 

NOTARY PUBLIC IN AND FOR

 

 

THE STATE OF TEXAS

My Commission Expires:

 

 

 

 

 

(Printed Name of Notary)

 

 

 

--------------------------------------------------------------------------------


 

 

EXHIBIT A

 

Legal Description

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Permitted Encumbrances

 

(To be Inserted)

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

Bill of Sale

 

(See Attached)

 

--------------------------------------------------------------------------------


 

BILL OF SALE

 

FOR VALUE RECEIVED, the undersigned, FAIRFIELD 24TH STREET TOWERS LTD., a Texas
limited partnership (“Seller”), does hereby sell, transfer and assign to
                                                           , a
                                    (“Purchaser”) the items of personal property
located at the real property more particularly described on Exhibit “A” attached
hereto and made a part hereof (the “Real Property”), which are used in
connection with the operation, maintenance or repair of the Real Property or
improvements thereon, including (without limitation) those items set forth on
Exhibit “B” attached hereto and made a part hereof but excluding any property
listed on Exhibit B that is designated as being excluded from such items
(collectively, the “Personal Property”), “AS IS” and “WITH ALL FAULTS” without
warranty, express or implied, except as stated below.

 

Seller covenants and warrants that it has full legal title to the Personal
Property and that all the Personal Property is free and clear of any and all
security agreements, financing statements or other liens and encumbrances.

 

Dated:                           , 2011

 

(SIGNATURE PAGES IMMEDIATELY FOLLOW]

 

--------------------------------------------------------------------------------


 

SELLER:

 

FAIRFIELD 24TH STREET TOWERS LTD.,

a Texas limited partnership

 

By:

FF StudentCo C LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

 

 

By:

StudentCo LLC, Series C,

 

 

 

a Delaware series limited liability company,

 

 

 

its Managing Member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name: Andrew Hinkelman

 

 

 

Title: President

 

 

--------------------------------------------------------------------------------


 

PURCHASER:

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Legal Description

 

(Se Attached)

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Personal Property

 

(See Attached)

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

Assignment and Assumption of Service Contracts

 

(See Attached)

 

--------------------------------------------------------------------------------


 

ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS

 

FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, FAIRFIELD
24TH STREET TOWERS LTD., a Texas limited partnership (“Assignor”), hereby
assigns and transfers to
                                                                        , a
                                                                                   (“Assignee”),
all of its right, title and interest in and to the following contracts:

 

See Exhibit “B” attached hereto and made a part hereof (collectively, the
“Service Contracts”),

 

which Service Contracts are for services pertaining to the operation,
maintenance or repair of the apartment project commonly known as University
Towers or the real property on which such apartment project is situated, which
is described as follows:

 

See Exhibit “A” attached hereto and made a part hereof.

 

Assignee hereby assumes and agrees to be bound by all of the obligations,
undertakings, duties and liabilities as owners of the above-described buildings
and property under the above-described Service Contracts first accruing and
arising after the date hereof.

 

Assignor hereby agrees to indemnify and hold harmless Assignee from and against
any claims made against Assignee under the Service Contracts for any sums due
thereunder, or any acts or omissions of Assignor, for or during the period on or
prior to the date hereof.

 

Assignee hereby agrees to indemnify and hold harmless Assignor from and against
any claims made against Assignor under the Service Contracts for any sums due
thereunder, or any acts or omissions of Assignee, for or during the period
beginning after the date hereof.

 

Dated:                                           , 2011

 

[SIGNATURE PAGES IMMEDIATELY FOLLOW]

 

--------------------------------------------------------------------------------


 

ASSIGNOR:

 

FAIRFIELD 24TH STREET TOWERS LTD.,

a Texas limited partnership

 

By:

FF StudentCo C LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

 

 

By:

StudentCo LLC, Series C,

 

 

 

a Delaware series limited liability company,

 

 

 

its Managing Member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Andrew Hinkelman

 

 

 

Title: President

 

 

--------------------------------------------------------------------------------


 

ASSIGNEE:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Legal

 

(See Attached)

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Service Contracts

 

(See Attached)

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

Assignment and Assumption of Leases and Security Deposits

 

(See Attached)

 

--------------------------------------------------------------------------------


 

ASSIGNMENT AND ASSUMPTION OF LEASES AND SECURITY DEPOSITS

 

FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, FAIRFIELD
24TH STREET TOWERS LTD., a Texas limited partnership (“Assignor”), hereby
assigns and transfers to
                                                                                ,
a                                                              (“ Assignee”),
all of its right, title and interest in and to all of the leases (collectively,
the “Leases”) and security deposits (collectively, the “Security Deposits”),
including (without limitation) those Leases set forth on Exhibit B attached
hereto, pertaining to the use and occupancy of the apartment project commonly
known as University Towers, situated on the property described as follows:

 

See Exhibit A” attached hereto and made a part hereof.

 

Assignee hereby assumes and agrees to be bound by all of the obligations,
undertakings, duties and liabilities of the landlord under said Leases first
accruing and arising after the date hereof.

 

Assignor hereby agrees to indemnify and hold Assignee harmless from and against
any claims by any tenant under any of the Leases due to the acts or omissions of
Assignor on or prior to the date hereof.

 

Assignee hereby agrees to indemnify and hold Assignor harmless from and against
any claims by any tenant under any of the Leases by reason of the acts or
omissions of Assignee after the date hereof, including its obligations with
reference to the Security Deposits assigned to Assignee.

 

Assignor represents and warrants to Assignee that the amount of the security
deposits being transferred to the Assignee represents the full amount of the
security deposit received from the tenants under each of the Leases, without any
deductions, and the total amount for the return of which Assignee or any
subsequent owner is accountable or responsible hereafter.

 

Dated:                                     , 2011

 

[SIGNATURE PAGES IMMEDIATELY FOLLOW]

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

ASSIGNOR:

 

 

 

FAIRFIELD 24TH STREET TOWERS LTD.,

 

a Texas limited partnership

 

 

 

By:

FF StudentCo C LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

 

 

By:

StudentCo LLC, Series C,

 

 

 

a Delaware series limited liability company,

 

 

 

its Managing Member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Andrew Hinkelman

 

 

 

Title:

President

 

 

--------------------------------------------------------------------------------


 

ASSIGNEE:

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Legal

 

(See Attached)

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Rent Roll

 

(Will be Attached at Closing)

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

Notice to Tenants

 

(See Attached)

 

--------------------------------------------------------------------------------


 

NOTICE TO TENANTS

 

Unit #                        

 

TO:                            All Tenants of University Towers Apartments

 

Please be advised that University Towers has, on the date hereof, been sold by
the undersigned Seller to                                , a
                                                 .

 

The undersigned Purchaser hereby assumes all of Seller’s obligations under the
leases executed by each of you as tenant from and after the date hereof, and
further specifically assumes all of Seller’s obligations in respect to the
security deposit in the amount of $                         held by Seller,
including, without limitation, whatever obligation Seller may have to return
same to you, in accordance with the provisions of your lease.

 

All future rental payments, including payments for any and all statements on
hand, should be made payable to
                                                               and sent as
follows:

 

 

 

 

 

 

If you have any questions, notify:
                                                              .

 

Dated:                                , 2011

 

[SIGNATURE PAGES IMMEDIATELY FOLLOW]

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

SELLER:

 

 

 

FAIRFIELD 24TH STREET TOWERS LTD.,

 

a Texas limited partnership

 

 

 

By:

FF StudentCo C LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

 

 

By:

StudentCo LLC, Series C,

 

 

 

a Delaware series limited liability company,

 

 

 

its Managing Member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Andrew Hinkelman

 

 

 

Title:

President

 

 

--------------------------------------------------------------------------------


 

PURCHASER:

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT K

 

Non-Foreign Affidavit

 

(See Attached)

 

--------------------------------------------------------------------------------

 

NON-FOREIGN AFFIDAVIT

 

The undersigned, being first duly sworn on oath, and under penalty of perjury,
hereby certifies as follows:

 

1.             Section 1445 of the Internal Revenue Code provides that a
transferee (buyer) of a United States real property interest must withhold tax
if the transferor (seller) is a foreign person.

 

2.             The undersigned is an officer, general partner, joint venturer,
trustee or principal of a corporation, partnership, joint venture, trust or
other entity which is the owner of the property, or the beneficial interest in a
trust which owns the property, which is legally described as follows:

 

See Exhibit “A” attached hereto and made a part hereof.

 

3.             The Transferor of the property is FAIRFIELD 24TH STREET TOWERS
LTD., a Texas limited partnership.

 

4.             Said property, or the beneficial interest in said trust, is being
transferred to                                                                 ,
a                                                (“Transferee”).

 

5.             If the Transferors are not individuals: (a) none of the
transferors is a foreign corporation, foreign partnership, foreign trust,
foreign estate or foreign person, as those terms are defined in the Internal
Revenue Code and the Income Tax Regulations; (b) the office address of the
Transferor is 5510 Morehouse Drive, Suite 200, San Diego, California 92121, and
(c) Transferor is not a disregarded entity.

 

6.             The United States taxpayer identification number of the
Transferor is                                               .

 

7.             Section 1445 of the Internal Revenue Code provides that a
Transferee of a U.S. real property interest must withhold tax if the transferor
is a foreign person. To inform Transferee that withholding of tax is not
required on the disposition of a U.S. real property interest by Transferor, I
certify on behalf of Transferor that the contents of this affidavit are true.

 

8.             The Transferor understands that this certification may be
disclosed to the Internal Revenue Service by Transferee and that any false
statement contained herein could be punished by fine, imprisonment, or both.

 

Under penalties of perjury, I declare that I have examined this Affidavit and,
to the best of my knowledge and belief, it is true, correct and complete and I
further declare that I have authority to sign this document on behalf of
Transferor.

 

[Signature page immediately follows]

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

SELLER:

 

 

 

FAIRFIELD 24TH STREET TOWERS LTD.,

 

a Texas limited partnership

 

 

 

By:

FF StudentCo C LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

 

 

By:

StudentCo LLC, Series C,

 

 

 

a Delaware series limited liability company,

 

 

 

its Managing Member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Andrew Hinkelman

 

 

 

Title:

President

 

 

--------------------------------------------------------------------------------


 

STATE OF CALIFORNIA

 

COUNTY OF

 

On                     , before me,                                         , a
Notary Public, personally appeared                        , who proved to me on
the basis of satisfactory evidence to be the person whose name is subscribed to
the within instrument and acknowledged to me that he executed the same in his
authorized capacity, and that by his signature on the instrument, the person, or
the entity upon behalf of which the person acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

 

WITNESS my hand and official seal.

 

 

 

 

 

Signature of Notary Public

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Legal

 

(See Attached)

 

--------------------------------------------------------------------------------


 

EXHIBIT L

 

Assignment of Intangible Property

 

(See attached)

 

--------------------------------------------------------------------------------


 

ASSIGNMENT OF INTANGIBLE PROPERTY

 

FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, FAIRFIELD
24TH STREET TOWERS LTD., a Texas limited partnership (“Assignor”), hereby
assigns and transfers to
                                                          , a
                                                          (“Assignee”), all of
its right, title and interest in and to the intangible property set forth below
which is used in connection with the occupancy, operation, maintenance or repair
of the apartment project commonly known as University Towers or the real
property on which such apartment project is situated, which is described on
Exhibit “A” attached hereto and made a part hereof (together, the “Property”):

 

(a)           contract rights, agreements, and other intangibles with respect to
the ownership, operation, maintenance, repair or development of the Property
(but excluding any claims against the general contractor affiliate of the
Assignor, FFRT Development L.P.);

 

(c)           licenses, permits, certificates and approvals (to the extent
transferable);

 

(d)           development rights in connection with the Property;

 

(e)           all trademarks, trade names, or symbols under which the Property,
or any portion thereof, is operated including the name of “University Towers”,
but excluding the name “Fairfield” and derivatives of any such names and the
“Fairfield” logo as well as trademarks, trade names, and service marks
containing any such names or such logo;

 

(f)            all telephone numbers and exchanges serving the Property, or any
portion thereof; and

 

(g)           the internet websites www.universitytowersaustin.com and
www.universitytowers-apts.com.

 

Dated:                                , 2011

 

[SIGNATURE PAGES IMMEDIATELY FOLLOW]

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

ASSIGNOR:

 

 

 

FAIRFIELD 24TH STREET TOWERS LTD.,

 

a Texas limited partnership

 

 

 

By:

FF StudentCo C LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

 

 

By:

StudentCo LLC, Series C,

 

 

 

a Delaware series limited liability company,

 

 

 

its Managing Member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Andrew Hinkelman

 

 

 

Title:

President

 

 

--------------------------------------------------------------------------------


 

 

ASSIGNEE:

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Legal

 

(See Attached)

 

--------------------------------------------------------------------------------

 

EXHIBIT L-1

 

Lead Based Paint Disclosure

 

(See Attached)

 

--------------------------------------------------------------------------------


 

DISCLOSURE OF INFORMATION ON LEAD-BASED PAINT

AND/OR LEAD-BASED PAINT HAZARDS

 

Lead Warning Statement

 

Every purchaser of any interest in residential real property on which a
residential dwelling was built prior to 1978 is notified that such property may
present exposure to lead from lead-based paint that may place young children at
risk of developing lead poisoning. Lead poisoning in young children may produce
permanent neurological damage, including learning disabilities, reduced
intelligence quotient, behavioral problems, and impaired memory. Lead poisoning
also poses a particular risk to pregnant women. The seller of any interest in
residential real property is required to provide the Purchaser with any
information on lead-based paint hazards from risk assessments or inspections in
the seller’s possession and notify the Purchaser of any known lead-based paint
hazards. A risk assessment or inspection for possible lead-paint hazards is
recommended prior to purchase.

 

Seller’s Disclosure

 

A.

 

Presence of lead-based paint and/or lead-based paint hazards (check (i) or
(ii) below).

 

 

 

 

(i)

x

Known lead-based paint and/or lead based paint hazards are present in the
housing because the existing buildings were constructed prior to 1978.

 

 

 

 

 

(ii)

o

Seller has no knowledge of lead-based paint and/or lead based paint hazards in
the housing.

 

 

 

 

B.

 

Records and reports available to the Seller (check (i) or (ii) below).

 

 

 

 

(i)

x

Seller has provided the purchaser with all available records pertaining to known
lead-based paint and/or lead based paint hazards in the housing. (list documents
below)

 

 

 

 

 

 

 

Lead-Based Paint Operations & Maintenance Program prepared by Blackston
Consulting LLC, Project No. FFRETX001.04, dated August 1, 2006;

 

 

 

 

 

 

 

Limited Phase II Environmental Site Assessment prepared by Blackstone Consulting
LLC, Project No. FFRETX001.03, dated July 28, 2006;

 

 

 

 

 

 

 

Phase I Environmental Site Assessment submitted by Blackstone Consulting LLC,
Project No. LAKETX001.01, dated August 5, 2005;

 

 

 

 

 

 

 

Lead-Based Paint Operations & Maintenance Program prepared by Blackstone
Consulting LLC, Project No. BERKMA040.03, dated March 31, 2003;

 

 

 

 

 

 

 

Phase I Environmental Site Assessment submitted by Blackstone Consulting LLC,
Project No. FFRETX001.01, dated August 1, 2006;

 

 

 

 

 

 

 

Phase I Environmental Site Assessment prepared for Citigroup Global Markets
Realty Corp. and TMAC University Towers LLC by Blackstone Consulting LLC on
August 5, 2005;

 

 

 

 

 

 

 

Pre-Renovation Asbestos and Lead-Based Paint Survey Report University Towers
prepared for Fairfield Residential LLC by Blackstone Consulting LLC dated
July 9, 2007;

 

--------------------------------------------------------------------------------


 

 

(ii)

o

Seller has no reports or records pertaining to lead based paint and/or lead
based paint hazards in the housing.

 

 

 

 

Purchaser’s Acknowledgment (initial).

 

 

 

 

A.

 

       Purchaser acknowledges receipt of the documents listed at II.B(i) above,
if any.

 

 

 

B.

 

       Purchaser acknowledges receipt of the pamphlet “Protect Family from Lead
in Your Home”, which is included in the Property Report.

 

 

 

C.

 

Purchaser has (check (i) or (ii) below):

 

 

 

 

 

(i)       received a 10-day opportunity (or mutually agreed upon period) to
conduct a risk assessment or inspection for the presence of lead-based paint
and/or lead-based paint hazards; or

 

 

 

 

 

(ii)       waived the opportunity to conduct a risk assessment or inspection for
the presence of lead-based paint and/or lead-based hazards.

 

 

 

Agent’s Acknowledgment (initial)

 

 

 

 

 

       Agent, if any, has informed Seller of Seller’s obligation under 42 U.S.C.
4852d and is aware of his/her responsibility to ensure compliance.

 

Certification of Accuracy

 

The following parties have reviewed the information above and certify, to the
best of their knowledge, that the information they have provided is true and
accurate.

 

 

SELLER:

 

PURCHASER:

 

 

 

SEE ATTACHED

 

 

 

Dated:

 

 

Dated:

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

SELLER:

 

 

 

FAIRFIELD 24TH STREET TOWERS LTD.,

 

a Texas limited partnership

 

 

 

By:

FF StudentCo C LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

 

 

By:

StudentCo LLC, Series C,

 

 

 

a Delaware series limited liability company,

 

 

 

its Managing Member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Andrew Hinkelman

 

 

 

Title:

President

 

 

--------------------------------------------------------------------------------


 

PURCHASER:

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT M

 

Assignment of Guaranties, Warranties, Permits, Licenses and Approvals

 

(See Attached)

 

--------------------------------------------------------------------------------


 

ASSIGNMENT OF GUARANTIES, WARRANTIES,

PERMITS, LICENSES AND APPROVALS

 

FAIRFIELD 24TH STREET TOWERS LTD., a Texas limited partnership (the “Assignor”)
hereby assigns, sets over and transfers to
                                                  ,a
                                                            (the “Assignee”) any
right, title and interest in and to any and all transferable warranties and
transferable guaranties, assignable governmental permits, licenses, certificates
and approvals relating to the real property described on Exhibit “A” attached
hereto and made a part hereof (the “Real Property”) and any personal property
located on the Real Property or otherwise conveyed by Assignor to Assignee, but
excluding (i) any warranties or guaranties from the general contractor affiliate
of the Assignor, FFRT Development L.P., and (ii) any claims against the general
contractor affiliate of the Assignor, FFRT Development L.P.

 

Dated:                               , 2011

 

[SIGNATURE PAGES IMMEDIATELY FOLLOW]

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

ASSIGNOR:

 

 

 

FAIRFIELD 24TH STREET TOWERS LTD.,

 

a Texas limited partnership

 

 

 

By:

FF StudentCo C LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

 

 

By:

StudentCo LLC, Series C,

 

 

 

a Delaware series limited liability company,

 

 

 

its Managing Member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Andrew Hinkelman

 

 

 

Title:

President

 

 

--------------------------------------------------------------------------------


 

ASSIGNEE:

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Legal

 

(See Attached)

 

--------------------------------------------------------------------------------


 

EXHIBIT N

 

Seller’s Reaffirmation of Representations and Warranties

 

(See Attached)

 

--------------------------------------------------------------------------------


 

CERTIFICATE AS TO REPRESENTATION AND WARRANTIES

 

Reference is hereby made to that certain Agreement of Sale dated as of
                    , 2011, as amended, (the “Agreement”) between FAIRFIELD 24TH
STREET TOWERS LTD., a Texas limited partnership (the “Seller”) and
                                                              (the “Purchaser”),
regarding the purchase and sale of real property and tangible and intangible
property related thereto, and known as University Towers located in Austin,
Texas.

 

Subject to the limitations set forth in Paragraph 18 of the Agreement, and
except for the exceptions (“Exceptions”) set forth below, Seller hereby
reaffirms and restates to the Purchaser the representations and warranties
contained in the Agreement. The Exceptions are as follows:

 

 

 

 

IN WITNESS WHEREOF, the Seller has caused this Certificate to be executed on its
behalf by its duly authorized representative as of the         day of
                                      , 2011.

 

(Signature page to follow)

 

--------------------------------------------------------------------------------


 

 

SELLER:

 

 

 

FAIRFIELD 24TH STREET TOWERS LTD.,

 

a Texas limited partnership

 

 

 

 

By:

FF StudentCo C LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

 

 

By:

StudentCo LLC, Series C,

 

 

 

a Delaware series limited liability company,

 

 

 

its Managing Member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Andrew Hinkelman

 

 

 

Title:  President

 

--------------------------------------------------------------------------------


 

EXHIBIT O

 

Rent Roll

 

(See Attached)

 

--------------------------------------------------------------------------------

 

 

Rent Roll Detail (FF)

Grouped By Unit

University Towers Austin (8790)

As of : 11/30/2011

 

 

 

 

 

Avail

 

Unit

 

Market

 

Loss/

 

Occ

 

Monthly

 

 

 

Total

 

Move In

 

Lease

 

Unit

 

Resident

 

Code

 

Sq Ft

 

Rent

 

Gain

 

Rent

 

Conc

 

GPR

 

Deposit

 

Date

 

Exp Date

 

101A

 

Yu-han Lee

 

ACQ

 

227.50

 

860.00

 

50.70

 

910.70

 

0.00

 

910.70

 

200.00

 

8/30/11

 

12/14/11

 

101B

 

VACANT

 

ACQ

 

228

 

860.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

 

 

 

 

101C

 

Maryam Algassab

 

ACQ

 

227.50

 

860.00

 

(108.80

)

751.20

 

0.00

 

751.20

 

200.00

 

8/19/11

 

12/14/11

 

101D

 

Maryam Algassab

 

ACQ

 

227.50

 

860.00

 

(108.80

)

751.20

 

0.00

 

751.20

 

0.00

 

8/19/11

 

12/14/11

 

102A

 

Austin Comito

 

ACQ

 

309.50

 

929.00

 

55.80

 

984.80

 

0.00

 

984.80

 

200.00

 

8/19/11

 

5/20/12

 

102B

 

Maximo Mondini

 

ACQ

 

309.50

 

929.00

 

55.80

 

984.80

 

0.00

 

984.80

 

200.00

 

8/19/11

 

5/20/12

 

103A

 

Raoul D’Cruz

 

ACQ

 

227.50

 

860.00

 

(25.00

)

835.00

 

0.00

 

835.00

 

200.00

 

8/19/11

 

12/14/11

 

103B

 

Dario Ruzzi

 

ACQ

 

227.50

 

860.00

 

50.70

 

910.70

 

0.00

 

910.70

 

200.00

 

8/10/11

 

12/14/11

 

103C

 

VACANT

 

ACQ

 

228

 

860.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

 

 

 

 

103D

 

VACANT

 

ACQ

 

228

 

860.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

 

 

 

 

104A

 

James De La Garza

 

ACQ

 

309.50

 

929.00

 

(173.25

)

755.75

 

0.00

 

755.75

 

200.00

 

8/24/11

 

12/14/11

 

104B

 

James De La Garza

 

ACQ

 

309.50

 

929.00

 

(173.25

)

755.75

 

0.00

 

755.75

 

0.00

 

8/24/11

 

12/14/11

 

105A

 

Kelly Kuri

 

ACQ

 

227.50

 

860.00

 

50.60

 

910.60

 

0.00

 

910.60

 

200.00

 

8/18/11

 

5/20/12

 

105B

 

Ryley Caton

 

ACQ

 

227.50

 

860.00

 

0.60

 

860.60

 

0.00

 

860.60

 

200.00

 

8/18/11

 

5/20/12

 

105C

 

Reid Carameros

 

ACQ

 

227.50

 

860.00

 

50.60

 

910.60

 

0.00

 

910.60

 

200.00

 

8/16/11

 

5/20/12

 

105D

 

Alexander Reeb

 

ACQ

 

227.50

 

860.00

 

0.60

 

860.60

 

0.00

 

860.60

 

200.00

 

8/17/11

 

5/20/12

 

106A

 

Phillip Greczek

 

ACQ

 

227.50

 

808.00

 

0.40

 

808.40

 

0.00

 

808.40

 

200.00

 

8/19/11

 

5/20/12

 

106B

 

VACANT

 

ACQ

 

228

 

808.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

 

 

 

 

106C

 

Calvin Turner

 

ACQ

 

227.50

 

808.00

 

(80.50

)

727.50

 

0.00

 

727.50

 

200.00

 

8/19/11

 

5/20/12

 

106D

 

Calvin Turner

 

ACQ

 

227.50

 

808.00

 

(80.50

)

727.50

 

0.00

 

727.50

 

0.00

 

8/19/11

 

5/20/12

 

107A

 

Dylan Gust

 

ACQ

 

227.50

 

808.00

 

26.00

 

834.00

 

0.00

 

834.00

 

200.00

 

11/11/11

 

5/10/12

 

107B

 

Kyle Echerd

 

ACQ

 

227.50

 

808.00

 

0.40

 

808.40

 

0.00

 

808.40

 

200.00

 

8/19/11

 

5/20/12

 

107C

 

VACANT

 

ACQ

 

228

 

808.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

 

 

 

 

107D

 

Yuriy Dovzhansky

 

ACQ

 

227.50

 

808.00

 

49.00

 

857.00

 

0.00

 

857.00

 

200.00

 

8/19/11

 

5/20/12

 

108A

 

Joseph Blough

 

ACQ

 

227.50

 

860.00

 

50.60

 

910.60

 

0.00

 

910.60

 

200.00

 

8/18/11

 

5/20/12

 

108B

 

Jack Ruzicka

 

ACQ

 

227.50

 

860.00

 

100.00

 

960.00

 

0.00

 

960.00

 

200.00

 

8/17/11

 

5/20/12

 

108C

 

Matthew Kulpinski

 

ACQ

 

227.50

 

860.00

 

100.00

 

960.00

 

0.00

 

960.00

 

200.00

 

8/18/11

 

5/20/12

 

108D

 

Brennan Verhalen

 

ACQ

 

227.50

 

860.00

 

0.60

 

860.60

 

0.00

 

860.60

 

200.00

 

8/17/11

 

5/20/12

 

109A

 

Stephen Grant

 

ACQ

 

227.50

 

860.00

 

0.60

 

860.60

 

0.00

 

860.60

 

200.00

 

8/18/11

 

5/20/12

 

109B

 

Ben Chesnut

 

ACQ

 

227.50

 

860.00

 

100.00

 

960.00

 

0.00

 

960.00

 

200.00

 

8/19/11

 

5/20/12

 

109C

 

Stuart Grady

 

ACQ

 

227.50

 

860.00

 

100.00

 

960.00

 

0.00

 

960.00

 

200.00

 

8/18/11

 

5/20/12

 

109D

 

Matthew Porter

 

ACQ

 

227.50

 

860.00

 

0.60

 

860.60

 

0.00

 

860.60

 

200.00

 

8/18/11

 

5/20/12

 

110A

 

VACANT

 

ACQ

 

228

 

860.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

 

 

 

 

110B

 

VACANT

 

ACQ

 

228

 

860.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

 

 

 

 

110C

 

VACANT

 

ACQ

 

228

 

860.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

 

 

 

 

110D

 

VACANT

 

ACQ

 

228

 

860.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

 

 

 

 

111A

 

Henrique Abreu

 

ACQ

 

309.50

 

929.00

 

55.80

 

984.80

 

0.00

 

984.80

 

200.00

 

8/19/11

 

5/20/12

 

111B

 

Michael Raibon

 

ACQ

 

309.50

 

929.00

 

55.80

 

984.80

 

0.00

 

984.80

 

200.00

 

8/19/11

 

5/20/12

 

112A

 

Daniel Arnold

 

ACQ

 

390

 

1,159.00

 

90.40

 

1,249.40

 

0.00

 

1,249.40

 

200.00

 

8/19/11

 

5/20/12

 

113A

 

Rachel Landau

 

ACQ

 

390

 

1,159.00

 

40.40

 

1,199.40

 

0.00

 

1,199.40

 

200.00

 

8/16/11

 

5/20/12

 

114A

 

David Bays

 

ACQ

 

309.50

 

929.00

 

112.00

 

1,041.00

 

0.00

 

1,041.00

 

200.00

 

8/19/11

 

5/20/12

 

114B

 

Gregory McConkey

 

ACQ

 

309.50

 

929.00

 

55.40

 

984.40

 

0.00

 

984.40

 

200.00

 

8/19/11

 

5/20/12

 

115A

 

Blaine Simmons

 

ACQ

 

256.50

 

898.00

 

50.40

 

948.40

 

0.00

 

948.40

 

200.00

 

8/17/11

 

5/20/12

 

115B

 

Timothy Portner

 

ACQ

 

256.50

 

898.00

 

50.40

 

948.40

 

0.00

 

948.40

 

200.00

 

8/17/11

 

5/20/12

 

 

1

--------------------------------------------------------------------------------


 

 

 

 

 

Avail

 

Unit

 

Market

 

Loss/

 

Occ

 

Monthly

 

 

 

Total

 

Move In

 

Lease

 

Unit

 

Resident

 

Code

 

Sq Ft

 

Rent

 

Gain

 

Rent

 

Conc

 

GPR

 

Deposit

 

Date

 

Exp Date

 

115C

 

John Savage

 

ACQ

 

256.50

 

898.00

 

164.00

 

1,062.00

 

0.00

 

1,062.00

 

200.00

 

8/19/11

 

5/20/12

 

115D

 

Jeston Riffert

 

ACQ

 

256.50

 

898.00

 

50.40

 

948.40

 

0.00

 

948.40

 

200.00

 

8/17/11

 

5/20/12

 

116A

 

Will Schuhmacher

 

ACQ

 

227.50

 

786.00

 

48.00

 

834.00

 

0.00

 

834.00

 

200.00

 

8/19/11

 

5/20/12

 

116B

 

John Henry Swingler

 

ACQ

 

227.50

 

786.00

 

0.80

 

786.80

 

0.00

 

786.80

 

200.00

 

8/19/11

 

5/20/12

 

116C

 

James Balagia

 

ACQ

 

227.50

 

786.00

 

96.00

 

882.00

 

0.00

 

882.00

 

200.00

 

8/16/11

 

5/20/12

 

116D

 

Bryan Moynihan

 

ACQ

 

227.50

 

786.00

 

74.60

 

860.60

 

0.00

 

860.60

 

200.00

 

8/17/11

 

5/20/12

 

117A

 

Blaine Dennis

 

ACQ

 

309.50

 

1,439.00

 

(1,096.99

)

342.01

 

0.00

 

342.01

 

0.00

 

7/2/10

 

8/1/10

 

117B

 

Blaine Dennis

 

ACQ

 

309.50

 

1,439.00

 

(1,096.99

)

342.01

 

0.00

 

342.01

 

0.00

 

7/2/10

 

8/1/10

 

118A

 

Joshua Weatherall

 

ACQ

 

227.50

 

808.00

 

74.00

 

882.00

 

0.00

 

882.00

 

200.00

 

8/18/11

 

5/20/12

 

118B

 

Thomas Zumot

 

ACQ

 

227.50

 

808.00

 

0.40

 

808.40

 

0.00

 

808.40

 

200.00

 

8/19/11

 

5/20/12

 

118C

 

Austin Waltmon

 

ACQ

 

227.50

 

808.00

 

26.00

 

834.00

 

0.00

 

834.00

 

200.00

 

8/18/11

 

5/20/12

 

118D

 

William Sides

 

ACQ

 

227.50

 

808.00

 

98.00

 

906.00

 

0.00

 

906.00

 

200.00

 

8/18/11

 

5/20/12

 

119A

 

Michael Belspel

 

ACQ

 

309.50

 

929.00

 

0.00

 

929.00

 

0.00

 

929.00

 

200.00

 

8/19/11

 

5/20/12

 

119B

 

Michael Lachner

 

ACQ

 

309.50

 

929.00

 

0.00

 

929.00

 

0.00

 

929.00

 

200.00

 

8/16/11

 

5/20/12

 

120A

 

John Mangione

 

ACQ

 

227.50

 

860.00

 

(66.00

)

794.00

 

0.00

 

794.00

 

200.00

 

8/17/11

 

5/20/12

 

120B

 

John Mangione

 

ACQ

 

227.50

 

860.00

 

(66.00

)

794.00

 

0.00

 

794.00

 

0.00

 

8/17/11

 

5/20/12

 

120C

 

Blake Patterson

 

ACQ

 

227.50

 

860.00

 

0.60

 

860.60

 

0.00

 

860.60

 

200.00

 

8/19/11

 

5/20/12

 

120D

 

Trevor Andrews

 

ACQ

 

227.50

 

860.00

 

50.60

 

910.60

 

0.00

 

910.60

 

200.00

 

8/19/11

 

5/20/12

 

121A

 

VACANT

 

ACQ

 

228

 

860.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

 

 

 

 

121B

 

Chase Sullivan

 

ACQ

 

227.50

 

860.00

 

0.60

 

860.60

 

0.00

 

860.60

 

200.00

 

8/18/11

 

5/20/12

 

121C

 

Michael McDonough

 

ACQ

 

227.50

 

860.00

 

100.00

 

960.00

 

0.00

 

960.00

 

200.00

 

8/18/11

 

5/20/12

 

121D

 

VACANT

 

ACQ

 

228

 

860.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

 

 

 

 

122A

 

Reid Powers

 

ACQ

 

227.50

 

808.00

 

0.40

 

808.40

 

0.00

 

808.40

 

200.00

 

8/17/11

 

5/20/12

 

122B

 

Max Yzaguirre

 

ACQ

 

227.50

 

808.00

 

0.40

 

808.40

 

0.00

 

808.40

 

200.00

 

8/17/11

 

5/20/12

 

122C

 

Kellen Moczulski

 

ACQ

 

227.50

 

808.00

 

0.40

 

808.40

 

0.00

 

808.40

 

200.00

 

8/18/11

 

5/20/12

 

122D

 

Gregory Caraway

 

ACQ

 

227.50

 

808.00

 

0.40

 

808.40

 

0.00

 

808.40

 

200.00

 

8/18/11

 

5/20/12

 

123A

 

Jared Densen

 

ACQ

 

227.50

 

786.00

 

96.00

 

882.00

 

0.00

 

882.00

 

200.00

 

8/17/11

 

5/20/12

 

123B

 

Jordan Kaiser

 

ACQ

 

227.50

 

786.00

 

0.80

 

786.80

 

0.00

 

786.80

 

200.00

 

8/18/11

 

5/20/12

 

123C

 

Jeff Barker

 

ACQ

 

227.50

 

786.00

 

0.80

 

786.80

 

0.00

 

786.80

 

200.00

 

8/18/11

 

5/20/12

 

123D

 

Thomas Gilmore

 

ACQ

 

227.50

 

786.00

 

96.00

 

882.00

 

0.00

 

882.00

 

200.00

 

8/19/11

 

5/20/12

 

201A

 

Michelle Segroves

 

ACQ

 

227.50

 

860.00

 

0.60

 

860.60

 

0.00

 

860.60

 

200.00

 

8/19/11

 

5/20/12

 

201B

 

Chelsea Klingenberg

 

ACQ

 

227.50

 

860.00

 

0.60

 

860.60

 

0.00

 

860.60

 

200.00

 

8/19/11

 

5/20/12

 

201C

 

Megan Trgovlch

 

ACQ

 

227.50

 

860.00

 

50.60

 

910.60

 

0.00

 

910.60

 

200.00

 

8/19/11

 

5/20/12

 

201D

 

Blanca Osian

 

ACQ

 

227.50

 

860.00

 

100.00

 

960.00

 

0.00

 

960.00

 

200.00

 

8/16/11

 

5/20/12

 

202A

 

Jenna Windham

 

ACQ

 

309.50

 

929.00

 

112.00

 

1,041.00

 

0.00

 

1,041.00

 

200.00

 

8/16/11

 

5/20/12

 

202B

 

Michael Arnold

 

ACQ

 

309.50

 

929.00

 

55.80

 

984.80

 

0.00

 

984.80

 

200.00

 

8/16/11

 

5/20/12

 

203A

 

University Towers Standard Model

 

ACQ

 

227.50

 

860.00

 

0.00

 

860.00

 

0.00

 

860.00

 

0.00

 

1/1/11

 

1/31/11

 

203B

 

University Towers Standard Model

 

ACQ

 

227.50

 

860.00

 

0.00

 

860.00

 

0.00

 

860.00

 

0.00

 

1/1/11

 

1/31/11

 

203C

 

University Towers Standard Model

 

ACQ

 

227.50

 

860.00

 

0.00

 

860.00

 

0.00

 

860.00

 

0.00

 

1/1/11

 

1/31/11

 

203D

 

University Towers Standard Model

 

ACQ

 

227.50

 

860.00

 

0.00

 

860.00

 

0.00

 

860.00

 

0.00

 

1/1/11

 

1/31/11

 

204A

 

Lauren Kode

 

ACQ

 

309.50

 

929.00

 

(67.25

)

861.75

 

0.00

 

861.75

 

200.00

 

8/8/11

 

12/14/11

 

204B

 

Lauren Kode

 

ACQ

 

309.50

 

929.00

 

(67.25

)

861.75

 

0.00

 

861.75

 

0.00

 

8/8/11

 

12/14/11

 

205A

 

Rachel Dawer

 

ACQ

 

227.50

 

860.00

 

0.60

 

860.60

 

0.00

 

860.60

 

200.00

 

8/16/11

 

5/20/12

 

 

2

--------------------------------------------------------------------------------

 

 

 

 

 

 

Avail

 

Unit

 

Market

 

Loss/

 

Occ

 

Monthly

 

 

 

Total

 

Move In

 

Lease

 

Unit

 

Resident

 

Code

 

Sq Ft

 

Rent

 

Gain

 

Rent

 

Conc

 

GPR

 

Deposit

 

Date

 

Exp Date

 

205B

 

Shannon Lackey

 

ACQ

 

227.50

 

860.00

 

50.60

 

910.60

 

0.00

 

910.60

 

200.00

 

8/16/11

 

5/20/12

 

205C

 

Shelley Clark

 

ACQ

 

227.50

 

860.00

 

0.60

 

860.60

 

0.00

 

860.60

 

200.00

 

8/19/11

 

5/20/12

 

205D

 

Emily Pierce

 

ACQ

 

227.50

 

860.00

 

50.60

 

910.60

 

0.00

 

910.60

 

200.00

 

8/16/11

 

5/20/12

 

206A

 

Juan Gomez

 

ACQ

 

227.50

 

808.00

 

26.10

 

834.10

 

0.00

 

834.10

 

200.00

 

8/19/11

 

12/14/11

 

206B

 

VACANT

 

ACQ

 

228

 

808.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

 

 

 

 

206C

 

Rashid Almohannadi

 

ACQ

 

227.50

 

808.00

 

(119.70

)

688.30

 

0.00

 

688.30

 

200.00

 

11/11/11

 

12/10/11

 

206D

 

Rashid Almohannadi

 

ACQ

 

227.50

 

808.00

 

(119.70

)

688.30

 

0.00

 

688.30

 

0.00

 

11/11/11

 

12/10/11

 

207A

 

Kristin Ramsey

 

ACQ

 

227.50

 

808.00

 

(158.65

)

649.35

 

0.00

 

649.35

 

200.00

 

8/19/11

 

5/20/12

 

207B

 

Kristin Ramsey

 

ACQ

 

227.50

 

808.00

 

(158.65

)

649.35

 

0.00

 

649.35

 

0.00

 

8/19/11

 

5/20/12

 

207C

 

Anne Katrine Harris

 

ACQ

 

227.50

 

808.00

 

(21.20

)

786.80

 

0.00

 

786.80

 

200.00

 

8/19/11

 

5/20/12

 

207D

 

Joo Mi Jeong

 

ACQ

 

227.50

 

808.00

 

26.00

 

834.00

 

0.00

 

834.00

 

200.00

 

8/15/11

 

12/14/11

 

208A

 

John Cotton

 

ACQ

 

227.50

 

860.00

 

0.60

 

860.60

 

0.00

 

860.60

 

200.00

 

8/19/11

 

5/20/12

 

208B

 

Griffin Howard

 

ACQ

 

227.50

 

860.00

 

0.60

 

860.60

 

0.00

 

860.60

 

200.00

 

8/19/11

 

5/20/12

 

208C

 

Kevin Kuntz

 

ACQ

 

227.50

 

860.00

 

50.60

 

910.60

 

0.00

 

910.60

 

200.00

 

8/19/11

 

5/20/12

 

208D

 

David Mantor

 

ACQ

 

227.50

 

860.00

 

0.60

 

860.60

 

0.00

 

860.60

 

200.00

 

8/19/11

 

5/20/12

 

209A

 

Yi Liu

 

ACQ

 

227.50

 

860.00

 

(108.80

)

751.20

 

0.00

 

751.20

 

200.00

 

8/19/11

 

5/20/12

 

209B

 

Yi Liu

 

ACQ

 

227.50

 

860.00

 

(108.80

)

751.20

 

0.00

 

751.20

 

0.00

 

8/19/11

 

5/20/12

 

209C

 

Matthew Limanjaya

 

ACQ

 

227.50

 

860.00

 

(108.75

)

751.25

 

0.00

 

751.25

 

200.00

 

8/10/11

 

12/14/11

 

209D

 

Matthew Limanjaya

 

ACQ

 

227.50

 

860.00

 

(108.75

)

751.25

 

0.00

 

751.25

 

0.00

 

8/10/11

 

12/14/11

 

210A

 

VACANT

 

ACQ

 

228

 

860.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

 

 

 

 

210B

 

VACANT

 

ACQ

 

228

 

860.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

 

 

 

 

210C

 

Cecily Zhu

 

ACQ

 

227.50

 

860.00

 

(178.75

)

681.25

 

0.00

 

681.25

 

200.00

 

8/10/11

 

12/14/11

 

210D

 

Cecily Zhu

 

ACQ

 

227.50

 

860.00

 

(178.75

)

681.25

 

0.00

 

681.25

 

0.00

 

8/10/11

 

12/14/11

 

211A

 

Rachel Wayne

 

ACQ

 

227.50

 

860.00

 

0.60

 

860.60

 

0.00

 

860.60

 

200.00

 

8/16/11

 

5/20/12

 

211B

 

Samantha Subar

 

ACQ

 

227.50

 

860.00

 

216.00

 

1,076.00

 

0.00

 

1,076.00

 

200.00

 

8/16/11

 

5/20/12

 

211C

 

Charlotte Currier

 

ACQ

 

227.50

 

860.00

 

(151.30

)

708.70

 

0.00

 

708.70

 

200.00

 

8/16/11

 

5/20/12

 

211D

 

Charlotte Currier

 

ACQ

 

227.50

 

860.00

 

(151.30

)

708.70

 

0.00

 

708.70

 

0.00

 

8/16/11

 

5/20/12

 

212A

 

Clayton Wilson

 

ACQ

 

256.50

 

898.00

 

107.40

 

1,005.40

 

0.00

 

1,005.40

 

200.00

 

8/18/11

 

5/20/12

 

212B

 

VACANT

 

ACQ

 

257

 

898.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

 

 

 

 

212C

 

Cormac O’Connor

 

ACQ

 

256.50

 

898.00

 

50.40

 

948.40

 

0.00

 

948.40

 

200.00

 

8/16/11

 

5/20/12

 

212D

 

Hunter Neale

 

ACQ

 

256.50

 

898.00

 

107.40

 

1,005.40

 

0.00

 

1,005.40

 

200.00

 

8/19/11

 

5/20/12

 

213A

 

Drew Stell

 

ACQ

 

227.50

 

860.00

 

0.60

 

860.60

 

0.00

 

860.60

 

200.00

 

8/18/11

 

5/20/12

 

213B

 

Caleb McCoy

 

ACQ

 

227.50

 

860.00

 

50.60

 

910.60

 

0.00

 

910.60

 

200.00

 

8/19/11

 

5/20/12

 

213C

 

Scott Hanks

 

ACQ

 

227.50

 

860.00

 

50.60

 

910.60

 

0.00

 

910.60

 

200.00

 

8/18/11

 

5/20/12

 

213D

 

Mitchel Marzuola

 

ACQ

 

227.50

 

860.00

 

50.60

 

910.60

 

0.00

 

910.60

 

200.00

 

8/18/11

 

5/20/12

 

214A

 

Brianna Hardee

 

ACQ

 

227.50

 

786.00

 

96.00

 

882.00

 

0.00

 

882.00

 

200.00

 

8/19/11

 

5/20/12

 

214B

 

VACANT

 

ACQ

 

228

 

786.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

 

 

 

 

214C

 

Danica Sheek

 

ACQ

 

227.50

 

786.00

 

0.80

 

786.80

 

0.00

 

786.80

 

200.00

 

8/16/11

 

5/20/12

 

214D

 

Caitlin Duchene

 

ACQ

 

227.50

 

786.00

 

(149.10

)

636.90

 

0.00

 

636.90

 

200.00

 

8/16/11

 

5/20/12

 

215A

 

Alexander Beacham

 

ACQ

 

309.50

 

1,439.00

 

(1,110.93

)

328.07

 

0.00

 

328.07

 

0.00

 

8/15/11

 

9/14/11

 

215B

 

Alexander Beacham

 

ACQ

 

309.50

 

1,439.00

 

(1,110.93

)

328.07

 

0.00

 

328.07

 

0.00

 

8/15/11

 

9/14/11

 

216A

 

Sheyda Sarkhosh

 

ACQ

 

227.50

 

808.00

 

(78.20

)

729.80

 

0.00

 

729.80

 

200.00

 

8/19/11

 

12/14/11

 

216B

 

Sheyda Sarkhosh

 

ACQ

 

227.50

 

808.00

 

(78.20

)

729.80

 

0.00

 

729.80

 

0.00

 

8/19/11

 

12/14/11

 

216C

 

Kaneez Fizza

 

ACQ

 

227.50

 

808.00

 

(158.65

)

649.35

 

0.00

 

649.35

 

200.00

 

8/19/11

 

5/20/12

 

 

3

--------------------------------------------------------------------------------


 

 

 

 

 

Avail

 

Unit

 

Market

 

Loss/

 

Occ

 

Monthly

 

 

 

Total

 

Move In

 

Lease

 

Unit

 

Resident

 

Code

 

Sq Ft

 

Rent

 

Gain

 

Rent

 

Conc

 

GPR

 

Deposit

 

Date

 

Exp Date

 

216D

 

Kaneez Fizza

 

ACQ

 

227.50

 

808.00

 

(158.65

)

649.35

 

0.00

 

649.35

 

0.00

 

8/19/11

 

5/20/12

 

217A

 

Neil Griffin

 

ACQ

 

309.50

 

929.00

 

55.80

 

984.80

 

0.00

 

984.80

 

200.00

 

8/19/11

 

5/20/12

 

217B

 

Charles McBride

 

ACQ

 

309.50

 

929.00

 

55.80

 

984.80

 

0.00

 

984.80

 

200.00

 

8/19/11

 

5/20/12

 

218A

 

Jack Keogh

 

ACQ

 

227.50

 

860.00

 

158.40

 

1,018.40

 

0.00

 

1,018.40

 

200.00

 

9/1/11

 

5/20/12

 

218B

 

Zane Robinson

 

ACQ

 

227.50

 

860.00

 

0.60

 

860.60

 

0.00

 

860.60

 

200.00

 

9/1/11

 

5/20/12

 

218C

 

Jake Kalmin

 

ACQ

 

227.50

 

860.00

 

(162.28

)

697.72

 

0.00

 

697.72

 

200.00

 

9/14/11

 

5/20/12

 

218D

 

Jake Kalmin

 

ACQ

 

227.50

 

860.00

 

(162.28

)

697.72

 

0.00

 

697.72

 

0.00

 

9/14/11

 

5/20/12

 

219A

 

Michael Connell

 

ACQ

 

227.50

 

860.00

 

0.60

 

860.60

 

0.00

 

860.60

 

200.00

 

8/19/11

 

5/20/12

 

219B

 

Matthew Stubbs

 

ACQ

 

227.50

 

860.00

 

50.60

 

910.60

 

0.00

 

910.60

 

200.00

 

8/19/11

 

5/20/12

 

219C

 

Reuben Mahoney

 

ACQ

 

227.50

 

860.00

 

100.00

 

960.00

 

0.00

 

960.00

 

200.00

 

8/19/11

 

5/20/12

 

219D

 

VACANT

 

ACQ

 

228

 

860.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

 

 

 

 

220A

 

Elena Armesto

 

ACQ

 

227.50

 

808.00

 

49.10

 

857.10

 

0.00

 

857.10

 

200.00

 

8/10/11

 

12/14/11

 

220B

 

Mariana Mugica

 

ACQ

 

227.50

 

808.00

 

49.10

 

857.10

 

0.00

 

857.10

 

200.00

 

8/10/11

 

12/14/11

 

220C

 

Janesca Barrera

 

ACQ

 

227.50

 

808.00

 

(21.20

)

786.80

 

0.00

 

786.80

 

200.00

 

8/19/11

 

5/20/12

 

220D

 

Sheridan Dalitz

 

ACQ

 

227.50

 

808.00

 

(21.20

)

786.80

 

0.00

 

786.80

 

200.00

 

8/10/11

 

5/20/12

 

221A

 

Drew Raymond

 

ACQ

 

227.50

 

786.00

 

0.80

 

786.80

 

0.00

 

786.80

 

200.00

 

8/16/11

 

5/20/12

 

221B

 

Philip Koelsch

 

ACQ

 

227.50

 

786.00

 

48.00

 

834.00

 

0.00

 

834.00

 

200.00

 

8/16/11

 

5/20/12

 

221C

 

Alex Ranking

 

ACQ

 

227.50

 

786.00

 

48.00

 

834.00

 

0.00

 

834.00

 

200.00

 

8/16/11

 

5/20/12

 

221D

 

Reid Hairston

 

ACQ

 

227.50

 

786.00

 

96.00

 

882.00

 

0.00

 

882.00

 

200.00

 

8/17/11

 

5/20/12

 

301A

 

Thomas Standridge

 

ACQ

 

227.50

 

860.00

 

100.00

 

960.00

 

0.00

 

960.00

 

200.00

 

8/18/11

 

5/20/12

 

301B

 

Tanner Hutcheson

 

ACQ

 

227.50

 

860.00

 

100.00

 

960.00

 

0.00

 

960.00

 

200.00

 

8/19/11

 

5/20/12

 

301C

 

Yong Jae Lee

 

ACQ

 

227.50

 

860.00

 

100.00

 

960.00

 

0.00

 

960.00

 

200.00

 

8/19/11

 

5/20/12

 

301D

 

Austin Ernst

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

9/1/11

 

5/20/12

 

302A

 

Kari Shrode

 

ACQ

 

309.50

 

929.00

 

112.00

 

1,041.00

 

0.00

 

1,041.00

 

200.00

 

8/19/11

 

5/20/12

 

302B

 

VACANT

 

ACQ

 

310

 

929.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

 

 

 

 

303A

 

George Sealy

 

ACQ

 

227.50

 

860.00

 

0.60

 

860.60

 

0.00

 

860.60

 

200.00

 

8/16/11

 

5/20/12

 

303B

 

Samuel Partin

 

ACQ

 

227.50

 

860.00

 

0.60

 

860.60

 

0.00

 

860.60

 

200.00

 

8/19/11

 

5/20/12

 

303C

 

Wellington DeLone

 

ACQ

 

227.50

 

860.00

 

100.00

 

960.00

 

0.00

 

960.00

 

200.00

 

8/19/11

 

5/20/12

 

303D

 

Jacob Wallace

 

ACQ

 

227.50

 

860.00

 

0.60

 

860.60

 

0.00

 

860.60

 

200.00

 

8/19/11

 

5/20/12

 

304A

 

VACANT

 

ACQ

 

310

 

929.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

 

 

 

 

304B

 

John Thompson

 

ACQ

 

309.50

 

929.00

 

112.00

 

1,041.00

 

0.00

 

1,041.00

 

200.00

 

8/19/11

 

5/20/12

 

305A

 

Andrew Hirsch

 

ACQ

 

227.50

 

860.00

 

50.60

 

910.60

 

0.00

 

910.60

 

200.00

 

8/18/11

 

5/20/12

 

305B

 

Jonathan Newman

 

ACQ

 

227.50

 

860.00

 

50.60

 

910.60

 

0.00

 

910.60

 

200.00

 

8/17/11

 

5/20/12

 

305C

 

Daniel Warner

 

ACQ

 

227.50

 

860.00

 

0.60

 

860.60

 

0.00

 

860.60

 

200.00

 

8/17/11

 

5/20/12

 

305D

 

Alexander Riemer

 

ACQ

 

227.50

 

860.00

 

0.60

 

860.60

 

0.00

 

860.60

 

200.00

 

8/17/11

 

5/20/12

 

306A

 

Taylor Logan

 

ACQ

 

227.50

 

808.00

 

98.00

 

906.00

 

0.00

 

906.00

 

200.00

 

8/19/11

 

5/20/12

 

306B

 

Roger Zamora

 

ACQ

 

227.50

 

808.00

 

26.10

 

834.10

 

0.00

 

834.10

 

200.00

 

8/27/11

 

12/14/11

 

306C

 

Eric Samuels

 

ACQ

 

227.50

 

808.00

 

(99.30

)

708.70

 

0.00

 

708.70

 

200.00

 

8/17/11

 

5/20/12

 

306D

 

Eric Samuels

 

ACQ

 

227.50

 

808.00

 

(99.30

)

708.70

 

0.00

 

708.70

 

0.00

 

8/17/11

 

5/20/12

 

307A

 

Cheng Wei Aw

 

ACQ

 

227.50

 

808.00

 

26.00

 

834.00

 

0.00

 

834.00

 

200.00

 

8/10/11

 

12/14/11

 

307B

 

Clement Ho

 

ACQ

 

227.50

 

808.00

 

26.00

 

834.00

 

0.00

 

834.00

 

200.00

 

8/10/11

 

12/14/11

 

307C

 

Chua Xuan

 

ACQ

 

227.50

 

808.00

 

26.10

 

834.10

 

0.00

 

834.10

 

200.00

 

8/10/11

 

12/14/11

 

307D

 

Jing Hong Lim

 

ACQ

 

227.50

 

808.00

 

26.10

 

834.10

 

0.00

 

834.10

 

200.00

 

8/9/11

 

12/14/11

 

308A

 

VACANT

 

ACQ

 

228

 

860.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

 

 

 

 

 

4

--------------------------------------------------------------------------------

 

             

 

 

 

 

Avail

 

Unit

 

Market

 

Loss/

 

Occ

 

Monthly

 

 

 

Total

 

Move In

 

Lease

 

Unit

 

Resident

 

Code

 

Sq Ft

 

Rent

 

Gain

 

Rent

 

Conc

 

GPR

 

Deposit

 

Date

 

Exp Date

 

308B

 

Taylor Simkins

 

ACQ

 

227.50

 

860.00

 

0.60

 

860.60

 

0.00

 

860.60

 

200.00

 

8/17/11

 

5/20/12

 

308C

 

Alexander Amato

 

ACQ

 

227.50

 

860.00

 

50.60

 

910.60

 

0.00

 

910.60

 

200.00

 

8/19/11

 

5/20/12

 

308D

 

Daniel Baddeloo

 

ACQ

 

227.50

 

860.00

 

0.60

 

860.60

 

0.00

 

860.60

 

200.00

 

8/19/11

 

5/20/12

 

309A

 

Charlie Seral

 

ACQ

 

227.50

 

860.00

 

0.60

 

860.60

 

0.00

 

860.60

 

200.00

 

8/19/11

 

5/20/12

 

309B

 

Graham Shuping

 

ACQ

 

227.50

 

860.00

 

0.60

 

860.60

 

0.00

 

860.60

 

200.00

 

8/19/11

 

5/20/12

 

309C

 

Samuel Boyce

 

ACQ

 

227.50

 

860.00

 

(194.45

)

665.55

 

0.00

 

665.55

 

200.00

 

8/18/11

 

5/20/12

 

309D

 

Samuel Boyce

 

ACQ

 

227.50

 

860.00

 

(194.45

)

665.55

 

0.00

 

665.55

 

0.00

 

8/18/11

 

5/20/12

 

310A

 

Christopher Brooks

 

ACQ

 

227.50

 

860.00

 

50.60

 

910.60

 

0.00

 

910.60

 

200.00

 

8/17/11

 

5/20/12

 

310B

 

Kurt Probe

 

ACQ

 

227.50

 

860.00

 

0.60

 

860.60

 

0.00

 

860.60

 

200.00

 

8/19/11

 

5/20/12

 

310C

 

Matthew Bronstein

 

ACQ

 

227.50

 

860.00

 

0.60

 

860.60

 

0.00

 

860.60

 

200.00

 

8/18/11

 

5/20/12

 

310D

 

Alexander Mark

 

ACQ

 

227.50

 

860.00

 

0.60

 

860.60

 

0.00

 

860.60

 

200.00

 

8/19/11

 

5/20/12

 

311A

 

Colton Hoffmans

 

ACQ

 

227.50

 

860.00

 

0.60

 

860.60

 

0.00

 

860.60

 

200.00

 

8/16/11

 

5/20/12

 

311B

 

Garrett Stanton

 

ACQ

 

227.50

 

860.00

 

0.60

 

860.60

 

0.00

 

860.60

 

200.00

 

8/19/11

 

5/20/12

 

311C

 

Ramon Prieto

 

ACQ

 

227.50

 

860.00

 

50.60

 

910.60

 

0.00

 

910.60

 

200.00

 

8/19/11

 

5/20/12

 

311D

 

VACANT

 

ACQ

 

228

 

860.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

 

 

 

 

312A

 

Carter Thurmond

 

ACQ

 

256.50

 

898.00

 

54.40

 

952.40

 

0.00

 

952.40

 

200.00

 

8/17/11

 

5/20/12

 

312B

 

James Uhl

 

ACQ

 

256.50

 

898.00

 

0.40

 

898.40

 

0.00

 

898.40

 

200.00

 

8/17/11

 

5/20/12

 

312C

 

Richard Sparr

 

ACQ

 

256.50

 

898.00

 

164.00

 

1,062.00

 

0.00

 

1,062.00

 

200.00

 

8/17/11

 

5/20/12

 

312D

 

George Shaw

 

ACQ

 

256.50

 

898.00

 

220.00

 

1,118.00

 

0.00

 

1,118.00

 

200.00

 

8/17/11

 

5/20/12

 

313A

 

Oriol Mila Ortega

 

ACQ

 

227.50

 

860.00

 

50.70

 

910.70

 

0.00

 

910.70

 

200.00

 

8/10/11

 

12/14/11

 

313B

 

Albert Janer Becerra

 

ACQ

 

227.50

 

860.00

 

50.70

 

910.70

 

0.00

 

910.70

 

200.00

 

8/11/11

 

12/14/11

 

313C

 

Luca Di Slplo

 

ACQ

 

227.50

 

860.00

 

50.70

 

910.70

 

0.00

 

910.70

 

200.00

 

8/12/11

 

12/14/11

 

313D

 

VACANT

 

ACQ

 

228

 

860.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

 

 

 

 

314A

 

Connor Pitts

 

ACQ

 

227.50

 

786.00

 

48.00

 

834.00

 

0.00

 

834.00

 

200.00

 

8/18/11

 

5/20/12

 

314B

 

Hunter Gordon

 

ACQ

 

227.50

 

786.00

 

96.00

 

882.00

 

0.00

 

882.00

 

200.00

 

8/17/11

 

5/20/12

 

314C

 

Leland Price

 

ACQ

 

227.50

 

786.00

 

96.00

 

882.00

 

0.00

 

882.00

 

200.00

 

8/16/11

 

5/20/12

 

314D

 

Wesley Goodlett

 

ACQ

 

227.50

 

786.00

 

96.00

 

882.00

 

0.00

 

882.00

 

200.00

 

8/19/11

 

5/20/12

 

315A

 

Ian Brown

 

ACQ

 

309.50

 

1,439.00

 

(1,117.06

)

321.94

 

0.00

 

321.94

 

0.00

 

5/1/11

 

5/31/11

 

315B

 

Ian Brown

 

ACQ

 

309.50

 

1,439.00

 

(1,117.06

)

321.94

 

0.00

 

321.94

 

0.00

 

5/1/11

 

5/31/11

 

316A

 

Koh Minkyeong

 

ACQ

 

227.50

 

808.00

 

26.10

 

834.10

 

0.00

 

834.10

 

200.00

 

8/19/11

 

12/14/11

 

316B

 

Ji Ye Yoon

 

ACQ

 

227.50

 

808.00

 

26.10

 

834.10

 

0.00

 

834.10

 

200.00

 

10/1/11

 

12/14/11

 

316C

 

Li-Han Tseng

 

ACQ

 

227.50

 

808.00

 

26.00

 

834.00

 

0.00

 

834.00

 

200.00

 

10/12/11

 

5/20/12

 

316D

 

VACANT

 

ACQ

 

228

 

808.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

 

 

 

 

317A

 

Jordan Nabarro

 

ACQ

 

309.50

 

929.00

 

55.90

 

984.90

 

0.00

 

984.90

 

200.00

 

8/17/11

 

12/14/11

 

317B

 

Giandomenico Zappia

 

ACQ

 

309.50

 

929.00

 

55.80

 

984.80

 

0.00

 

984.80

 

200.00

 

8/16/11

 

12/14/11

 

318A

 

Nikolay Lisovich

 

ACQ

 

227.50

 

860.00

 

0.60

 

860.60

 

0.00

 

860.60

 

200.00

 

9/5/11

 

12/14/11

 

318B

 

Alessandro Frangi

 

ACQ

 

227.50

 

860.00

 

50.70

 

910.70

 

0.00

 

910.70

 

200.00

 

8/12/11

 

12/14/11

 

318C

 

Kevin Lee

 

ACQ

 

227.50

 

860.00

 

50.70

 

910.70

 

0.00

 

910.70

 

200.00

 

8/10/11

 

12/14/11

 

318D

 

Thomas Farley

 

ACQ

 

227.50

 

860.00

 

50.70

 

910.70

 

0.00

 

910.70

 

200.00

 

8/14/11

 

5/20/12

 

319A

 

John Newman

 

ACQ

 

227.50

 

860.00

 

0.60

 

860.60

 

0.00

 

860.60

 

200.00

 

8/18/11

 

5/20/12

 

319B

 

Robert Schmidt

 

ACQ

 

227.50

 

860.00

 

0.60

 

860.60

 

0.00

 

860.60

 

200.00

 

8/18/11

 

5/20/12

 

319C

 

Crawford Anderson

 

ACQ

 

227.50

 

860.00

 

0.60

 

860.60

 

0.00

 

860.60

 

200.00

 

8/18/11

 

5/20/12

 

319D

 

Alexander Wooliscroft

 

ACQ

 

227.50

 

860.00

 

0.60

 

860.60

 

0.00

 

860.60

 

200.00

 

8/18/11

 

5/20/12

 

320A

 

Hector Rojas

 

ACQ

 

227.50

 

808.00

 

(119.65

)

688.35

 

0.00

 

688.35

 

200.00

 

8/10/11

 

12/14/11

 

 

5

--------------------------------------------------------------------------------


 

                 

 

 

 

 

Avail

 

Unit

 

Market

 

Loss/

 

Occ

 

Monthly

 

 

 

Total

 

Move In

 

Lease

 

Unit

 

Resident

 

Code

 

Sq Ft

 

Rent

 

Gain

 

Rent

 

Conc

 

GPR

 

Deposit

 

Date

 

Exp Date

 

320B

 

Hector Rojas

 

ACQ

 

227.50

 

808.00

 

(119.65

)

688.35

 

0.00

 

688.35

 

0.00

 

8/10/11

 

12/14/11

 

320C

 

Jason Hsu

 

ACQ

 

227.50

 

808.00

 

(21.20

)

786.80

 

0.00

 

786.80

 

200.00

 

8/19/11

 

5/20/12

 

320D

 

Sam Fonseca

 

ACQ

 

227.50

 

808.00

 

(21.20

)

786.80

 

0.00

 

786.80

 

200.00

 

8/18/11

 

5/20/12

 

321A

 

Edouard Cohen

 

ACQ

 

227.50

 

786.00

 

0.80

 

786.80

 

0.00

 

786.80

 

200.00

 

8/19/11

 

5/20/12

 

321B

 

Andrew Epstein

 

ACQ

 

227.50

 

786.00

 

0.80

 

786.80

 

0.00

 

786.80

 

200.00

 

8/19/11

 

5/20/12

 

321C

 

Walter Carson

 

ACQ

 

227.50

 

786.00

 

0.80

 

786.80

 

0.00

 

786.80

 

200.00

 

8/17/11

 

5/20/12

 

321D

 

Max Frost

 

ACQ

 

227.50

 

786.00

 

96.00

 

882.00

 

0.00

 

882.00

 

200.00

 

8/19/11

 

5/20/12

 

401A

 

John Mullen

 

ACQ

 

227.50

 

860.00

 

(114.50

)

745.50

 

0.00

 

745.50

 

200.00

 

8/18/11

 

5/20/12

 

401B

 

John Mullen

 

ACQ

 

227.50

 

860.00

 

(114.50

)

745.50

 

0.00

 

745.50

 

0.00

 

8/18/11

 

5/20/12

 

401C

 

Nicholas Bayley

 

ACQ

 

227.50

 

860.00

 

(114.50

)

745.50

 

0.00

 

745.50

 

0.00

 

8/17/11

 

5/20/12

 

401D

 

Nicholas Bayley

 

ACQ

 

227.50

 

860.00

 

(114.50

)

745.50

 

0.00

 

745.50

 

200.00

 

8/17/11

 

5/20/12

 

402A

 

Samuel Condurso

 

ACQ

 

309.50

 

929.00

 

0.00

 

929.00

 

0.00

 

929.00

 

200.00

 

8/19/11

 

5/20/12

 

402B

 

Nicholas Compogiannis

 

ACQ

 

309.50

 

929.00

 

0.00

 

929.00

 

0.00

 

929.00

 

200.00

 

8/19/11

 

5/20/12

 

403A

 

Ryan Zimmerman

 

ACQ

 

227.50

 

860.00

 

0.60

 

860.60

 

0.00

 

860.60

 

200.00

 

8/19/11

 

5/20/12

 

403B

 

Jason Chait

 

ACQ

 

227.50

 

860.00

 

0.60

 

860.60

 

0.00

 

860.60

 

200.00

 

8/18/11

 

5/20/12

 

403C

 

Adam Orlansky

 

ACQ

 

227.50

 

860.00

 

50.60

 

910.60

 

0.00

 

910.60

 

200.00

 

8/18/11

 

5/20/12

 

403D

 

Cooper Shear

 

ACQ

 

227.50

 

860.00

 

0.60

 

860.60

 

0.00

 

860.60

 

200.00

 

8/19/11

 

5/20/12

 

404A

 

James Finley

 

ACQ

 

309.50

 

929.00

 

0.00

 

929.00

 

0.00

 

929.00

 

200.00

 

8/19/11

 

5/20/12

 

404B

 

Kyle Kerr

 

ACQ

 

309.50

 

929.00

 

112.00

 

1,041.00

 

0.00

 

1,041.00

 

200.00

 

8/19/11

 

5/20/12

 

405A

 

Zachary McClymond

 

ACQ

 

227.50

 

860.00

 

(221.25

)

638.75

 

0.00

 

638.75

 

200.00

 

8/16/11

 

5/20/12

 

405B

 

Zachary McClymond

 

ACQ

 

227.50

 

860.00

 

(221.25

)

638.75

 

0.00

 

638.75

 

0.00

 

8/16/11

 

5/20/12

 

405C

 

Jackson Williams

 

ACQ

 

227.50

 

860.00

 

(108.80

)

751.20

 

0.00

 

751.20

 

200.00

 

8/19/11

 

5/20/12

 

405D

 

Jackson Williams

 

ACQ

 

227.50

 

860.00

 

(108.80

)

751.20

 

0.00

 

751.20

 

0.00

 

8/19/11

 

5/20/12

 

406A

 

Carlos Bueno

 

ACQ

 

227.50

 

808.00

 

26.10

 

834.10

 

0.00

 

834.10

 

200.00

 

8/10/11

 

12/14/11

 

406B

 

Ignacio Manzanares Giribet

 

ACQ

 

227.50

 

808.00

 

26.10

 

834.10

 

0.00

 

834.10

 

200.00

 

8/11/11

 

12/14/11

 

406C

 

Lucas Andrews

 

ACQ

 

227.50

 

808.00

 

(123.90

)

684.10

 

0.00

 

684.10

 

200.00

 

8/24/11

 

12/14/11

 

406D

 

VACANT

 

ACQ

 

228

 

808.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

 

 

 

 

407A

 

John Ackels

 

ACQ

 

227.50

 

808.00

 

98.00

 

906.00

 

0.00

 

906.00

 

200.00

 

8/19/11

 

5/20/12

 

407B

 

VACANT

 

ACQ

 

228

 

808.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

 

 

 

 

407C

 

Ryan Bush

 

ACQ

 

227.50

 

808.00

 

98.00

 

906.00

 

0.00

 

906.00

 

200.00

 

8/19/11

 

5/20/12

 

407D

 

Andrew Einspanier

 

ACQ

 

227.50

 

808.00

 

49.00

 

857.00

 

0.00

 

857.00

 

200.00

 

8/19/11

 

5/20/12

 

408A

 

William Huddleston

 

ACQ

 

227.50

 

860.00

 

216.00

 

1,076.00

 

0.00

 

1,076.00

 

200.00

 

8/16/11

 

5/20/12

 

408B

 

Graham McGregor

 

ACQ

 

227.50

 

860.00

 

50.60

 

910.60

 

0.00

 

910.60

 

200.00

 

8/16/11

 

5/20/12

 

408C

 

Rye Hinkle

 

ACQ

 

227.50

 

860.00

 

50.60

 

910.60

 

0.00

 

910.60

 

200.00

 

8/19/11

 

5/20/12

 

408D

 

Joseph Robertson

 

ACQ

 

227.50

 

860.00

 

0.60

 

860.60

 

0.00

 

860.60

 

200.00

 

8/19/11

 

5/20/12

 

409A

 

Truett Hardgrove

 

ACQ

 

227.50

 

860.00

 

50.60

 

910.60

 

0.00

 

910.60

 

200.00

 

8/18/11

 

5/20/12

 

409B

 

Benjamin Cummings

 

ACQ

 

227.50

 

860.00

 

0.60

 

860.60

 

0.00

 

860.60

 

200.00

 

8/16/11

 

5/20/12

 

409C

 

Ryan Craig

 

ACQ

 

227.50

 

860.00

 

0.60

 

860.60

 

0.00

 

860.60

 

200.00

 

8/19/11

 

5/20/12

 

409D

 

Eduardo Gonzales

 

ACQ

 

227.50

 

860.00

 

50.70

 

910.70

 

0.00

 

910.70

 

200.00

 

8/19/11

 

12/14/11

 

410A

 

William Owen

 

ACQ

 

227.50

 

860.00

 

0.60

 

860.60

 

0.00

 

860.60

 

200.00

 

8/19/11

 

5/20/12

 

410B

 

Tyler Waughtal

 

ACQ

 

227.50

 

860.00

 

0.60

 

860.60

 

0.00

 

860.60

 

200.00

 

8/18/11

 

5/20/12

 

410C

 

VACANT

 

ACQ

 

228

 

860.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

 

 

 

 

410D

 

Tyler Bratton

 

ACQ

 

227.50

 

860.00

 

100.00

 

960.00

 

0.00

 

960.00

 

200.00

 

8/18/11

 

5/20/12

 

 

6

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Avail

 

Unit

 

Market

 

Loss/

 

Occ

 

Monthly

 

 

 

Total

 

Move In

 

Lease

 

Unit

 

Resident

 

Code

 

Sq Ft

 

Rent

 

Gain

 

Rent

 

Conc

 

GPR

 

Deposit

 

Date

 

Exp Date

 

411A

 

Justin Bregman

 

ACQ

 

227.50

 

860.00

 

50.60

 

910.60

 

0.00

 

910.60

 

200.00

 

8/19/11

 

5/20/12

 

411B

 

Peter Benziger

 

ACQ

 

227.50

 

860.00

 

0.60

 

860.60

 

0.00

 

860.60

 

200.00

 

8/18/11

 

5/20/12

 

411C

 

Matt Jaffee

 

ACQ

 

227.50

 

860.00

 

50.60

 

910.60

 

0.00

 

910.60

 

200.00

 

8/16/11

 

5/20/12

 

411D

 

Max Bareiss

 

ACQ

 

227.50

 

860.00

 

50.60

 

910.60

 

0.00

 

910.60

 

200.00

 

8/16/11

 

5/20/12

 

412A

 

Ricardo Perusquia

 

ACQ

 

256.50

 

898.00

 

(24.40

)

873.60

 

0.00

 

873.60

 

200.00

 

8/18/11

 

5/20/12

 

412B

 

Ricardo Perusquia

 

ACQ

 

256.50

 

898.00

 

(24.40

)

873.60

 

0.00

 

873.60

 

0.00

 

8/18/11

 

5/20/12

 

412C

 

Charles Fitzpatrick

 

ACQ

 

256.50

 

898.00

 

(24.40

)

873.60

 

0.00

 

873.60

 

200.00

 

8/16/11

 

5/20/12

 

412D

 

Charles Fitzpatrick

 

ACQ

 

256.50

 

898.00

 

(24.40

)

873.60

 

0.00

 

873.60

 

0.00

 

8/16/11

 

5/20/12

 

413A

 

Raymond Cozby

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/17/11

 

5/20/12

 

413B

 

Baxter Easley

 

ACQ

 

227.50

 

860.00

 

50.60

 

910.60

 

0.00

 

910.60

 

200.00

 

8/17/11

 

5/20/12

 

413C

 

Thomas Scaling

 

ACQ

 

227.50

 

860.00

 

158.40

 

1,018.40

 

0.00

 

1,018.40

 

200.00

 

8/17/11

 

5/20/12

 

413D

 

McKenzie Smith

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/17/11

 

5/20/12

 

414A

 

Hervert Guevara

 

ACQ

 

227.50

 

786.00

 

96.00

 

882.00

 

0.00

 

882.00

 

200.00

 

8/19/11

 

5/20/12

 

414B

 

VACANT

 

ACQ

 

228

 

786.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

 

 

 

 

414C

 

Carlos Gimenez

 

ACQ

 

227.50

 

786.00

 

48.10

 

834.10

 

0.00

 

834.10

 

200.00

 

8/11/11

 

12/14/11

 

414D

 

Xavier Capilla Clutat

 

ACQ

 

227.50

 

786.00

 

48.10

 

834.10

 

0.00

 

834.10

 

200.00

 

8/10/11

 

12/14/11

 

415A

 

Marlon Bailey

 

ACQ

 

309.50

 

1,439.00

 

(1,125.16

)

313.84

 

0.00

 

313.84

 

0.00

 

10/15/11

 

11/14/11

 

415B

 

Marlon Bailey

 

ACQ

 

309.50

 

1,439.00

 

(1,125.16

)

313.84

 

0.00

 

313.84

 

0.00

 

10/15/11

 

11/14/11

 

416A

 

Devin Huffines

 

ACQ

 

227.50

 

808.00

 

(158.65

)

649.35

 

0.00

 

649.35

 

0.00

 

8/19/11

 

5/20/12

 

416B

 

Devin Huffines

 

ACQ

 

227.50

 

808.00

 

(158.65

)

649.35

 

0.00

 

649.35

 

200.00

 

8/19/11

 

5/20/12

 

416C

 

Adam Fitzgerald

 

ACQ

 

227.50

 

808.00

 

(119.70

)

688.30

 

0.00

 

688.30

 

200.00

 

8/19/11

 

5/20/12

 

416D

 

Adam Fitzgerald

 

ACQ

 

227.50

 

808.00

 

(119.70

)

688.30

 

0.00

 

688.30

 

0.00

 

8/19/11

 

5/20/12

 

417A

 

Nathaniel Johnson

 

ACQ

 

309.50

 

929.00

 

55.80

 

984.80

 

0.00

 

984.80

 

200.00

 

8/16/11

 

5/20/12

 

417B

 

Angus Klamer

 

ACQ

 

309.50

 

929.00

 

55.80

 

984.80

 

0.00

 

984.80

 

200.00

 

8/18/11

 

5/20/12

 

418A

 

Michael bee

 

ACQ

 

227.50

 

860.00

 

0.60

 

860.60

 

0.00

 

860.60

 

200.00

 

8/18/11

 

5/20/12

 

418B

 

Charlie Bernet

 

ACQ

 

227.50

 

860.00

 

100.00

 

960.00

 

0.00

 

960.00

 

200.00

 

8/18/11

 

5/20/12

 

418C

 

Holt Perlman

 

ACQ

 

227.50

 

860.00

 

0.60

 

860.60

 

0.00

 

860.60

 

200.00

 

8/18/11

 

5/20/12

 

418D

 

Schafer Smartt

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/18/11

 

5/20/12

 

419A

 

Carson Ashbaugh

 

ACQ

 

227.50

 

860.00

 

50.60

 

910.60

 

0.00

 

910.60

 

200.00

 

8/19/11

 

5/20/12

 

419B

 

Evan Baldwin

 

ACQ

 

227.50

 

860.00

 

100.00

 

960.00

 

0.00

 

960.00

 

200.00

 

8/19/11

 

5/20/12

 

419C

 

Robert Hood

 

ACQ

 

227.50

 

860.00

 

0.60

 

860.60

 

0.00

 

860.60

 

200.00

 

8/18/11

 

5/20/12

 

419D

 

James Schulman

 

ACQ

 

227.50

 

860.00

 

0.60

 

860.60

 

0.00

 

860.60

 

200.00

 

8/17/11

 

5/20/12

 

420A

 

Matias Babenco

 

ACQ

 

227.50

 

808.00

 

(189.60

)

618.40

 

0.00

 

618.40

 

200.00

 

8/19/11

 

12/14/11

 

420B

 

Matias Babenco

 

ACQ

 

227.50

 

808.00

 

(189.60

)

618.40

 

0.00

 

618.40

 

0.00

 

8/19/11

 

12/14/11

 

420C

 

Freddy Blandon

 

ACQ

 

227.50

 

808.00

 

26.10

 

834.10

 

0.00

 

834.10

 

200.00

 

8/24/11

 

12/14/11

 

420D

 

Franco Casazza

 

ACQ

 

227.50

 

808.00

 

26.00

 

834.00

 

0.00

 

834.00

 

200.00

 

9/1/11

 

12/14/11

 

421A

 

Zach Wasfi

 

ACQ

 

227.50

 

786.00

 

48.00

 

834.00

 

0.00

 

834.00

 

200.00

 

8/19/11

 

5/20/12

 

421B

 

Jeffrey Olson

 

ACQ

 

227.50

 

786.00

 

0.80

 

786.80

 

0.00

 

786.80

 

200.00

 

8/19/11

 

5/20/12

 

421C

 

Delwin Campbell

 

ACQ

 

227.50

 

786.00

 

96.00

 

582.00

 

0.00

 

882.00

 

200.00

 

8/19/11

 

5/20/12

 

421D

 

Marshall Lowry

 

ACQ

 

227.50

 

786.00

 

48.00

 

834.00

 

0.00

 

834.00

 

200.00

 

8/19/11

 

5/20/12

 

501A

 

Clarke Clayton

 

ACQ

 

227.50

 

860.00

 

(51.30

)

808.70

 

0.00

 

808.70

 

200.00

 

8/16/11

 

5/20/12

 

501B

 

Clarke Clayton

 

ACQ

 

227.50

 

860.00

 

(51.30

)

808.70

 

0.00

 

808.70

 

0.00

 

8/16/11

 

5/20/12

 

501C

 

Taylor Thornton

 

ACQ

 

227.50

 

860.00

 

216.00

 

1,076.00

 

0.00

 

1,076.00

 

200.00

 

8/16/11

 

5/20/12

 

501D

 

Harrison Robinson

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/17/11

 

5/20/12

 

 

7

--------------------------------------------------------------------------------

 

 

  

 

 

 

 

Avail

 

Unit

 

Market

 

Loss/

 

Occ

 

Monthly

 

 

 

Total

 

Move in

 

Lease

 

Unit

 

Resident

 

Code

 

Sq Ft

 

Rent

 

Gain

 

Rent

 

Conc

 

GPR

 

Deposit

 

Date

 

Exp Date

 

502A

 

Patrick Cook

 

ACQ

 

309.50

 

929.00

 

162.20

 

1,091.20

 

0.00

 

1,091.20

 

200.00

 

8/19/11

 

5/20/12

 

502B

 

James Oakum

 

ACQ

 

309.50

 

929.00

 

224.00

 

1,153.00

 

0.00

 

1,153.00

 

200.00

 

8/18/11

 

5/20/12

 

503A

 

William Bernstien

 

ACQ

 

227.50

 

860.00

 

216.00

 

1,076.00

 

0.00

 

1,076.00

 

200.00

 

8/16/11

 

5/20/12

 

503B

 

William Hall

 

ACQ

 

227.50

 

860.00

 

158.40

 

1,018.40

 

0.00

 

1,018.40

 

200.00

 

8/17/11

 

5/20/12

 

503C

 

Shane Kruger

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/17/11

 

5/20/12

 

503D

 

Michael Guenther

 

ACQ

 

227.50

 

860.00

 

158.40

 

1,018.40

 

0.00

 

1,018.40

 

200.00

 

8/17/11

 

5/20/12

 

504A

 

Madison Hart

 

ACQ

 

309.50

 

929.00

 

100.00

 

1,029.00

 

0.00

 

1,029.00

 

200.00

 

8/15/11

 

5/20/12

 

504B

 

Katherine Kratkiewicz

 

ACQ

 

309.50

 

929.00

 

100.00

 

1,029.00

 

0.00

 

1,029.00

 

200.00

 

8/16/11

 

5/20/12

 

505A

 

Carty Miller

 

ACQ

 

227.50

 

860.00

 

216.00

 

1,076.00

 

0.00

 

1,076.00

 

200.00

 

8/17/11

 

5/20/12

 

505B

 

Hillary Haspel

 

ACQ

 

227.50

 

860.00

 

158.40

 

1,018.40

 

0.00

 

1,018.40

 

200.00

 

8/16/11

 

5/20/12

 

505C

 

Maxine Shepard

 

ACQ

 

227.50

 

860.00

 

216.00

 

1,076.00

 

0.00

 

1,076.00

 

200.00

 

8/16/11

 

5/20/12

 

505D

 

Madison Moses

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/16/11

 

5/20/12

 

506A

 

Glen Wind

 

ACQ

 

227.50

 

808.00

 

(19.55

)

788.45

 

0.00

 

788.45

 

200.00

 

8/16/11

 

5/20/12

 

506B

 

Glen Wind

 

ACQ

 

227.50

 

808.00

 

(19.55

)

788.45

 

0.00

 

788.45

 

0.00

 

8/16/11

 

5/20/12

 

506C

 

William Labanowski

 

ACQ

 

227.50

 

808.00

 

(19.55

)

788.45

 

0.00

 

788.45

 

200.00

 

8/16/11

 

5/20/12

 

506D

 

William Labanowski

 

ACQ

 

227.50

 

808.00

 

(19.55

)

788.45

 

0.00

 

788.45

 

0.00

 

8/16/11

 

5/20/12

 

507A

 

Wesley Cole

 

ACQ

 

227.50

 

808.00

 

100.40

 

908.40

 

0.00

 

908.40

 

200.00

 

8/19/11

 

5/20/12

 

507B

 

Stephen Mackintosh

 

ACQ

 

227.50

 

808.00

 

155.00

 

963.00

 

0.00

 

963.00

 

200.00

 

8/19/11

 

5/20/12

 

507C

 

Will Taylor

 

ACQ

 

227.50

 

808.00

 

100.40

 

908.40

 

0.00

 

908.40

 

200.00

 

8/19/11

 

5/20/12

 

507D

 

Blake Jennings

 

ACQ

 

227.50

 

808.00

 

155.00

 

963.00

 

0.00

 

963.00

 

200.00

 

8/18/11

 

5/20/12

 

508A

 

John Marymont

 

ACQ

 

227.50

 

860.00

 

(51.30

)

808.70

 

0.00

 

908.40

 

200.00

 

8/17/11

 

5/20/12

 

508B

 

John Marymont

 

ACQ

 

227.50

 

860.00

 

(51.30

)

808.70

 

0.00

 

808.70

 

0.00

 

8/17/11

 

5/20/12

 

508C

 

William Siegfried

 

ACQ

 

227.50

 

860.00

 

(51.30

)

808.70

 

0.00

 

808.70

 

200.00

 

8/17/11

 

5/20/12

 

508D

 

William Siegfried

 

ACQ

 

227.50

 

860.00

 

(51.30

)

808.70

 

0.00

 

808.70

 

0.00

 

8/17/11

 

5/20/12

 

509A

 

Andrew Cossu

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/19/11

 

5/20/12

 

509B

 

Alexander Bryan

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/19/11

 

5/20/12

 

509C

 

Kevin Schlang

 

ACQ

 

227.50

 

860.00

 

158.40

 

1,018.40

 

0.00

 

1,018.40

 

200.00

 

8/18/11

 

5/20/12

 

509D

 

Zachary Levenson

 

ACQ

 

227.50

 

860.00

 

216.00

 

1,076.00

 

0.00

 

1,076.00

 

200.00

 

8/19/11

 

5/20/12

 

510A

 

Irene Tabas

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/16/11

 

5/20/12

 

510B

 

Stephanie Betesh

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/16/11

 

5/20/12

 

510C

 

Rebecca Genecov

 

ACQ

 

227.50

 

860.00

 

216.00

 

1,076.00

 

0.00

 

1,076.00

 

200.00

 

8/16/11

 

5/20/12

 

510D

 

Hayley Halsted

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/16/11

 

5/20/12

 

511A

 

Richard Wyatt

 

ACQ

 

227.50

 

860.00

 

158.40

 

1,018.40

 

0.00

 

1,018.40

 

200.00

 

8/17/11

 

5/20/12

 

511B

 

Robert Barrow

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/17/11

 

5/20/12

 

511C

 

Ryan Van Ert

 

ACQ

 

227.50

 

860.00

 

(19.50

)

840.50

 

0.00

 

840.50

 

200.00

 

8/17/11

 

5/20/12

 

511D

 

Ryan Van Ert

 

ACQ

 

227.50

 

860.00

 

(19.50

)

840.50

 

0.00

 

840.50

 

0.00

 

8/17/11

 

5/20/12

 

512A

 

Eugene Smith

 

ACQ

 

256.50

 

898.00

 

100.40

 

998.40

 

0.00

 

998.40

 

200.00

 

8/19/11

 

5/20/12

 

512B

 

Robert Dozier

 

ACQ

 

256.50

 

898.00

 

100.40

 

998.40

 

0.00

 

998.40

 

200.00

 

8/19/11

 

5/20/12

 

512C

 

Hayden Fronterhouse

 

ACQ

 

256.50

 

898.00

 

100.40

 

998.40

 

0.00

 

998.40

 

200.00

 

8/18/11

 

5/20/12

 

512D

 

Carson Fronterhouse

 

ACQ

 

256.50

 

898.00

 

100.40

 

998.40

 

0.00

 

998.40

 

200.00

 

8/18/11

 

5/20/12

 

513A

 

Phillip Ryan

 

ACQ

 

227.50

 

860.00

 

216.00

 

1,076.00

 

0.00

 

1,076.00

 

200.00

 

8/18/11

 

5/20/12

 

513B

 

John Lewis

 

ACQ

 

227.50

 

860.00

 

216.00

 

1,076.00

 

0.00

 

1,076.00

 

200.00

 

8/18/11

 

5/20/12

 

513C

 

Cole Marlow

 

ACQ

 

227.50

 

860.00

 

158.40

 

1,018.40

 

0.00

 

1,018.40

 

200.00

 

8/18/11

 

5/20/12

 

513D

 

Bennett Hickey

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/18/11

 

5/20/12

 

 

8

--------------------------------------------------------------------------------

 

 

   

 

 

 

 

Avail

 

Unit

 

Market

 

Loss/

 

Occ

 

Monthly

 

 

 

Total

 

Move In

 

Lease

 

Unit

 

Resident

 

Code

 

Sq Ft

 

Rent

 

Gain

 

Rent

 

Conc

 

GPR

 

Deposit

 

Date

 

Exp Date

 

514A

 

Charlie Peskowitz

 

ACQ

 

227.50

 

786.00

 

154.00

 

940.00

 

0.00

 

940.00

 

200.00

 

8/19/11

 

5/20/12

 

514B

 

Alexander Sands

 

ACQ

 

227.50

 

786.00

 

154.00

 

940.00

 

0.00

 

940.00

 

200.00

 

8/18/11

 

5/20/12

 

514C

 

Zachary Elman

 

ACQ

 

227.50

 

786.00

 

152.00

 

938.00

 

0.00

 

938.00

 

200.00

 

8/17/11

 

5/20/12

 

514D

 

Jason Rogers

 

ACQ

 

227.50

 

786.00

 

154.00

 

940.00

 

0.00

 

940.00

 

200.00

 

8/18/11

 

5/20/12

 

515A

 

Aleksandra Utterback

 

ACQ

 

309.50

 

1,439.00

 

(1,097.00

)

342.00

 

0.00

 

342.00

 

0.00

 

7/1/11

 

7/31/11

 

515B

 

Aleksandra Utterback

 

ACQ

 

309.50

 

1,439.00

 

(1,097.00

)

342.00

 

0.00

 

342.00

 

0.00

 

7/1/11

 

7/31/11

 

516A

 

James Melody

 

ACQ

 

227.50

 

808.00

 

(13.15

)

794.85

 

0.00

 

794.85

 

200.00

 

8/16/11

 

5/20/12

 

516B

 

James Melody

 

ACQ

 

227.50

 

808.00

 

(13.15

)

794.85

 

0.00

 

794.85

 

0.00

 

8/16/11

 

5/20/12

 

516C

 

Peyton Poynter

 

ACQ

 

227.50

 

808.00

 

(19.55

)

788.45

 

0.00

 

788.45

 

200.00

 

8/16/11

 

5/20/12

 

516D

 

Peyton Poynter

 

ACQ

 

227.50

 

808.00

 

(19.55

)

788.45

 

0.00

 

788.45

 

0.00

 

8/16/11

 

5/20/12

 

517A

 

Coley Kellogg

 

ACQ

 

309.50

 

929.00

 

21.40

 

950.40

 

0.00

 

950.40

 

200.00

 

8/16/11

 

5/20/12

 

517B

 

Coley Kellogg

 

ACQ

 

309.50

 

929.00

 

21.40

 

950.40

 

0.00

 

950.40

 

0.00

 

8/16/11

 

5/20/12

 

518A

 

Harrison Schuhmacher

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/18/11

 

5/20/12

 

518B

 

Jack Davis

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/18/11

 

5/20/12

 

518C

 

Marshall Perry

 

ACQ

 

227.50

 

860.00

 

158.40

 

1,018.40

 

0.00

 

1,018.40

 

200.00

 

8/18/11

 

5/20/12

 

518D

 

Luke Turpin

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/18/11

 

5/20/12

 

519A

 

Kara Schell

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/16/11

 

5/20/12

 

519B

 

Noa Waks

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/16/11

 

5/20/12

 

519C

 

Martee Bagel

 

ACQ

 

227.50

 

860.00

 

158.40

 

1,018.40

 

0.00

 

1,018.40

 

200.00

 

8/16/11

 

5/20/12

 

519D

 

Sooyeun Ahn

 

ACQ

 

227.50

 

860.00

 

158.50

 

1,018.50

 

0.00

 

1,018.50

 

200.00

 

8/19/11

 

12/14/11

 

520A

 

Thomas Duncan

 

ACQ

 

227.50

 

808.00

 

(13.15

)

794.85

 

0.00

 

794.85

 

200.00

 

8/18/11

 

5/20/12

 

520B

 

Thomas Duncan

 

ACQ

 

227.50

 

808.00

 

(13.15

)

794.85

 

0.00

 

794.85

 

0.00

 

8/18/11

 

5/20/12

 

520C

 

Matthew Williamson

 

ACQ

 

227.50

 

808.00

 

(19.55

)

788.45

 

0.00

 

788.45

 

200.00

 

8/16/11

 

5/20/12

 

520D

 

Matthew Williamson

 

ACQ

 

227.50

 

808.00

 

(19.55

)

788.45

 

0.00

 

788.45

 

0.00

 

8/16/11

 

5/20/12

 

521A

 

Chase Russo

 

ACQ

 

227.50

 

786.00

 

(36.65

)

749.35

 

0.00

 

749.35

 

200.00

 

8/16/11

 

5/20/12

 

521B

 

Chase Russo

 

ACQ

 

227.50

 

786.00

 

(36.65

)

749.35

 

0.00

 

749.35

 

0.00

 

8/16/11

 

5/20/12

 

521C

 

Lawrence West

 

ACQ

 

227.50

 

786.00

 

(36.65

)

749.35

 

0.00

 

749.35

 

200.00

 

8/16/11

 

5/20/12

 

521D

 

Lawrence West

 

ACQ

 

227.50

 

786.00

 

(36.65

)

749.35

 

0.00

 

749.35

 

0.00

 

8/16/11

 

5/20/12

 

601A

 

John Henry Beck

 

ACQ

 

227.50

 

860.00

 

158.40

 

1,018.40

 

0.00

 

1,018.40

 

200.00

 

8/16/11

 

5/20/12

 

601B

 

VACANT

 

ACQ

 

228

 

860.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

 

 

 

 

601C

 

VACANT

 

ACQ

 

228

 

860.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

 

 

 

 

601D

 

Zach Dorflinger

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/17/11

 

5/20/12

 

602A

 

Matthew Luna

 

ACQ

 

309.50

 

929.00

 

224.00

 

1,153.00

 

0.00

 

1,153.00

 

200.00

 

8/17/11

 

5/20/12

 

602B

 

Bernard Mannon

 

ACQ

 

309.50

 

929.00

 

100.00

 

1,029.00

 

0.00

 

1,029.00

 

200.00

 

8/19/11

 

5/20/12

 

603A

 

Brandon Goldberg

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/16/11

 

5/20/12

 

603B

 

Cole Horowitz

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/16/11

 

5/20/12

 

603C

 

Matthew Vine

 

ACQ

 

227.50

 

860.00

 

158.40

 

1,018.40

 

0.00

 

1,018.40

 

200.00

 

8/16/11

 

5/20/12

 

603D

 

Harrison Pert

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/19/11

 

5/20/12

 

604A

 

Thomas Holshouser

 

ACQ

 

309.50

 

929.00

 

100.00

 

1,029.00

 

0.00

 

1,029.00

 

200.00

 

8/18/11

 

5/20/12

 

604B

 

Braden Goldberg

 

ACQ

 

309.50

 

929.00

 

162.20

 

1,091.20

 

0.00

 

1,091.20

 

200.00

 

8/18/11

 

5/20/12

 

605A

 

Amanda Goldberg

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/16/11

 

5/20/12

 

605B

 

Nicole Daily

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/16/11

 

5/20/12

 

605C

 

Noa Ran

 

ACQ

 

227.50

 

860.00

 

216.00

 

1,076.00

 

0.00

 

1,076.00

 

200.00

 

8/16/11

 

5/20/12

 

605D

 

Alexis Mosier

 

ACQ

 

227.50

 

860.00

 

216.00

 

1,076.00

 

0.00

 

1,076.00

 

200.00

 

8/16/11

 

5/20/12

 

 

9

--------------------------------------------------------------------------------

 

 

  

 

 

 

 

Avail

 

Unit

 

Market

 

Loss/

 

Occ

 

Monthly

 

 

 

Total

 

Move In

 

Lease

 

Unit

 

Resident

 

Code

 

Sq Ft

 

Rent

 

Gain

 

Rent

 

Conc

 

GPR

 

Deposit

 

Date

 

Exp Date

 

606A

 

Carter Kemp

 

ACQ

 

227.50

 

808.00

 

100.40

 

908.40

 

0.00

 

908.40

 

200.00

 

8/18/11

 

5/20/12

 

606B

 

Andrew Rexroat

 

ACQ

 

227.50

 

808.00

 

155.00

 

963.00

 

0.00

 

963.00

 

200.00

 

8/18/11

 

5/20/12

 

606C

 

Josh Oden

 

ACQ

 

227.50

 

808.00

 

78.80

 

886.80

 

0.00

 

886.80

 

200.00

 

8/17/11

 

5/20/12

 

606D

 

VACANT

 

ACQ

 

228

 

808.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

 

 

 

 

607A

 

William Jones

 

ACQ

 

227.50

 

808.00

 

132.00

 

940.00

 

0.00

 

940.00

 

200.00

 

8/16/11

 

5/20/12

 

607B

 

Mike Schiller

 

ACQ

 

227.50

 

808.00

 

132.00

 

940.00

 

0.00

 

940.00

 

200.00

 

8/18/11

 

5/20/12

 

607C

 

Marius Moldvaer

 

ACQ

 

227.50

 

808.00

 

27.80

 

835.80

 

0.00

 

835.80

 

200.00

 

8/17/11

 

5/20/12

 

607D

 

Marius Moldvaer

 

ACQ

 

227.50

 

808.00

 

27.80

 

835.80

 

0.00

 

835.80

 

0.00

 

8/17/11

 

5/20/12

 

608A

 

David Robinson

 

ACQ

 

227.50

 

860.00

 

(51.30

)

808.70

 

0.00

 

808.70

 

0.00

 

8/17/11

 

5/20/12

 

608B

 

David Robinson

 

ACQ

 

227.50

 

860.00

 

(51.30

)

808.70

 

0.00

 

808.70

 

200.00

 

8/17/11

 

5/20/12

 

608C

 

Luke Coughlin

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/18/11

 

5/20/12

 

608D

 

Travis Sowards

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/18/11

 

5/20/12

 

609A

 

Gabrielle Gollomp

 

ACQ

 

227.50

 

860.00

 

158.40

 

1,018.40

 

0.00

 

1,018.40

 

200.00

 

8/16/11

 

5/20/12

 

609B

 

Madison Kuhne

 

ACQ

 

227.50

 

860.00

 

216.00

 

1,076.00

 

0.00

 

1,076.00

 

200.00

 

8/16/11

 

5/20/12

 

609C

 

Emlly Zagger

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/16/11

 

5/20/12

 

609D

 

Alexandra Jansen

 

ACQ

 

227.50

 

860.00

 

216.00

 

1,076.00

 

0.00

 

1,076.00

 

200.00

 

8/16/11

 

5/20/12

 

610A

 

Adam Frankl

 

ACQ

 

227.50

 

860.00

 

216.00

 

1,076.00

 

0.00

 

1,076.00

 

200.00

 

8/18/11

 

5/20/12

 

610B

 

Clay Colen

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/18/11

 

5/20/12

 

610C

 

Joshua Bethke

 

ACQ

 

227.50

 

860.00

 

158.40

 

1,018.40

 

0.00

 

1,018.40

 

200.00

 

8/16/11

 

5/20/12

 

610D

 

Alec Reifer

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/17/11

 

5/20/12

 

611A

 

Alli Marbach

 

ACQ

 

227.50

 

860.00

 

216.00

 

1,076.00

 

0.00

 

1,076.00

 

200.00

 

8/16/11

 

5/20/12

 

611B

 

Jacqueline Fenson

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/16/11

 

5/20/12

 

611C

 

Stephanie Mintz

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/16/11

 

5/20/12

 

611D

 

So Young Park

 

ACQ

 

227.50

 

860.00

 

158.50

 

1,018.50

 

0.00

 

1,018.50

 

200.00

 

8/19/11

 

12/14/11

 

612A

 

Brian Cavanaugh

 

ACQ

 

256.50

 

898.00

 

100.40

 

998.40

 

0.00

 

998.40

 

200.00

 

8/17/11

 

5/20/12

 

612B

 

Maurido Garza

 

ACQ

 

256.50

 

898.00

 

276.00

 

1,174.00

 

0.00

 

1,174.00

 

200.00

 

8/17/11

 

5/20/12

 

612C

 

Ethan Prescott

 

ACQ

 

256.50

 

898.00

 

213.40

 

1,111.40

 

0.00

 

1,111.40

 

200.00

 

8/16/11

 

5/20/12

 

612D

 

Chase Boswell

 

ACQ

 

256.50

 

898.00

 

213.40

 

1,111.40

 

0.00

 

1,111.40

 

200.00

 

8/19/11

 

5/20/12

 

613A

 

Samuel Cheatham

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/19/11

 

5/20/12

 

613B

 

Clifton Morris

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/16/11

 

5/20/12

 

613C

 

Roger Kelsey

 

ACQ

 

227.50

 

860.00

 

158.40

 

1,018.40

 

0.00

 

1,018.40

 

200.00

 

8/18/11

 

5/20/12

 

613D

 

Everett Houston

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/16/11

 

5/20/12

 

614A

 

Ian Salzer

 

ACQ

 

227.50

 

786.00

 

208.00

 

994.00

 

0.00

 

994.00

 

200.00

 

8/18/11

 

5/20/12

 

614B

 

Ryan Alexander

 

ACQ

 

227.50

 

786.00

 

100.80

 

886.80

 

0.00

 

886.80

 

200.00

 

8/19/11

 

5/20/12

 

614C

 

James Jenkins

 

ACQ

 

227.50

 

786.00

 

208.00

 

994.00

 

0.00

 

994.00

 

200.00

 

8/18/11

 

5/20/12

 

614D

 

Charles Denson

 

ACQ

 

227.50

 

786.00

 

100.80

 

886.80

 

0.00

 

886.80

 

200.00

 

8/18/11

 

5/20/12

 

615A

 

Joshua Bidwell

 

ACQ

 

309.50

 

1,439.00

 

(1,125.16

)

313.84

 

0.00

 

313.84

 

0.00

 

10/1/11

 

10/31/11

 

615B

 

Joshua Bidwell

 

ACQ

 

309.50

 

1,439.00

 

(1,125.16

)

313.84

 

0.00

 

313.84

 

0.00

 

10/1/11

 

10/31/11

 

616A

 

John Scharnberg

 

ACQ

 

227.50

 

808.00

 

100.40

 

908.40

 

0.00

 

908.40

 

200.00

 

8/17/11

 

5/20/12

 

616B

 

Reed Clemons

 

ACQ

 

227.50

 

808.00

 

268.00

 

1,076.00

 

0.00

 

1,076.00

 

200.00

 

8/17/11

 

5/20/12

 

616C

 

Gerrit Wheeler

 

ACQ

 

227.50

 

808.00

 

132.00

 

940.00

 

0.00

 

940.00

 

200.00

 

8/19/11

 

5/20/12

 

616D

 

Ryan Kelley

 

ACQ

 

227.50

 

808.00

 

78.80

 

886.80

 

0.00

 

886.80

 

200.00

 

8/18/11

 

5/20/12

 

617A

 

Gabriel Huckabay

 

ACQ

 

309.50

 

929.00

 

100.00

 

1,029.00

 

0.00

 

1,029.00

 

200.00

 

8/16/11

 

5/20/12

 

617B

 

Travis Bledsoe

 

ACQ

 

309.50

 

929.00

 

100.00

 

1,029.00

 

0.00

 

1,029.00

 

200.00

 

8/16/11

 

5/20/12

 

 

10

--------------------------------------------------------------------------------

 

 

  

 

 

 

 

Avail

 

Unit

 

Market

 

Loss/

 

Occ

 

Monthly

 

 

 

Total

 

Move In

 

Lease

 

Unit

 

Resident

 

Code

 

Sq Ft

 

Rent

 

Gain

 

Rent

 

Conc

 

GPR

 

Deposit

 

Date

 

Exp Date

 

618A

 

Austin Roth

 

ACQ

 

227.50

 

860.00

 

158.40

 

1,018.40

 

0.00

 

1,018.40

 

200.00

 

8/18/11

 

5/20/12

 

618B

 

Jarrod Bresky

 

ACQ

 

227.50

 

860.00

 

216.00

 

1,076.00

 

0.00

 

1,076.00

 

200.00

 

8/18/11

 

5/20/12

 

618C

 

Zachary Montana

 

ACQ

 

227.50

 

860.00

 

216.00

 

1,076.00

 

0.00

 

1,076.00

 

200.00

 

8/18/11

 

5/20/12

 

618D

 

Kalvin Adams

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/19/11

 

5/20/12

 

619A

 

Marissa Shiller

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/16/11

 

5/20/12

 

619B

 

Rachel Walker

 

ACQ

 

227.50

 

860.00

 

158.40

 

1,018.40

 

0.00

 

1,018.40

 

200.00

 

8/16/11

 

5/20/12

 

619C

 

Molly Bayme

 

ACQ

 

227.50

 

860.00

 

158.40

 

1,018.40

 

0.00

 

1,018.40

 

200.00

 

8/16/11

 

5/20/12

 

619D

 

Kali Lang

 

ACQ

 

227.50

 

860.00

 

216.00

 

1,076.00

 

0.00

 

1,076.00

 

200.00

 

8/16/11

 

5/20/12

 

620A

 

Matthew Archambault

 

ACQ

 

227.50

 

808.00

 

210.00

 

1,018.00

 

0.00

 

1,018.00

 

200.00

 

8/16/11

 

5/20/12

 

620B

 

Mitchel Suson

 

ACQ

 

227.50

 

808.00

 

100.40

 

908.40

 

0.00

 

908.40

 

200.00

 

8/16/11

 

5/20/12

 

620C

 

Alex Webster

 

ACQ

 

227.50

 

808.00

 

78.80

 

886.80

 

0.00

 

886.80

 

200.00

 

8/18/11

 

5/20/12

 

620D

 

John Brandell

 

ACQ

 

227.50

 

808.00

 

210.00

 

1,018.00

 

0.00

 

1,018.00

 

200.00

 

8/17/11

 

5/20/12

 

621A

 

Ira Poole

 

ACQ

 

227.50

 

786.00

 

100.80

 

886.80

 

0.00

 

886.80

 

200.00

 

8/19/11

 

5/20/12

 

621B

 

Benjamin Grotta

 

ACQ

 

227.50

 

786.00

 

154.00

 

940.00

 

0.00

 

940.00

 

200.00

 

8/19/11

 

5/20/12

 

621C

 

Bradley Stahl

 

ACQ

 

227.50

 

786.00

 

100.80

 

886.80

 

0.00

 

886.80

 

200.00

 

8/19/11

 

5/20/12

 

621D

 

Adam Berenson

 

ACQ

 

227.50

 

786.00

 

100.80

 

886.80

 

0.00

 

886.80

 

200.00

 

8/19/11

 

5/20/12

 

701A

 

Colin Harman

 

ACQ

 

227.50

 

860.00

 

216.00

 

1,076.00

 

0.00

 

1,076.00

 

200.00

 

8/16/11

 

5/20/12

 

701B

 

Maclean Martin

 

ACQ

 

227.50

 

860.00

 

216.00

 

1,076.00

 

0.00

 

1,076.00

 

200.00

 

8/16/11

 

5/20/12

 

701C

 

William Whitehead

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/18/11

 

5/20/12

 

701D

 

Chase Hudson

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/17/11

 

5/20/12

 

702A

 

Peter Stephens

 

ACQ

 

309.50

 

929.00

 

224.00

 

1,153.00

 

0.00

 

1,153.00

 

200.00

 

8/18/11

 

5/20/12

 

702B

 

Shyon Haghpeykar

 

ACQ

 

309.50

 

929.00

 

224.00

 

1,153.00

 

0.00

 

1,153.00

 

200.00

 

8/19/11

 

5/20/12

 

703A

 

Nelson Grimes

 

ACQ

 

227.50

 

860.00

 

158.40

 

1,018.40

 

0.00

 

1,018.40

 

200.00

 

8/18/11

 

5/20/12

 

703B

 

Dylan Case

 

ACQ

 

227.50

 

860.00

 

216.00

 

1,076.00

 

0.00

 

1,076.00

 

200.00

 

8/19/11

 

5/20/12

 

703C

 

Spence Howden

 

ACQ

 

227.50

 

860.00

 

158.40

 

1,018.40

 

0.00

 

1,018.40

 

200.00

 

8/16/11

 

5/20/12

 

703D

 

Burwell Thompson

 

ACQ

 

227.50

 

860.00

 

216.00

 

1,076.00

 

0.00

 

1,076.00

 

200.00

 

8/19/11

 

5/20/12

 

704A

 

Sofla Azizi

 

ACQ

 

309.50

 

929.00

 

100.00

 

1,029.00

 

0.00

 

1,029.00

 

200.00

 

8/17/11

 

5/20/12

 

704B

 

Alexa Scafaria

 

ACQ

 

309.50

 

929.00

 

100.00

 

1,029.00

 

0.00

 

1,029.00

 

200.00

 

8/19/11

 

5/20/12

 

705A

 

Ryan Pearlman

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/16/11

 

5/20/12

 

705B

 

James Cook

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/16/11

 

5/20/12

 

705C

 

Joshua Katlin

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/16/11

 

5/20/12

 

705D

 

Alex Sharrin

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/16/11

 

5/20/12

 

706A

 

Julia Bemstein

 

ACQ

 

227.50

 

808.00

 

210.00

 

1,018.00

 

0.00

 

1,018.00

 

200.00

 

8/16/11

 

5/20/12

 

706B

 

Shannon Peskind

 

ACQ

 

227.50

 

808.00

 

78.80

 

886.80

 

0.00

 

886.80

 

200.00

 

8/16/11

 

5/20/12

 

706C

 

Megan Okin

 

ACQ

 

227.50

 

808.00

 

100.40

 

908.40

 

0.00

 

908.40

 

200.00

 

8/16/11

 

5/20/12

 

706D

 

Madison Lustig

 

ACQ

 

227.50

 

808.00

 

78.80

 

886.80

 

0.00

 

886.80

 

200.00

 

8/16/11

 

5/20/12

 

707A

 

David Weiser

 

ACQ

 

227.50

 

808.00

 

132.00

 

940.00

 

0.00

 

940.00

 

200.00

 

8/19/11

 

5/20/12

 

707B

 

Adam Isenberg

 

ACQ

 

227.50

 

808.00

 

78.80

 

886.80

 

0.00

 

886.80

 

200.00

 

8/18/11

 

5/20/12

 

707C

 

David Karp

 

ACQ

 

227.50

 

808.00

 

(19.55

)

788.45

 

0.00

 

788.45

 

0.00

 

8/16/11

 

5/20/12

 

707D

 

David Karp

 

ACQ

 

227.50

 

808.00

 

(19.55

)

788.45

 

0.00

 

788.45

 

200.00

 

8/16/11

 

5/20/12

 

708A

 

Meredith Zale

 

ACQ

 

227.50

 

860.00

 

68.40

 

928.40

 

0.00

 

928.40

 

200.00

 

8/16/11

 

5/20/12

 

708B

 

Haley Hammer

 

ACQ

 

227.50

 

860.00

 

158.40

 

1,018.40

 

0.00

 

1,018.40

 

200.00

 

8/16/11

 

5/20/12

 

708C

 

Alexandra Glazer

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/16/11

 

5/20/12

 

708D

 

Hannah Humphrey

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/16/11

 

5/20/12

 

 

11

--------------------------------------------------------------------------------

 

 

     

 

 

 

 

Avail

 

Unit

 

Market

 

Loss/

 

Occ

 

Monthly

 

 

 

Total

 

Move In

 

Lease

 

Unit

 

Resident

 

Code

 

Sq F1

 

Rent

 

Gain

 

Rent

 

Conc

 

GPR

 

Deposit

 

Date

 

Exp Date

 

709A

 

Ross Barrett

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/17/11

 

5/20/12

 

709B

 

John Douthit

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/16/11

 

5/20/12

 

709C

 

Matt Ferguson

 

ACQ

 

227.50

 

860.00

 

(51.30

)

808.70

 

0.00

 

808.70

 

200.00

 

8/16/11

 

5/20/12

 

709D

 

Graham Soto-Kerans

 

ACQ

 

227.50

 

860.00

 

(51.30

)

808.70

 

0.00

 

808.70

 

200.00

 

8/16/11

 

5/20/12

 

710A

 

Kylie Blair

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/19/11

 

5/20/12

 

710B

 

Nicole Taha

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/19/11

 

5/20/12

 

710C

 

Abigail Adams

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/16/11

 

5/20/12

 

710D

 

Erin Jahn

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/16/11

 

5/20/12

 

711A

 

Ryan Pool

 

ACQ

 

227.50

 

860.00

 

216.00

 

1,076.00

 

0.00

 

1,076.00

 

200.00

 

8/17/11

 

5/20/12

 

711B

 

John Durie

 

ACQ

 

227.50

 

860.00

 

158.40

 

1,018.40

 

0.00

 

1,018.40

 

200.00

 

8/16/11

 

5/20/12

 

711C

 

Austin Shealy

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/16/11

 

5/20/12

 

711D

 

Ryan Wechter

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/17/11

 

5/20/12

 

712A

 

Clinton Whitley

 

DWN

 

256.50

 

898.00

 

100.40

 

998.40

 

0.00

 

998.40

 

200.00

 

8/19/11

 

5/20/12

 

712B

 

Randol Flume

 

DWN

 

256.50

 

898.00

 

100.40

 

998.40

 

0.00

 

998.40

 

200.00

 

8/19/11

 

5/20/12

 

712C

 

Jeremy Scheer

 

DWN

 

256.50

 

898.00

 

213.40

 

1,111.40

 

0.00

 

1,111.40

 

200.00

 

8/16/11

 

12/14/11

 

712D

 

Jeremy Stafman

 

DWN

 

256.50

 

898.00

 

213.40

 

1,111.40

 

0.00

 

1,111.40

 

200.00

 

8/17/11

 

5/20/12

 

713A

 

Samuel Nelson

 

DWN

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/19/11

 

5/20/12

 

713B

 

Kevin Solka

 

DWN

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/19/11

 

5/20/12

 

713C

 

Blake Willerman

 

DWN

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/17/11

 

5/20/12

 

713D

 

Joshua Weiss

 

DWN

 

227.50

 

860.00

 

158.40

 

1,018.40

 

0.00

 

1,018.40

 

200.00

 

8/17/11

 

5/20/12

 

714A

 

R. Hamblen

 

ACQ

 

227.50

 

786.00

 

0.00

 

786.00

 

0.00

 

786.00

 

200.00

 

8/16/11

 

5/20/12

 

714B

 

Will Wallace

 

ACQ

 

227.50

 

786.00

 

154.00

 

940.00

 

0.00

 

940.00

 

200.00

 

8/16/11

 

5/20/12

 

714C

 

Blake Upchurch

 

ACQ

 

227.50

 

786.00

 

280.00

 

1,066.00

 

0.00

 

1,066.00

 

200.00

 

8/16/11

 

5/20/12

 

714D

 

Timothy McDugald

 

ACQ

 

227.50

 

786.00

 

100.80

 

886.80

 

0.00

 

886.80

 

200.00

 

8/16/11

 

5/20/12

 

715A

 

Katelyn Bowyer

 

ACQ

 

309.50

 

1,439.00

 

(1,125.16

)

313.84

 

0.00

 

313.84

 

0.00

 

8/15/11

 

9/14/11

 

715B

 

Katelyn Bowyer

 

ACQ

 

309.50

 

1,439.00

 

(1,125.16

)

313.84

 

0.00

 

313.84

 

0.00

 

8/15/11

 

9/14/11

 

716A

 

Gardner McNeil

 

ACQ

 

227.50

 

808.00

 

31.50

 

839.50

 

0.00

 

839.50

 

200.00

 

8/18/11

 

5/20/12

 

716B

 

Gardner McNeil

 

ACQ

 

227.50

 

808.00

 

31.50

 

839.50

 

0.00

 

839.50

 

0.00

 

8/18/11

 

5/20/12

 

716C

 

Stephen Hewlett

 

ACQ

 

227.50

 

808.00

 

(19.55

)

788.45

 

0.00

 

788.45

 

200.00

 

8/18/11

 

5/20/12

 

716D

 

Stephen Hewlett

 

ACQ

 

227.50

 

808.00

 

(19.55

)

788.45

 

0.00

 

788.45

 

0.00

 

8/18/11

 

5/20/12

 

717A

 

Vivek Vissanjl

 

ACQ

 

309.50

 

929.00

 

100.00

 

1,029.00

 

0.00

 

1,029.00

 

200.00

 

8/19/11

 

5/20/12

 

717B

 

Jash Chorarla

 

ACQ

 

309.50

 

929.00

 

100.00

 

1,029.00

 

0.00

 

1,029.00

 

200.00

 

8/16/11

 

5/20/12

 

718A

 

Andrew Rasansky

 

ACQ

 

227.50

 

860.00

 

158.40

 

1,018.40

 

0.00

 

1,018.40

 

200.00

 

8/16/11

 

5/20/12

 

718B

 

Scott Birne

 

ACQ

 

227.50

 

860.00

 

158.40

 

1,018.40

 

0.00

 

1,018.40

 

200.00

 

8/16/11

 

5/20/12

 

718C

 

Ellict Rosen

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/16/11

 

5/20/12

 

718D

 

Jonathan Kleinman

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/16/11

 

5/20/12

 

719A

 

Dean Butler

 

ACQ

 

227.50

 

860.00

 

216.00

 

1,076.00

 

0.00

 

1,076.00

 

200.00

 

8/16/11

 

5/20/12

 

719B

 

Garrett Huffines

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/16/11

 

5/20/12

 

719C

 

John Noble

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/16/11

 

5/20/12

 

719D

 

Michael Aaron

 

ACQ

 

227.50

 

860.00

 

158.40

 

1,018.40

 

0.00

 

1,018.40

 

200.00

 

8/18/11

 

5/20/12

 

720A

 

Eilory Euler

 

ACQ

 

227.50

 

808.00

 

210.00

 

1,018.00

 

0.00

 

1,018.00

 

200.00

 

8/16/11

 

5/20/12

 

720B

 

Alexandra Frankel

 

ACQ

 

227-50

 

808.00

 

100.40

 

908.40

 

0.00

 

908.40

 

200.00

 

8/16/11

 

5/20/12

 

720C

 

Aryana Esfahani

 

ACQ

 

227.50

 

808.00

 

210.00

 

1,018.00

 

0.00

 

1,018.00

 

200.00

 

8/17/11

 

5/20/12

 

720D

 

Hillary Schweitzer

 

ACQ

 

227.50

 

808.00

 

210.00

 

1,018.00

 

0.00

 

1,018.00

 

200.00

 

8/16/11

 

5/20/12

 

 

12

--------------------------------------------------------------------------------

 

 

   

 

 

 

 

Avail

 

Unit

 

Market

 

Loss/

 

Occ

 

Monthly

 

 

 

Total

 

Move In

 

Lease

 

Unit

 

Resident

 

Code

 

Sq Ft

 

Rent

 

Gain

 

Rent

 

Conc

 

GPR

 

Deposit

 

Date

 

Exp Date

 

721A

 

Adrian Allen

 

ACQ

 

227.50

 

786.00

 

152.00

 

938.00

 

0.00

 

938.00

 

200.00

 

8/19/11

 

5/20/12

 

721B

 

Aaron Krage

 

ACQ

 

227.50

 

786.00

 

100.80

 

886.80

 

0.00

 

886.80

 

200.00

 

8/19/11

 

5/20/12

 

721C

 

Joshua Hergott

 

ACQ

 

227.50

 

786.00

 

154.00

 

940.00

 

0.00

 

940.00

 

200.00

 

8/18/11

 

5/20/12

 

721D

 

Todd Schoenfeld

 

ACQ

 

227.50

 

786.00

 

100.80

 

886.80

 

0.00

 

886.80

 

200.00

 

8/18/11

 

5/20/12

 

801A

 

VACANT

 

ACQ

 

228

 

860.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

 

 

 

 

801B

 

VACANT

 

ACQ

 

228

 

860.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

 

 

 

 

801C

 

Michael Cramer

 

ACQ

 

227.50

 

860.00

 

(51.30

)

808.70

 

0.00

 

808.70

 

200.00

 

8/16/11

 

5/20/12

 

801D

 

Michael Cramer

 

ACQ

 

227.50

 

860.00

 

(51.30

)

808.70

 

0.00

 

808.70

 

0.00

 

8/16/11

 

5/20/12

 

802A

 

Cadell Alexander

 

ACQ

 

309.50

 

929.00

 

100.00

 

1,029.00

 

0.00

 

1,029.00

 

200.00

 

8/18/11

 

5/20/12

 

802B

 

VACANT

 

ACQ

 

310

 

929.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

 

 

 

 

803A

 

Theodore Garber

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/18/11

 

5/20/12

 

803B

 

Max lntebl

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/19/11

 

5/20/12

 

803C

 

Brandon Bito

 

ACQ

 

227.50

 

860.00

 

216.00

 

1,076.00

 

0.00

 

1,076.00

 

200.00

 

8/17/11

 

5/20/12

 

803D

 

Andrew Rubinett

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/19/11

 

5/20/12

 

804A

 

William Bedillion

 

ACQ

 

309.50

 

929.00

 

100.00

 

1,029.00

 

0.00

 

1,029.00

 

200.00

 

8/16/11

 

5/20/12

 

804B

 

Lyles Carter

 

ACQ

 

309.50

 

929.00

 

224.00

 

1,153.00

 

0.00

 

1,153.00

 

200.00

 

8/16/11

 

5/20/12

 

805A

 

James Moore

 

ACQ

 

227.50

 

860.00

 

(51.30

)

808.70

 

0.00

 

808.70

 

0.00

 

8/19/11

 

5/20/12

 

805B

 

James Moore

 

ACQ

 

227.50

 

860.00

 

(51.30

)

808.70

 

0.00

 

808.70

 

200.00

 

8/19/11

 

5/20/12

 

805C

 

William Reade

 

ACQ

 

227.50

 

860.00

 

(19.50

)

840.50

 

0.00

 

840.50

 

200.00

 

8/16/11

 

5/20/12

 

805D

 

William Reade

 

ACQ

 

227.50

 

860.00

 

(19.50

)

840.50

 

0.00

 

840.50

 

0.00

 

8/16/11

 

5/20/12

 

806A

 

Nicholas DeArman

 

ACQ

 

227.50

 

808.00

 

31.50

 

839.50

 

0.00

 

839.50

 

200.00

 

8/16/11

 

5/20/12

 

806B

 

Nicholas DeArman

 

ACQ

 

227.50

 

808.00

 

31.50

 

839.50

 

0.00

 

839.50

 

0.00

 

8/16/11

 

5/20/12

 

806C

 

Kyle Cunningham

 

ACQ

 

227.50

 

808.00

 

(58.65

)

749.35

 

0.00

 

749.35

 

200.00

 

8/16/11

 

5/20/12

 

806D

 

Kyle Cunningham

 

ACQ

 

227.50

 

808.00

 

(58.65

)

749.35

 

0.00

 

749.35

 

0.00

 

8/16/11

 

5/20/12

 

807A

 

Kleberg Reynolds

 

ACQ

 

227.50

 

808.00

 

(58.65

)

749.35

 

0.00

 

749.35

 

200.00

 

8/16/11

 

5/20/12

 

807B

 

Kleberg Reynolds

 

ACQ

 

227.50

 

808.00

 

(58.65

)

749.35

 

0.00

 

749.35

 

0.00

 

8/16/11

 

5/20/12

 

807C

 

William Doughtie

 

ACQ

 

227.50

 

808.00

 

78.80

 

886.80

 

0.00

 

886.80

 

200.00

 

8/16/11

 

5/20/12

 

807D

 

William Gibson

 

ACQ

 

227.50

 

808.00

 

186.00

 

994.00

 

0.00

 

994.00

 

200.00

 

8/16/11

 

5/20/12

 

808A

 

Garrett Groos

 

ACQ

 

227.50

 

786.00

 

100.80

 

886.80

 

0.00

 

886.80

 

200.00

 

8/16/11

 

5/20/12

 

808B

 

Christopher Casanova

 

ACQ

 

227.50

 

786.00

 

100.80

 

886.80

 

0.00

 

886.80

 

200.00

 

8/16/11

 

5/20/12

 

808C

 

Alexander Seibel

 

ACQ

 

227.50

 

786.00

 

100.80

 

886.80

 

0.00

 

886.80

 

200.00

 

8/17/11

 

5/20/12

 

808D

 

Ross Yudkin

 

ACQ

 

227.50

 

786.00

 

100.80

 

886.80

 

0.00

 

886.80

 

200.00

 

8/17/11

 

5/20/12

 

809A

 

Brianna Mynar

 

ACQ

 

309.50

 

1,439.00

 

(1,105.00

)

334.00

 

0.00

 

334.00

 

0.00

 

5/21/10

 

6/20/10

 

809B

 

Brianna Mynar

 

ACQ

 

309.50

 

1,439.00

 

(1,105.00

)

334.00

 

0.00

 

334.00

 

0.00

 

5/21/10

 

6/20/10

 

810A

 

William Chesnut

 

ACQ

 

227.50

 

808.00

 

(58.65

)

749.35

 

0.00

 

749.35

 

200.00

 

8/18/11

 

5/20/12

 

810B

 

William Chesnut

 

ACQ

 

227.50

 

808.00

 

(58.65

)

749.35

 

0.00

 

749.35

 

0.00

 

8/18/11

 

5/20/12

 

810C

 

Colton Bickerstaff

 

ACQ

 

227.50

 

808.00

 

(13.70

)

794.30

 

0.00

 

794.30

 

0.00

 

8/19/11

 

5/20/12

 

810D

 

Colton Bickerstaff

 

ACQ

 

227.50

 

808.00

 

(13.70

)

794.30

 

0.00

 

794.30

 

200.00

 

8/19/11

 

5/20/12

 

811A

 

Stephen Montgomery

 

ACQ

 

309.50

 

929.00

 

162.20

 

1,091.20

 

0.00

 

1,091.20

 

200.00

 

8/18/11

 

5/20/12

 

811B

 

William Wommack

 

ACQ

 

309.50

 

929.00

 

150.00

 

1,079.00

 

0.00

 

1,079.00

 

200.00

 

8/16/11

 

5/20/12

 

812A

 

William Case

 

ACQ

 

227.50

 

860.00

 

(12.80

)

847.20

 

0.00

 

847.20

 

200.00

 

8/17/11

 

5/20/12

 

812B

 

William Case

 

ACQ

 

227.50

 

860.00

 

(12.80

)

847.20

 

0.00

 

847.20

 

0.00

 

8/17/11

 

5/20/12

 

812C

 

Steven Gay

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/19/11

 

5/20/12

 

812D

 

Paut Murphy

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/17/11

 

5/20/12

 

 

13

--------------------------------------------------------------------------------

 

 

   

 

 

 

 

Avail

 

Unit

 

Market

 

Loss/

 

Occ

 

Monthly

 

 

 

Total

 

Move In

 

Lease

 

Unit

 

Resident

 

Code

 

Sq Ft

 

Rent

 

Gain

 

Rent

 

Conc

 

GPR

 

Deposit

 

Date

 

Exp Date

 

813A

 

Dylan Watson

 

ACQ

 

227.50

 

860.00

 

110.60

 

970.60

 

0.00

 

970.60

 

200.00

 

8/17/11

 

5/20/12

 

813B

 

Bryce Bash

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/17/11

 

5/20/12

 

813C

 

Breck Bash

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/17/11

 

5/20/12

 

813D

 

Wesley Fischer

 

ACQ

 

227.50

 

860.00

 

100.60

 

960.60

 

0.00

 

960.60

 

200.00

 

8/17/11

 

5/20/12

 

814A

 

Roberto Toto

 

ACQ

 

227.50

 

808.00

 

(13.70

)

794.30

 

0.00

 

794.30

 

200.00

 

8/19/11

 

5/20/12

 

814B

 

Roberto Toto

 

ACQ

 

227.50

 

808.00

 

(13.70

)

794.30

 

0.00

 

794.30

 

0.00

 

8/19/11

 

5/20/12

 

814C

 

William Golden

 

ACQ

 

227.50

 

808.00

 

(58.65

)

749.35

 

0.00

 

749.35

 

200.00

 

8/17/11

 

5/20/12

 

814D

 

William Golden

 

ACQ

 

227.50

 

808.00

 

(58.65

)

749.35

 

0.00

 

749.35

 

0.00

 

8/17/11

 

5/20/12

 

815A

 

Rachel Levy

 

ACQ

 

227.50

 

786.00

 

208.00

 

994.00

 

0.00

 

994.00

 

200.00

 

8/16/11

 

5/20/12

 

815B

 

Lauren Cohen

 

ACQ

 

227.50

 

786.00

 

100.80

 

886.80

 

0.00

 

886 .80

 

200.00

 

8/16/11

 

5/20/12

 

815C

 

Hayley Kraus

 

ACQ

 

227.50

 

786.00

 

100.80

 

886.80

 

0.00

 

886.80

 

200.00

 

8/16/11

 

5/20/12

 

815D

 

Samantha Allen

 

ACQ

 

227.50

 

786.00

 

208.00

 

994.00

 

0.00

 

994.00

 

200.00

 

8/16/11

 

5/20/12

 

901A

 

Abdullah Albenyan

 

ACQ

 

227.50

 

860.00

 

21,43

 

881.43

 

0.00

 

881.43

 

200.00

 

1/8/11

 

12/14/11

 

901B

 

Albara Alshammari

 

ACQ

 

227,50

 

860.00

 

21.43

 

881.43

 

0.00

 

881.43

 

200.00

 

1/8/11

 

12/14/11

 

901C

 

Rayan Alhuwaimel

 

ACQ

 

227.50

 

860.00

 

21.43

 

881.43

 

0.00

 

881.43

 

200.00

 

1/8/11

 

12/14/11

 

901D

 

Saud Almengash

 

ACQ

 

227,50

 

860.00

 

21.43

 

881.43

 

0.00

 

881.43

 

200.00

 

1/8/11

 

12/14/11

 

902A

 

Taylor Denton

 

ACQ

 

309.50

 

929.00

 

162.20

 

1,091.20

 

0.00

 

1,091.20

 

200.00

 

8/16/11

 

5/20/12

 

902B

 

Catherine Kurzner

 

ACQ

 

309.50

 

929.00

 

162.20

 

1,091.20

 

0.00

 

1,091.20

 

200.00

 

8/16/11

 

5/20/12

 

903A

 

Abdulaziz Alsubhi

 

ACQ

 

227.50

 

860.00

 

21.43

 

881.43

 

0.00

 

881.43

 

200.00

 

1/8/11

 

12/14/11

 

903B

 

Salem Altaweel

 

ACQ

 

227.50

 

860.00

 

21.43

 

881.43

 

0.00

 

881.43

 

200.00

 

1/8/11

 

12/14/11

 

903C

 

Abdulaziz Alattas

 

ACQ

 

227.50

 

860.00

 

21.43

 

881.43

 

0.00

 

881.43

 

200.00

 

1/8/11

 

12/14/11

 

903D

 

Sultan Alshaman

 

ACQ

 

227.50

 

860.00

 

21.43

 

881,43

 

0.00

 

881.43

 

200.00

 

1/8/11

 

12/14/11

 

904A

 

Farhan Panjwani

 

ACQ

 

309.50

 

929.00

 

(179.00

)

750.00

 

0.00

 

750.00

 

200.00

 

8/19/11

 

5/20/12

 

904B

 

Farhan Panjwani

 

ACQ

 

309.50

 

929.00

 

(179.00

)

750.00

 

0.00

 

750,00

 

0.00

 

8/19/11

 

5/20/12

 

905A

 

Abdulrahman Alshabibl

 

ACQ

 

227.50

 

860.00

 

21.43

 

881.43

 

0.00

 

881.43

 

200.00

 

1/8/11

 

12/14/11

 

905B

 

Abdullah Akjami

 

ACQ

 

227.50

 

860.00

 

21.43

 

881.43

 

0.00

 

881.43

 

200.00

 

1/8/11

 

12/14/11

 

905C

 

Abdulorahman Albakrl

 

ACQ

 

227.50

 

860.00

 

21.43

 

881.43

 

0.00

 

881.43

 

200.00

 

1/8/11

 

12/14/11

 

905D

 

Rakan Alqahtani

 

ACQ

 

227.50

 

860.00

 

21.43

 

881.43

 

0.00

 

881.43

 

200.00

 

1/8/11

 

12/14/11

 

906A

 

Whitney Antoniono

 

ACQ

 

227.50

 

808.00

 

31.50

 

839.50

 

0.00

 

839.50

 

200.00

 

8/16/11

 

5/20/12

 

906B

 

Whitney Antoniono

 

ACQ

 

227.50

 

808.00

 

31.50

 

839.50

 

0.00

 

839.50

 

0.00

 

8/16/11

 

5/20/12

 

906C

 

Allison Haberer

 

ACQ

 

227.50

 

808.00

 

78.80

 

886.80

 

0.00

 

886.80

 

200.00

 

8/16/11

 

5/20/12

 

906D

 

Julie Weltman

 

ACQ

 

227.50

 

808.00

 

100.40

 

908.40

 

0.00

 

908.40

 

200.00

 

8/16/11

 

5/20/12

 

907A

 

Marjorie Grundfest

 

ACQ

 

227.50

 

808.00

 

100.40

 

908.40

 

0.00

 

908.40

 

200.00

 

8/16/11

 

5/20/12

 

907B

 

Emily Barrasso

 

ACQ

 

227.50

 

808.00

 

155.00

 

963.00

 

0.00

 

963.00

 

200.00

 

8/16/11

 

5/20/12

 

907C

 

Morgan Doetsch

 

ACQ

 

227.50

 

808.00

 

100.40

 

908.40

 

0.00

 

908.40

 

200.00

 

8/16/11

 

5/20/12

 

907D

 

Alessandra Rafalson

 

ACQ

 

227.50

 

808,00

 

155.00

 

963.00

 

0.00

 

963.00

 

200.00

 

8/16/11

 

5/20/12

 

908A

 

Troy Szymanski

 

ACQ

 

227.50

 

786.00

 

154.00

 

940.00

 

0.00

 

940.00

 

200.00

 

8/16/11

 

5/20/12

 

908B

 

Brian Rosen

 

ACQ

 

227.50

 

786.00

 

154.00

 

940.00

 

0.00

 

940.00

 

200.00

 

8/17/11

 

5/20/12

 

908C

 

Mark Izlar

 

ACQ

 

227.50

 

786.00

 

100.80

 

886.80

 

0.00

 

886.80

 

200.00

 

8/19/11

 

5/20/12

 

908D

 

Federico Rampazzo

 

ACQ

 

227.50

 

786.00

 

154.00

 

940.00

 

0.00

 

940.00

 

200.00

 

8/10/11

 

12/14/11

 

909A

 

Caltlin Gorman

 

ACQ

 

309.50

 

1,439.00

 

(1,111.00

)

328.00

 

0.00

 

328.00

 

0.00

 

7/2/10

 

8/1/10

 

909B

 

Caltlin Gorman

 

ACQ

 

309.50

 

1,439.00

 

(1,111.00

)

328.00

 

0.00

 

328.00

 

0.00

 

7/2/10

 

8/1/10

 

910A

 

Lindsey Alhadef

 

ACQ

 

227.50

 

808.00

 

78.80

 

886.80

 

0.00

 

886.80

 

200.00

 

8/16/11

 

5/20/12

 

 

14

--------------------------------------------------------------------------------

 

 

   

 

 

 

 

Avail

 

Unit

 

Market

 

Loss/

 

Occ

 

Monthly

 

 

 

Total

 

Move In

 

Lease

 

Unit

 

Resident

 

Code

 

Sq Ft

 

Rent

 

Gain

 

Rent

 

Conc

 

GPR

 

Deposit

 

Date

 

Exp Date

 

910B

 

Hayley Gruwer

 

ACQ

 

227.50

 

808.00

 

100.40

 

908.40

 

0.00

 

908.40

 

200.00

 

8/16/11

 

5/20/12

 

910C

 

Ellie Goone

 

ACQ

 

227.50

 

808.00

 

155.00

 

963.00

 

0.00

 

963.00

 

200.00

 

8/16/11

 

5/20/12

 

910D

 

Brittany Korman

 

ACQ

 

227.50

 

808.00

 

210.00

 

l,018.00

 

0.00

 

1,018.00

 

200.00

 

8/17/11

 

5/20/12

 

911A

 

Min Wook Lee

 

ACQ

 

309.50

 

929.00

 

162.25

 

1,091.25

 

0.00

 

1,091.25

 

200.00

 

9/12/11

 

12/14/11

 

911B

 

Cem Yazicioglu

 

ACQ

 

309.50

 

929.00

 

162.00

 

1,091.00

 

0.00

 

1,091.00

 

200.00

 

10/12/11

 

12/11/11

 

912A

 

Mohammed Almutairy

 

ACQ

 

227.50

 

860.00

 

21.43

 

881.43

 

0.00

 

881.43

 

200.00

 

5/28/11

 

12/14/11

 

912B

 

Abdulaziz Alnoaim

 

ACQ

 

227.50

 

860.00

 

21.43

 

881.43

 

0.00

 

881.43

 

200.00

 

5/28/11

 

12/14/11

 

912C

 

Zaid Saoud Alkhaldi

 

ACQ

 

227.50

 

860.00

 

21.43

 

881.43

 

0.00

 

881.43

 

200.00

 

5/28/11

 

12/14/11

 

912D

 

Abdulmajeed Metilo Almutairi

 

ACQ

 

227.50

 

860.00

 

21.43

 

881.43

 

0.00

 

881.43

 

200.00

 

5/28/11

 

12/14/11

 

913A

 

Megan Rosenthal

 

ACQ

 

227.50

 

860.00

 

158.40

 

1,018.40

 

0.00

 

1,018.40

 

200.00

 

8/13/11

 

5/20/12

 

913B

 

Lauren Lakln

 

ACQ

 

227.50

 

860.00

 

158.40

 

1,018.40

 

0.00

 

1,018.40

 

200.00

 

8/14/11

 

5/20/12

 

913C

 

Madison McGlamery

 

ACQ

 

227.50

 

860.00

 

158.40

 

1,018.40

 

0.00

 

1,018.40

 

200.00

 

8/13/11

 

5/20/12

 

913D

 

Rachel Krakauer

 

ACQ

 

227.50

 

860.00

 

158.40

 

1,018.40

 

0.00

 

1,018.40

 

200.00

 

8/13/11

 

5/20/12

 

914A

 

Sydney Coggiola

 

ACQ

 

227.50

 

808.00

 

210.00

 

1,018.00

 

0.00

 

1,018.00

 

200.00

 

8/16/11

 

5/20/12

 

914B

 

Caitlyn Wigler

 

ACQ

 

227.50

 

808.00

 

155.00

 

963.00

 

0.00

 

963.00

 

200.00

 

8/16/11

 

5/20/12

 

914C

 

Alexis Garay

 

ACQ

 

227.50

 

808.00

 

210.00

 

1,018.00

 

0.00

 

1,018.00

 

200.00

 

8/17/11

 

5/20/12

 

914D

 

Kayle Birdoff

 

ACQ

 

227.50

 

808.00

 

100.40

 

908.40

 

0.00

 

908.40

 

200.00

 

8/16/11

 

5/20/12

 

915A

 

University Towers Upgraded Model

 

ACQ

 

227.50

 

786.00

 

0.00

 

786.00

 

0.00

 

786.00

 

0.00

 

1/1/11

 

1/31/11

 

915B

 

University Towers Upgraded Model

 

ACQ

 

227.50

 

786.00

 

0.00

 

786.00

 

0.00

 

786.00

 

0.00

 

1/1/11

 

1/31/11

 

915C

 

University Towers Upgraded Model

 

ACQ

 

227.50

 

786.00

 

0.00

 

786.00

 

0.00

 

786.00

 

0.00

 

1/1/11

 

1/31/11

 

915D

 

University Towers Upgraded Model

 

ACQ

 

227.50

 

786.00

 

0.00

 

786.00

 

0.00

 

786.00

 

0.00

 

1/1/11

 

1/31/11

 

M01A

 

Hye Kyung Hwang

 

ACQ

 

309.50

 

929.00

 

(304.30

)

624.70

 

0.00

 

624.70

 

200.00

 

8/10/11

 

5/20/12

 

M01B

 

Hye Kyung Hwang

 

ACQ

 

309.50

 

929.00

 

(304.30

)

624.70

 

0.00

 

624.70

 

0.00

 

8/10/11

 

5/20/12

 

M02A

 

Wei Xin

 

ACQ

 

309.50

 

929.00

 

(304.30

)

624.70

 

0.00

 

624.70

 

200.00

 

8/10/11

 

5/20/12

 

M02B

 

Wei Xin

 

ACQ

 

309.50

 

929.00

 

(304.30

)

624.70

 

0.00

 

624.70

 

0.00

 

8/10/11

 

5/20/12

 

M03A

 

Benjamin Cox

 

ACQ

 

390

 

1,159.00

 

120.00

 

1,279.00

 

0.00

 

1,279.00

 

200.00

 

8/19/11

 

5/20/12

 

M04A

 

Marcus Gonzalez

 

ACQ

 

390

 

1,159.00

 

190.00

 

1,349.00

 

0.00

 

1,349.00

 

200.00

 

8/19/11

 

5/20/12

 

M05A

 

Alexandra La Valle

 

ACQ

 

390

 

1,159.00

 

190.00

 

1,349.00

 

0.00

 

1349.00

 

200.00

 

8/16/11

 

5/20/12

 

 

University Towers Austin (8790) Totals

 

641

 

Totals

 

 

 

154,012

 

555,703.00

 

12,436.95

 

540,026.95

 

0.00

 

0.00

 

540,026.95

 

104,600.00

 

 

 

608

 

Occupied Units

 

 

 

16,229.50

 

527,590.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

94.85

 

Percent Occupied

 

 

 

94.95

 

94.94

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

33

 

Vacant Units

 

 

 

7,782.50

 

28,113.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.15

 

Percent Vacant

 

 

 

5.05

 

5.06

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15

--------------------------------------------------------------------------------

 

 

EXHIBIT O-2

 

Schedule of Retail Tenants

 

(See Attached)

 

--------------------------------------------------------------------------------


 

UNIVERSITY TOWERS

RETAIL TENANTS

 

Suite

 

Tenant

#814A

 

Vacant

#815

 

Hensel Phelps Construction Co.

#817

 

Vacant

#819

 

Campus Condos

A-1

 

Austin City Realty

A-1a

 

Apogee Communications (storage)

A2

 

Only You Salon

ATM

 

Univ Federal Credit Union

BB

 

Austin Christmas Lighting

C, B1, B2

 

Longhorns Market

D

 

Vacant

G

 

PC GENIE

H

 

Abel’s Hair Design

N

 

Abel’s Copies

F

 

Vacant

E, I, J, M

 

Apogee Communications

#811 O, R

 

Board of Regents of the University of Texas System

P

 

Paradigm Books

Q

 

Integrated Arts

Roof

 

Cingular Wireless

Roof

 

Cricket Communications

Roof

 

Nextel

Roof

 

Sprint Spectrum

Roof

 

Verizon

 

--------------------------------------------------------------------------------


 

EXHIBIT P

 

Litigation

 

Letter dated October 31, 2011, from Keel Nassour, L.L.P. Attorneys at Law,
representing University Realty, Inc. Regarding: roof damage of nearby property.

 

Litigation relating to the 2010 University Towers real estate taxes.

 

--------------------------------------------------------------------------------

 

 

EXHIBIT Q

 

Service Contracts

 

(See Attached)

 

--------------------------------------------------------------------------------


 

University Towers

 

 

 

 

 

Master Contracts

Vendor Name

 

Type of Service

 

(Not Assumable)

Apartment Search by CORT fka Relocation Central by CORT

 

Apartment Locators

 

X

Apartments.com aka Classified Ventures

 

Advertising

 

X

CallSource

 

N - Call Tracking Service (Crossfire/Whos Calling)

 

X

My New Place (MNP)

 

Advertising

 

X

Property Solutions

 

N - Automated Payment Service

 

X

Rent.com

 

Advertising

 

X

RentWiki.Com

 

Advertising

 

X

PAS

 

Vending Machines

 

X

 

Vendor Name

 

Type of Service

 

Comments

 

 

 

 

 

24X7ER

 

Internet for Facilities

 

Monitoring Site that FF does not monitor: Cafeteria computer, Safelock (Keycard
System), Parking Garage (Gate Card), Applicants on-line

Admiral Linen and Uniform Services fka. AmeriPride

 

Linen, Mat and Uniform Services for the Cafeteria

 

 

Apogee Telecom, Inc.

 

Telecommunications

 

Cable, Internet and Phone (Leasing Office and Residential Units)

BFI Waste Services of Texas dba Allied Waste Services of Austin

 

Waste/Recycling/Compactor Services

 

 

Brickman Group LTD, LLC - Austin, TX

 

Landscape Maintenance

 

 

Coinmach Corporation Austin

 

Laundry Services

 

Each Floor (9) have washers/dryers. There is Quarterly Rebate.

Contract Services Direct

 

Apartment Cleaning

 

Each Unit is cleaned bi-weekly

IKON Office Solutions, Bobbie Davis

 

Copier Maintenance

 

???

Kings III of America dba Kings III Emergency Communications

 

Elevator Phones

 

3 in Building and 2 in the Garage

Kings III of America dba Kings III Emergency Communications

 

Emergency Pool Phone Lines

 

1 only

Muzak - Texas Wired Music, Inc.

 

On-Hold Audio

 

 

Otis Elevator Company Austin TX

 

Elevator Maintenance

 

Renewed in Jan 2011 and runs thru for 5 years. 5 Elevators are serviced.

Securitas Security Services USA, Inc. Austin

 

Courtesy Patrol

 

weekly: 3 and Weekends: 5

Southwestern Bell Telephone Company - Easement

 

Easement Agreement

 

???

Sysco Corporation

 

Food Services

 

Food Services for the Cafeteria

Terminix International Company LP

 

Pest Control

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT R

 

Environmental and Geotechnical Reports

 

(See Attached)

 

--------------------------------------------------------------------------------


 

EXHIBIT R

 

As of December 6, 2011

 

ENVIRONMENTAL AND OTHER REPORTS

 

1.              Lead-based paint operations and maintenance program prepared for
FF Realty LLC by Blackstone Consulting LLC on August 1, 2006.

 

2.              Lead-based paint operations and maintenance program prepared for
Berkshire Mortgage Finance, L.P. by Blackstone Consulting LLC on March 31, 2003.

 

3.              Limited Phase II Environmental Site Assessment for FF Realty LLC
by Blackstone Consulting LLC on July 28, 2006.

 

4.              Phase 1 Environmental Site Assessment for FF Realty LLC by
Blackstone Consulting LLC on August 1, 2006.

 

5.              Phase 1 Environmental Site Assessment prepared for Citigroup
Global Markets Realty Corp. and TMAC University Towers LLC by Blackstone
Consulting LLC on August 5, 2005.

 

6.              Geotechnical Investigation University Towers Parking Deck
Structure by Fugro Consultants LP for FF Development L.P. on October 5, 2006.

 

7.              Moisture Management Plan for FF Realty, LLC by Blackstone
Consulting LLC on August 30, 2006.

 

8.              Texas Department of State Health Services Mold Remediation
Notification Form dated 10/29/2010 signed by John Scrogin, ARC Abatement.

 

9.              University Towers Unit 813 Mold Remediation by ARC Abatement for
FF Properties LP on November 1, 2010.

 

10.        University Tower Unit 813 Post Remediation Clearance Report for
Fairfield 24 Street Towers Ltd., by Terracon on March 8, 2011, Terracon Project
No. 96107490.

 

11.        MEP/FLS Condition Report University Towers by Hughes Consulting
Engineering, PA for Blackstone Consulting LLC on May 25, 2006.

 

12.        Property Condition Assessment for TMAC University Towers LLC and
Citigroup Global Markets Realty Group by Blackstone Consulting LLC on July 29,
2005.

 

13.        Property Condition Assessment for FF Realty LLC by Blackstone
Consulting LLC on September 20, 2006.

 

14.        Property Condition Assessment DRAFT for FF Realty LLC by Blackstone
Consulting LLC on June 6, 2006 and University Towers Immediate Repairs and
Replacement Needs excel file.

 

15.        University Towers Property Condition Assessment Photos Project number
FFRETX001.02

 

16.        Asbestos Abatement Close-Out Report University Towers –Lobby Ceiling
Abatement Project EHP Project No. 070750 dated December 28, 2007.

 

17.        Asbestos Operations and Maintenance Program University Towers.
 Prepared by Blackstone Consulting for Berkshire Mortgage Finance L.P. dated
March 31, 2003.

 

18.        Asbestos Operation and Maintenance Program University Towers.
Prepared by Blackstone Consulting for FF Realty LLC dated August 1, 2006.

 

--------------------------------------------------------------------------------


 

19.      Confirmation Asbestos Sampling Report University Towers – Tower I, EHP
Project No. 070750 dated October 3, 2007.

 

20.      Confirmation Asbestos Sampling Report University Towers- Cafeteria
Ceramic Tile Project, EHP Project No. 070750 dated December 17, 2007.

 

21.      Pre-Renovation Asbestos and Lead-Based Paint Survey Report University
Towers prepared for Fairfield Residential LLC by Blackstone Consulting LLC dated
July 9, 2007.

 

22.      Letter from Astex Environmental Services, Inc. dated December 4, 2008,
regarding Limited Lead-in-Paint Testing University Towers, Austin, Texas AES
Project No.:AES-07-C-4306.

 

23.      Confirmation Asbestos Sampling Report – Tower I Piano Room (Mezzanine),
8th/9th Floor Laundry Rooms, and 10th Floor Study Room 801 West 24th Street –
Austin, Texas 78705 EHP Project No. 070750 dated February 28,2008 from EHP
Consulting, LLC.

 

24.      Letter from Terracon regarding Asbestos Consulting Services Future Café
Fresh Suite 715 West 23rd Street, Austin, TX Terracon Project No. 96107392 dated
October 19, 2010.

 

25.      Asbestos Abatement Future Café Fresh Suite 715 West 23rd Street,
Austin, TX, Terracon Project No. 96107392 dated November 12, 2010.

 

26.      Post Remediation Clearance Testing University Towers Tower B Room 813,
Terracon, Project No. 96107490 prepared for Fairfield 24 Street Towers LTD,
dated March 8,2011.

 

27.      Asbestos Survey University Towers Retail Suite 0, 715 West 23rd street
by Terracon, Project No. 96117080 dated March 10, 2011.

 

28.      Asbestos removal report from Environmental Consultants, Inc. dated
January 3, 1990, to Mr. Al Grimp.

 

NOTE: Additional environmental reports will be provided if made available by
3rd parties.

 

--------------------------------------------------------------------------------


 

EXHIBIT S

 

Prohibition Against Condominium Conversion Agreement

 

(See Attached)

 

--------------------------------------------------------------------------------

 

RECORDING REQUESTED BY:

 

 

 

 

 

 

 

 

 

 

 

WHEN RECORDED MAIL THIS INSTRUMENT TO:

 

 

 

Meltzer, Purtill & Stelle LLC

 

1515 E. Woodfield Road,

 

Second Floor

 

Schaumburg, Illinois 60173

 

Attn: Michael J. Wolfe, Esq.

 

 

SPACE ABOVE THIS LINE FOR RECORDER’S USE

 

University Towers

 

PROHIBITION AGAINST

CONDOMINIUM CONVERSION AGREEMENT

 

THIS PROHIBITION AGAINST CONDOMINIUM CONVERSION AGREEMENT (the “Condominium
Agreement”) is made and entered into as of                            , 2011, by
and between FAIRFIELD 24TH STREET TOWERS LTD., a Texas limited partnership
(“Seller”) and                                   (“Purchaser”).

 

WITNESSETH:

 

WHEREAS, Seller and Purchaser’s predecessor in interest by assignment,
                                          , have entered into that certain
Agreement of Sale dated                     , 2011 (the “Sale Agreement”)
relating to the sale by Seller to Purchaser of that certain parcel of real
property, located in Austin, Texas and more particularly described on
Exhibit “A” attached hereto (the “Land”) together with certain apartment
buildings and related personal property and other rights located thereon and
relating thereto (the “Improvements” and the Land and the Improvements
collectively referred to herein as the “Property”).

 

WHEREAS, pursuant to and subject to the terms and conditions of Paragraph 15 of
the Sale Agreement,                                      , has assigned all of
its right, title, interest and obligations as purchaser under the Sale Agreement
with respect to the Property to Purchaser and Purchaser has assumed all of the
obligations of                          as purchaser under the Sale Agreement,
including, but not limited to, the obligation to execute and deliver this
Condominium Agreement.

 

WHEREAS, as a condition to Seller conveying the Property to Purchaser and in
consideration of Seller accepting the purchase price and conveying the Property
as set forth in the Sale Agreement to Purchaser, Purchaser has agreed with
Seller to execute and record this

 

1

--------------------------------------------------------------------------------


 

Condominium Agreement providing for certain restrictions relating to the future
use of the Property for a period of time after the date of this Condominium
Agreement as more fully set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the Seller and the Purchaser
hereby agree as follows:

 

Section 1. Definitions and Interpretation. The following terms shall have the
respective meanings assigned to them in this Section I unless the context in
which they are used clearly requires otherwise:

 

“Appraised Value” - As defined in Section 6 hereof.

 

“Assumption Agreement” – As defined in Section 2 hereof.

 

“Condominium Conversion” - Shall mean the filing or recording of any document
providing for the conversion of the Property to a form of condominium ownership
under any state or local statute or ordinance.

 

“County” - the county in which the Land is located.

 

“Deed” – A Limited Warranty Deed, Special Warranty Deed, Quitclaim or Grant
Deed.

 

“Event of Default” - As defined in Section 11 hereof.

 

“Fairfield Entities” – FFR Trust, FFRT Development L.P., FFRT Residential LLC
and FF Properties L.P., and each of their successors and assigns.

 

“First Mortgage” – As defined in Section 20 hereof.

 

“First Mortgagee” – As defined in Section 20 hereof.

 

““Hazardous Materials” or “Hazardous Substances” - Shall mean (i) hazardous
wastes, hazardous materials, hazardous substances, hazardous constituents, toxic
substances or related materials, whether solids, liquids or gases, including but
not limited to substances defined as “hazardous wastes,” “hazardous materials,”
“hazardous substances,” “toxic substances,” “pollutants,” “contaminants,”
“radioactive materials”, “toxic pollutants”, or other similar designations in,
or otherwise subject to regulation under, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (“CERCLA”), 42
U.S.C. § 9601 et seq.; the Toxic Substance Control Act (“TSCA”), 15 U.S.C. §
2601 et seq.; the Hazardous Materials Transportation Act, 49 U.S.C. § 1802; the
Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. § 9601, et seq.; the
Clean Water Act (“CWA”), 33 U.S.C. § 1251 et seq.; the Safe Drinking Water Act,
42 U.S.C. § 300f et seq.; the Clean Air Act (“CAA”), 42 U.S.C. § 7401 et seq.;
and in any permits, licenses, approvals, plans, rules, regulations or ordinances
adopted, or other criteria and guidelines promulgated pursuant to the preceding
laws or other

 

2

--------------------------------------------------------------------------------


 

similar federal, state or local laws, regulations, rules or ordinance now or
hereafter in effect relating to environmental matters; and (ii) any other
substances, constituents or wastes subject to any applicable federal, state or
local law, regulation or ordinance, including any environmental law, now or
hereafter in effect, including but not limited to (A) petroleum, (B) refined
petroleum products, (C) waste oil, (D) waste aviation or motor vehicle fuel and
their byproducts, (E) asbestos, (F) lead in water, paint or elsewhere,
(G) radon, (H) Polychlorinated Biphenyls (PCB’s), (I) ureaformaldehyde,
(J) volatile organic compounds (VOC), (K) total petroleum hydrocarbons (TPH),
(L) benzine derivative (BTEX), (M) petroleum byproducts and (N) methane gas or
any of its derivatives.

 

“Improvements” - As defined in the Recitals hereof.

 

“Indemnified Parties” - As defined in Section 3 hereof.

 

“Land” - As defined in the Recitals hereof.

 

“MSREF Entities” – Shall mean Morgan Stanley Real Estate Fund V U.S., L.P., a
Delaware limited partnership, Morgan Stanley Real Estate Fund V Special U.S.,
L.P., a Delaware limited partnership, MSP Real Estate Fund V., L.P., a Delaware
limited partnership, Morgan Stanley Real Estate Investors V U.S., L.P., a
Delaware limited partnership, MSP Co-Investment Partnership V, L.P., a Delaware
limited partnership, and MSP Co-Investment Partnership V-A, L.P., a Delaware
limited partnership, and each of their successors and assigns.

 

“Property” - As defined in the Recitals hereof.

 

“Property Conditions” - As defined in Section 3 hereof.

 

“Purchaser” - As defined in the Preamble hereof. In the event more than one
person and/or entity executes this Condominium Agreement as Purchaser, each such
person and/or entity which comprises Purchaser under this Condominium Agreement
shall be jointly and severally liable for all of the obligations, covenants,
liabilities and indemnifications of the Purchaser under this Condominium
Agreement.

 

“Repurchase Date” - As defined in Section 6 hereof.

 

“Repurchase Notice” - As defined in Section 6 hereof.

 

“Residential Rental Property” - Shall mean property used for the rental of
apartments to the general public under leases providing for residential use by
any occupant of any apartment.

 

“Seller” - As defined in the Preamble hereof.

 

“Term” - As defined in Section 7 herein.

 

“Units” - Shall mean any portion of the Property created in connection with any
Condominium Conversion.

 

3

--------------------------------------------------------------------------------


 

Section 2. No Condominium Conversion. The Purchaser hereby acknowledges and
agrees that during the Term of this Condominium Agreement:

 

(a.)                                 The Property shall not be subject to any
Condominium Conversion and neither shall any portion of the Property be
converted to Units for sale in connection with a Condominium Conversion nor
shall the title to any such Units be transferred to any party.

 

(b.)                                No part of the Property will at any time be
owned or used as a cooperative housing corporation or stock corporation.

 

The Purchaser hereby covenants to include the requirements and restrictions
contained in this Condominium Agreement in any documents transferring any
interest (other than a leasehold interest to an individual tenant) in the
Property to another person to the end that such transferee had notice of, and is
bound by, the requirements and restrictions hereof, and to obtain the agreement
from any transferee in the form of Exhibit I attached hereto (the “Assumption
Agreement”) requiring said transferee to abide to all the requirements and
restrictions contained in this Condominium Agreement.

 

Section 3.  Indemnification. Upon the occurrence of an Event of Default (as
defined in Section 11 hereof), Purchaser agrees to indemnify, defend and hold
harmless the Seller, and each of its members, partners, officers, directors,
trustees, affiliates (including but not limited the Fairfield Entities and the
MSREF Entities) parents, subsidiaries, shareholders, managers, beneficiaries,
employees and agents, together with any and all current and former affiliates of
any of the foregoing (collectively, the “Indemnified Parties”) from any and all
demands, claims, including claims for personal injury, property damage or death,
legal or administrative proceedings, losses, liabilities, damages, penalties,
fines, liens, judgments, costs or expenses whatsoever, whether in tort, contract
or otherwise (including without limitation, court costs and attorneys’ fees and
disbursements) arising out of, or in any way relating to claims made or brought
by any party or parties who acquire or contract to acquire any ownership
interest in the Property following the date hereof, their agents, employees and
successors and assigns in connection with or related to (i) the physical
condition of the Property including, without limitation, latent or patent
defects, and claims relating to the existence of asbestos, any other
construction defects, claims relating to mold, all structural and seismic
elements, all mechanical, electrical, plumbing, sewage, heating, ventilating,
air conditioning and other systems, the environmental condition of the Property
and the presence of Hazardous Materials or Hazardous Substances on, under or
about the Property, and (ii) any law or regulation applicable to the Property,
including, without limitation, any environmental law and any other federal,
state or local law; (the matters described in (i) and (ii) hereof collectively
the “Property Conditions”); provided, however, that Purchaser shall be liable
under the foregoing provisions only for direct and actual damages, and not
punitive, consequential or incidental damages. . Purchaser and any successor or
assignee of Purchaser does now and shall at all times consent to the right of
Indemnified Parties to approve and appoint defense counsel and to participate in
or assume the defense of any claim. Until any determination is made in any
appropriate legal proceeding challenging the obligation of Purchaser herein,
Purchaser’s obligations under all the terms and provisions of this Section shall
remain in full force and effect. Purchaser acknowledges that it is

 

4

--------------------------------------------------------------------------------


 

a sophisticated and experienced purchaser of real estate and has reviewed with
its counsel the full meaning and affect of the foregoing indemnity.

 

Purchaser’s Initials                     

 

Section 4.  Consideration. In consideration of the Seller’s acceptance of the
purchase price for the Property from Purchaser and the delivery of the Deed for
the Property from Seller to Purchaser, Purchaser has entered into this
Condominium Agreement and has agreed to restrict the uses to which the Property
can be put on the terms and conditions set forth herein.

 

Section 5.  Sale or Transfer of the Property. The Purchaser hereby covenants and
agrees not to sell, transfer or otherwise dispose of the Property, or any
portion thereof (other than for individual tenant use as contemplated
hereunder), without obtaining from the Purchaser’s purchaser or transferee the
executed Assumption Agreement assuming the Purchaser’s duties and obligations
under this Condominium Agreement and recording same in the real estate records
of the County. Delivery of a recorded copy of the Assumption Agreement shall
constitute conclusive evidence that the sale or transfer complies with the
transfer provisions of this Section and shall automatically release Purchaser
from all obligations under this Agreement except for any act or omission
committed by Purchaser prior to the recordation date of the Assumption
Agreement.

 

Section 6.  Option to Repurchase. In addition to all other rights and remedies
of Seller under this Condominium Agreement, upon an Event of Default hereunder,
it is expressly stipulated and agreed that upon written notice (“Repurchase
Notice”) from Seller or any one of the Fairfield Entities to the Purchaser or
any successor or assign of Purchaser, an executed Deed conveying fee simple
title in the Property in recordable form from the then title holder of the
Property shall be delivered to Seller or any of the Fairfield Entities
designated in the Repurchase Notice in the manner herein provided on a date
which is sixty (60) days from the date of the Repurchase Notice (the “Repurchase
Date”). In consideration of the delivery of said Deed there shall be paid to
said title holder on the Repurchase Date in the manner herein provided an amount
(the “Repurchase Price”) equal to the lesser of (a) the purchase price for the
Property paid to Seller by Purchaser in accordance with the terms of the Sale
Agreement; or (b) the Appraised Value of the Property minus (x) any amount
needed to satisfy in full any lien, mortgage or trust deed encumbering the
Property; the amount of all real estate taxes then due and owing in connection
with the Property; an amount equal to any and all real estate taxes not yet due
and payable but accruing through the Repurchase Date; an amount equal to all
security deposits or other deposits to be returned to any tenant occupying the
Property and all transfer taxes and other stamps, intangible, documentary,
recording, sales taxes and surtaxes imposed by law in connection with said
transfer; provided, however, notwithstanding any provision in this Agreement to
the contrary, in no event shall the Repurchase Price for the Property be less
than an amount that allows for the payment in full of the amount of any
indebtedness of other amounts secured by any First Mortgage on the Property
including, without limitation, the principal balance if such indebtedness,
unpaid interest thereon (at the non-default and/or default rate of interest),
costs, fees, prepayment premium and/or fees, if any, and any other amount
secured by such First Mortgage (collectively, the “Mortgage Balance”). As used
in this Section the term

 

5

--------------------------------------------------------------------------------


 

“Appraised Value” shall mean the appraised value of the Property as shown in an
appraisal of the Property prepared by an appraiser acceptable to Seller and/or a
Fairfield Entity in its sole discretion dated no later than the date of the
Repurchase Notice. Notwithstanding anything herein to the contrary, the payment
of Repurchase Price and delivery of the Deed hereunder shall be handled through
an escrow with a nationally recognized title insurance company which escrow
shall provide for payment in full of the Mortgage Balance of any First Mortgage
out of the proceeds of the Repurchase Price paid by Seller prior to the
disbursement of any proceeds to the Purchaser or any third parties.

 

Section 7.  Term. This Condominium Agreement and all and several of the terms
hereof shall become effective upon its execution and delivery and shall remain
in full force and effect until December 31, 2018 (the “Term”). Upon the
termination of the Term of this Condominium Agreement, the parties hereto agree
to execute, deliver and record appropriate instruments of release and discharge
of the terms hereof; provided, however, that the execution and delivery of such
instruments shall not be necessary or a prerequisite to the termination of this
Condominium Agreement in accordance with its terms.

 

Section 8.  Covenants to Run With the Land. The Purchaser and Seller hereby
subjects the Property to the covenants, reservations and restrictions set forth
in this Condominium Agreement. The Purchaser and the Seller hereby declare their
express intent that the covenants, reservations and restrictions set forth
herein shall be deemed covenants running with the land and shall pass to and be
binding upon the Purchaser’s successors in title to the Property; provided,
however, that on the termination of this Condominium Agreement said covenants,
reservations and restrictions shall expire. Each and every contract, deed or
other instrument hereafter executed covering or conveying the Property or any
portion thereof shall conclusively be held to have been executed, delivered and
accepted subject to such covenants, reservations and restrictions, regardless of
whether such covenants, reservations and restrictions are set forth in such
contract, deed or other instrument.

 

Section 9.  Burden and Benefit. The Seller and the Purchaser hereby declare
their understanding and intent that the burden of the covenants set forth herein
touch and concern the Land in that the Purchaser’s legal interest in the
Property is rendered less valuable thereby. The Purchaser and the Seller hereby
further declare their understanding and intent that the benefit of such
covenants touch and concern the Land by enhancing and increasing the enjoyment
and use of the Property by persons entitled to rent the apartments contained
therein.

 

Section 10.  Uniformity: Common Plan. The covenants, reservations and
restrictions hereof shall apply uniformly to the entire Property in order to
establish and carry out a common plan for the use of the Property.

 

Section 11.  Enforcement. If the Purchaser or any successor or assign of
Purchaser defaults under Section 2(a), 2(b) or 5 of this Condominium Agreement,
and if such default remains uncured for a period of thirty days after notice
thereof shall have been given by any of the Indemnified Parties to the
Purchaser, then the Seller or any of the Indemnified Parties may declare an
“Event of Default” to have occurred hereunder, and, at any of said Parties
option, it may take any one or more of the following steps:

 

6

--------------------------------------------------------------------------------

 

(i)             by mandamus or other suit, action or proceeding at law or in
equity, to require the Purchaser or its successors and assigns to perform its
obligations and covenants hereunder including but not limited to conveying the
Property to Seller and/or any Fairfield Entity pursuant to Section 6 hereof, or
enjoin any acts or things which may be unlawful or in violation of the rights of
the Seller hereunder;

 

(ii)             have access to and inspect, examine and make copies of all of
the books and records of the Purchaser pertaining to the Property; or

 

(iii)            take such other action at law or in equity as may appear
necessary or desirable to enforce the obligations, covenants and agreements of
the Purchaser hereunder.

 

All rights and remedies as set forth herein shall be cumulative and
non-exclusive to the extent permitted by law.

 

Section 12.  Recording and Filing. The Seller shall cause this Condominium
Agreement and all amendments and supplements hereto and thereto, to be recorded
and filed in the real property records of the County and in such other places as
the Seller may reasonably request. The Purchaser shall pay all fees and charges
incurred in connection with any such recording.

 

Section 13.  Attorneys’ Fees. In the event that a party to this Condominium
Agreement brings an action against any other party to this Condominium Agreement
by reason of the breach of any condition or covenant, representation or warranty
in this Condominium Agreement, or otherwise arising out of this Condominium
Agreement, the prevailing party in such action shall be entitled to recover from
the other reasonable attorneys’ fees to be fixed by the court which shall render
a judgment, as well as the costs of suit.

 

Section 14.  Governing Law. This Condominium Agreement shall be governed by the
laws of the State where the Land is located.

 

Section 15.  Amendments. This Condominium Agreement shall be amended only with
the express written consent of the Seller, or by any one (1) of the Fairfield
Entities for or on behalf of the Seller, by a written instrument executed by the
parties hereto or their successors in title, and duly recorded in the real
property records of the County.

 

Section 16.  Execution of Termination. Any one (1) of the Fairfield Entities is
authorized and empowered to execute a termination of this Condominium Agreement
with the full force and effect as though it had been executed by the Seller.

 

Section 17.  Notice. Any notice required to be given hereunder shall be made in
writing and shall be given by personal delivery, , overnight courier, certified
or registered mail, postage prepaid, return receipt requested, at the addresses
specified below, or at such other addresses as may be specified in writing by
the parties hereto:

 

7

--------------------------------------------------------------------------------


 

SELLER:

 

c/o Fairfield Residential LLC

5510 Morehouse Drive

Suite 200

San Diego, California 92121

Attn: Gino A. Barra

858/457-2123

858/457-3982 (FAX)

E-Mail: gbarra@ffres.com

 

with a copy to:

 

Meltzer, Purtill & Stelle LLC

1515 East Woodfield Road

Suite 250

Schaumburg, Illinois 60173

Attn: Michael J. Wolfe

847/330-6052

847/330-1231 (FAX)

E-mail: mwolfe@mpslaw.com

 

PURCHASER:

 

Behringer Harvard Stonegate, LLC

15601 Dallas Parkway, Suite 600

Addison, Texas 75001

Attention: Victor Mendiola

469/341-2849

214/655-1610 (FAX)

Email: vmendiola@behringerharvard.com

 

with a copy to:

 

Robert L. Abbott, P.C.

2828 Routh Street, Suite 500

Dallas, Texas 75201

Attention: Robert L. Abbott

214/849-9874

214/849-9823 (FAX)

Email: abbott@rabbottpc.com

 

Notice shall be deemed given three business days after the date of mailing, by
certified mail, postage prepaid, return receipt requested, or, if delivered by
overnight courier, one business day after the date of mailing, or, if personally
delivered, when received.

 

8

--------------------------------------------------------------------------------


 

Section 18.  Severability. If any provision of this Condominium Agreement shall
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining portions hereof shall not in any way be affected or impaired
thereby.

 

Section 19.  Multiple Counterparts. This Condominium Agreement may be
simultaneously executed in multiple counterparts, all of which shall constitute
one and the same instrument, and each of which shall be deemed to be an
original.

 

Section 20.  Mortgagee’s Rights.

 

(a)                                    Definitions. For purposes of this
Section 20, the following terms shall have the following meanings:

 

“First Mortgage” shall mean any bona-fide unpaid and outstanding mortgage or
deed of trust on the Property or other instrument creating a security interest
against the Property having priority of record over all other recorded liens
except those governmental liens and statutory liens which are made superior by
statute.

 

“First Mortgagee” shall mean the holder of any First Mortgage.

 

(b)                                   Transfer of Property to or from First
Mortgagee. Notwithstanding the provisions of Section 5 hereof, no sale,
transfer, or other disposition of the Property including, but not limited to, a
conveyance pursuant to a deed-in-lieu of foreclosure or the sale of the Property
at a foreclosure to (i) a First Mortgagee, (ii) an affiliate of a First
Mortgagee, (iii) a purchaser at a foreclosure sale, and (iv) any transferee of a
First Mortgagee or affiliate of a First Mortgagee (collectively a “Foreclosure
Purchaser”), shall require the execution and delivery of the Assumption
Agreement by the Foreclosure Purchaser as called for under Section 5 of this
Condominium Agreement. Nothing in this paragraph shall be deemed to negate or
make unenforceable any other covenant of this Condominium Agreement against said
Foreclosure Purchaser including but not limited to the restrictions contained in
Section 2 and said Foreclosure Purchaser by taking title to the Property agrees
that it has assumed and shall be bound by said restrictions in Section 2, the
provisions of Section 5 in connection with any subsequent sale or transfer of
the Property, and all other terms and conditions of this Condominium Agreement.

 

(c)                                    No Amendments. No amendment of this
Condominium Agreement shall be effective without the written consent and
approval of any First Mortgagee, which shall not be unreasonably withheld,
conditioned and/or delayed.

 

Section 21.  Joint and Several Liability of Purchaser. In the event more than
one person and/or entity executes this Condominium Agreement as Purchaser, each
such person and/or entity which comprises Purchaser under this Condominium
Agreement shall be jointly and severally liable for all of the obligations,
covenants, liabilities and indemnifications of the Purchaser under this
Condominium Agreement.

 

[signature page to follow]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have put their hand and seal as of the
date set forth above.

 

 

PURCHASER:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

STATE OF

)

 

) ss.

COUNTY OF

)

 

On                      ,      , before me, the undersigned, a Notary Public in
and for said County and State, personally appeared           
                                                                        ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the within instrument.

 

WITNESS my hand and official seal.

 

 

 

 

 

Notary Public

 

 

10

--------------------------------------------------------------------------------

 

 

SELLER:

 

 

 

FAIRFIELD 24TH STREET TOWERS LTD.,

 

a Texas limited partnership

 

 

 

By:

FF StudentCo C LLC,

 

 

a Delaware limited liability company,
its General Partner

 

 

 

 

 

By:

StudentCo LLC, Series C,

 

 

 

a Delaware series limited liability company,
its Managing Member

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

STATE OF CALIFORNIA

}

 

 

 

 

COUNTY OF

} S.S.

 

 

 

 

 

On                                  ,                before
me,                                                                            ,
a Notary Public in and for said County and State, personally appeared,
                                                                                                                                                     ,
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

 

Signature:

 

 

 

 

 

 

 

(Notary Seal)

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Legal Description of Land

 

12

--------------------------------------------------------------------------------


 

EXHIBIT I

 

 

space above this line for recorder’s use

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is made as of this
          day of             ,       , by and
between                                 (the “Assignor”), and                 ,
a                                                (the “Assignee”).  This
Agreement is hereby deemed to be effective by the parties hereto as of the date
of recordation of the Deed transferring title to the Project (as defined below)
from the Assignor to the Assignee (the “Deed Recordation Date”).

 

WHEREAS, Assignor has executed that certain Prohibition Against Condominium
Conversion Agreement (“Condominium Agreement”) with
                                                     (“Seller”) dated
                           , and recorded as document
number                           encumbering the land and all improvements
thereon (the “Project”) as legally described in Exhibit “A” attached hereto; and

 

WHEREAS, the Assignee desires to acquire and the Assignor desires to sell,
convey, and transfer to the Assignee, the Assignor’s entire ownership interest
in the Project, which sale, conveyance, and transfer requires the assumption by
the Assignee of the rights, duties, and obligations of the Assignor under the
Condominium Agreement relating to the period from and after the Deed Recordation
Date; and

 

WHEREAS, the Assignee is willing to assume such obligations under the
Condominium Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:

 

1.       Recitals and Definitions. The recitals set forth above are true and
accurate and are incorporated herein by reference. All capitalized terms used
herein and not otherwise defined herein shall have the respective meanings given
to such terms in the Condominium Agreement.

 

2.       Assignment and Assumption. The Assignor hereby assigns to the Assignee
all of the Assignor’s right, title, duties and obligations under the Condominium
Agreement, and the Assignee hereby accepts and unconditionally assumes in full
and agrees to be bound by and perform all of the duties, agreements,
indemnities, and obligations of the Assignor under the Condominium Agreement

 

13

--------------------------------------------------------------------------------


 

arising from and after the Deed Recordation Date, which assumption shall be
effective upon the Deed Recordation Date.

 

3.       Release. The parties hereto agree that the Assignor shall be released
from all liability for obligations to be performed under the Condominium
Agreement on and after the Deed Recordation Date, but, except as expressly set
forth in Section 5 below, shall remain liable in accordance with the terms of
the Condominium Agreement for any obligation arising prior to the Deed
Recordation Date. The parties hereto acknowledge and agree that all of the
terms, conditions, and provisions of the Condominium Agreement shall remain in
full force and effect.

 

4.       Representations, Warranties and Covenants.

 

A.      The Assignor hereby represents, warrants, and covenants that to its
knowledge (a) it is not in default under any of the covenants, representations,
or warranties contained in the Condominium Agreement, (b) it has not received
any notice of default relating to the Condominium Agreement.

 

B.       The Assignee hereby represents, warrants, and covenants that by its
execution of this Agreement (a) it has unconditionally assumed in full all of
the duties, agreements, and obligations of the Assignor under the Condominium
Agreement, which assumption shall be effective upon the Deed Recordation Date
and (b) covenants not to assert against any of the Indemnified Parties defined
in the Condominium Agreement, any claims relating to the Property Conditions
defined in the Condominium Agreement.

 

5.       Release of Indemnity. The parties hereto agree that as of the Deed
Recordation Date, the Assignor shall be released from its obligation to provide
indemnity, based upon, pertaining or due to, or arising with respect to any act
or omission occurring on and after the Deed Recordation Date, under the
Condominium Agreement.

 

Assignor shall remain obligated to indemnify the Indemnified Parties and their
respective officers, members, directors, officials, agents and employees
pursuant to the terms of the Condominium Agreement for any claim arising out of
events occurring prior to the Deed Recordation Date.

 

Assignee shall become obligated to indemnify the Indemnified Parties and their
respective officers, members, directors, officials, agents and employees
pursuant to the terms of the Condominium Agreement for any claim arising out of
events occurring from and after the Deed Recordation Date.

 

6.       Notice. All correspondence and notices given or required to be given to
the Assignor under the Condominium Agreement, from and after the Deed
Recordation Date, shall be provided to the Assignee and shall be addressed as
follows:

 

 

Assignee:

 

 

14

--------------------------------------------------------------------------------


 

 

Copy to:

 

 

 

 

 

 

 

 

Assignor:

 

 

 

 

 

 

 

 

Copy to:

 

 

 

 

 

7.       Severability. If any provision of this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining portions hereof shall not in any way be affected or impaired thereby.

 

8.       Joint and Several Liability of Assignee. In the event more than one
person and/or entity executes this Agreement as Assignee, each such person
and/or entity which comprises Assignee under this Agreement shall be jointly and
severally liable for all of the obligations, covenants, liabilities and
indemnifications of the Assignee under this Agreement and of the Purchaser under
the Condominium Agreement.

 

9.       Successors and Assigns. This Agreement applies to, inures to the
benefit of, and binds all parties hereto and their respective successors and
assigns.

 

10.     Counterparts. This Agreement may be executed in multiple counterparts,
all of which, when taken together, shall be deemed an original upon execution.

 

[SIGNATURES ON FOLLOWING PAGE]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

“ASSIGNOR”

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

16

--------------------------------------------------------------------------------

 

“ASSIGNEE”

 

17

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Legal Description of Project

 

18

--------------------------------------------------------------------------------


 

STATE OF

)

 

) ss.

COUNTY OF

)

 

On                               ,                 , before me, the undersigned,
a Notary Public in and for said County and State, personally
appeared                                                          , personally
known to me (or proved to me on the basis of satisfactory evidence) to be the
person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the within instrument.

 

WITNESS my hand and official seal.

 

 

 

Notary Public

 

 

19

--------------------------------------------------------------------------------


 

STATE OF

)

 

) ss.

COUNTY OF

)

 

On                               ,                    , before me, the
undersigned, a Notary Public in and for said County and State, personally
appeared                                                 , personally known to
me (or proved to me on the basis of satisfactory evidence) to be the
person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the within instrument

 

WITNESS my hand and official seal.

 

 

 

 

 

Notary Public

 

 

20

--------------------------------------------------------------------------------


 

EXHIBIT T

 

Lien Claims

 

NONE

 

--------------------------------------------------------------------------------


 

EXHIBIT U

 

Intentionally Omitted

 

--------------------------------------------------------------------------------


 

EXHIBIT V

 

Schedule of Tenant Claims or Breaches

 

NONE

 

--------------------------------------------------------------------------------


 

EXHIBIT W

 

Rent Guidelines

 

(See Attached)

 

--------------------------------------------------------------------------------

 

[g315063kx71i001.jpg]

 

Circle One

University Towers Housing Application

New or Current Resident

Spring 2012

 

January 15 - May 20

 

 

To apply for housing at University Towers, Please submit this completed
application with a $50.00 non-refundable application fee and a $200.00 security
deposit. Please note that acceptance of this application and applicable fees do
not guarantee a room reservation. Room style reservations are assigned on an
availability basis. A Residence Lease will be sent when your application is
accepted and a room style is assigned. You must properly sign and return the
Residence Lease along with a $200.00 reservation activity fee.

 

Name

 

 

 

 

(First)

(Last)

(Middle)

 

Gender: [ ] Male [ ] Female

Date of Birth

     -     -      

 

 

 

(Month) (Day) (Year)

 

 

Telephone

(       )          -                  

(       )     -             

 Email Address

 

(Home)

(Cell)

 

 

Mailing Address

 

 

 

 

(Street)

(City)

(State/Country)

(Zip Code)

 

Permanent Address

 

 

 

 

(Street)

(City)

(State/Country)

(Zip Code)

 

Parent or Guardian

Telephone (     )      -              

 

Guarantor:

 

 

 

 

 

  (First Name)

(Middle Name)

(Last name)

(Email Address)

 

Address

 

 

 

 

 

              (Street)

(City)

(State/Country)

(Zip Code)

 

The University to be attended:

 

[ ] University of Texas at Austin [ ] Austin Community College [ ] St. Edwards
University [ ] TIEP [ ] House of Tutors

 

Requested Occupancy Date:[ ] 11-12 Academic Year [ ] Fall Semester [ ] Spring
Semester [ ] Summer Semester

 

Pricing Information

 

·                  All Prices are per person and include utilities,
housekeeping, furnishings, access to all recreational activities, and sales tax.
Local telephone service, unlimited internet access, private Voice mailbox and
local cable television service is provided to all residents at no additional
charge. There is an additional cost for long distance telephone calls premier
cable television packages.

·                  Limited parking is available at University Towers for an
additional fee. Parking is offered on a first-come, first-served basis according
to the date of receipt of a signed lease contract.

·                  Meal plans are optional and will be added to the total cost
of the contract. Once a contract has been executed it will not be possible to
reduce the meal plan.

·                  All credit card transactions will be charged a $19.95 fee
upon payment.

 

Please Mark your preferences for Room Styles, Payment Plan and Meal Plan
Options. You must select 2 Room Style preferences, a single payment plan and a
single Meal Plan option. Your application will not be complete and accepted
until all information is complete.

 

Room Style Options

 

Payment Plan Options

 List in order of preference 1st and 2nd

 

 Please select a plan

o A1, One Bedroom and One Bath Shared Bedroom

 

o Plan A One Payment due 11/1/11

o B1, Two Bedrooms and One Bath Style A – Shared Bedroom

 

 

o B2, Two Bedrooms and One Bath Style B – Shared Bedroom

 

 

o B3, Two Bedrooms and Two Baths Shared Bedroom

 

 Upgrade Options

o B4, Extra-Large Two Bedrooms and Two Baths shared Bedroom

 

 o Standard Apartment

o E1, Private Studio

 

 o Upgraded Apartment

o A1, One Bedroom and One Bath Private Bedroom

 

Meal Plan Options (per semester)

o B1, Two Bedrooms and One Bath Style A – Private Bedroom

 

 o 19 Meals a week ($800)

o B2, Two Bedrooms and One Bath Style B – Private Bedroom

 

 o 14 Meals a week ($750)

o B3, Two Bedrooms and Two Baths private Bedroom

 

 o 10 Meals a week ($700)

o B4, Extra-Large Two Bedrooms and two Baths Private Bedroom

 

 o NO MEALS Option

 

--------------------------------------------------------------------------------


 

Meal Plans

(Per Semester/Optional)

19 meals a week - $800

14 meals a week - $750

10 meals a week - $700

 

Room Style

 

Plan A

 

Options

 

 

 

 

 

 

 

A1, 1/1 shared bedroom

 

$

4,924

 

A1, 1/1 shared bedroom upgrade

 

$

5,456

 

A1, 1/1 private apartment

 

$

7,557

 

A1, 1/1 private Upgrade

 

$

7,950

 

B1, 2/1 A shared bedroom

 

$

4,170

 

 

 

 

 

B1, 2/1 A private bedroom

 

$

6,883

 

 

 

 

 

B2, 2/1 B shared bedroom

 

$

4,170

 

 

 

 

 

B2, 2/1 B Private bedroom

 

$

6,883

 

 

 

 

 

B3, 2/2 shared bedroom

 

$

4,553

 

B3, 2/2 shared bedroom upgrade

 

$

5,092

 

B3, 2/2 private bedroom

 

$

7,512

 

B3, 2/2 private upgrade

 

$

8,572

 

B4, XL 2/2 shared bedroom

 

$

5,027

 

 

Space is reserved only upon signing of a separate lease agreement by all parties
concerned.

 

DEPOSIT PAYMENT METHOD:

 

o Check/ Check #

 

$200.00 deposit, along with a $62.00 transaction fee will be charged to my:

 

o Credit Card       For the easy to follow Credit Card payment option please go
to www.Rentpayment.com

 

*Please note above that there is a $62.00 transaction fee for a credit card
payment*

 

I understand that the lease contract will reflect the sum of charges for my meal
plan selection, payment plan selection, and availablility of my room style
preferences. I understand my reservation will only be guaranteed when all of the
following are complete and on file at University Towers: the housing
application, application fee, damage deposit, a fully executed residence lease
signed by all parties (Resident, Guarantor and University Towers Representative)
along with the $200.00 reservation/activity payment, and any monies due as
outlined by the Residence Lease.

 

 

 

 

      Resident’s Signature

Guarantor’s Signature

Date

 

Please return your resident application to University Towers at the address
below along with the the $200.00 security deposit. Make checks payable to
University Towers and mail to the address below. For your convenience,
application for housing may be made via fax (512-469-9823) or log on to
www.universitytowers.com. Acceptance of this application does not assure a room
reservation.

 

I heard about University Towers from: (check one)

 

o Family

o UT Website

o UT Sports Program

 

 

 

o Friend

o Radio

o Housing Fair

 

 

 

o Mail

o High School Counselor

o Locator Service

 

 

 

o Other

o Flyer/Mailer

 

 

University Towers

Phone 512-472-5846 or 1-800-944-8859

801 W.24th St.

www.universitytowers.com

Austin, TX 78705

Fax 512 469-9823

 

--------------------------------------------------------------------------------

 

[g315063kx73i001.jpg]

 

Circle One

University Towers Housing Application

New or Current Resident

2012-2013

 

 

 

 

To apply for housing at University Towers, Please submit this completed
application with a $50.00 non-refundable application fee and a $200.00 security
deposit. Please note that acceptance of this application and applicable fees do
not guarantee a room reservation. Room style reservations are assigned on an
availability basis. A Residence Lease will be sent when your application is
accepted and a room style is assigned. You must properly sign and return the
Residence Lease along with a $400.00 reservation activity fee.

 

Name

 

 

 

 

(First)

(Last)

(Middle)

 

Gender: [ ] Male [ ] Female

Date of Birth

     -     -      

 

 

 

(Month) (Day) (Year)

 

 

Telephone

(       )          -                  

(       )     -             

 Email Address

 

 

(Home)

(Cell)

 

 

Mailing Address

 

 

 

 

(Street)

(City)

(State/Country)

(Zip Code)

 

Permanent Address

 

 

 

 

(Street)

(City)

(State/Country)

(Zip Code)

 

Parent on Guardian

 

Telephone (     )      -         

 

Guarantor:

 

 

 

 

 

  (First Name)

(Middle Name)

(Last Name)

(Email Address)

 

Address

 

 

 

 

 

              (Street)

(City)

(State/Country)

(Zip Code)

 

The University to be attended:

 

[ ] University of Texas at Austin [ ] Austin Community College [ ] St. Edwards
University [ ] TIEP [ ] House of Tutors

 

Requested Occupancy Date:[ ] 12-13 Academic Year [ ] Fall Semester [ ] Spring
Semester [ ] Summer Semester

 

Pricing Information

 

·                  All prices are per person and include utilities,
housekeeping, furnishings, access to all recreational activities, and sales tax.
Local telephone service, unlimited internet access, private voice mailbox and
local cable television service is provided to all residents at no additional
charge. There is an additional cost for long distance telephone calls premier
cable television packages.

·                  Limited parking is available at University Towers for an
additional fee. Parking is offered on a first-come, first-served basis according
to the date of receipt of a signed lease contract.

·                  Meal plans are optional and will be added to the total cost
of the contract. Once a contract has been executed it will not be possible to
reduce the meal plan.

·                  All credit card transactions will be charged a $62.00 fee
upon payment.

 

Please Mark your preferences for Room Styles, Payment Plan and Meal Plan
Options. You must select 2 Room Style preferences, a single Payment Plan and a
single Meal Plan option. Your application will not be complete and accepted
until all information is complete.

 

Room Style Options

 

Payment Plan Options

    List in order of preference 1st and 2nd

 

    Please Select a plan

o A1, One Bedroom and One Bath Shared Bedroom

 

o Plan A One Payment due 6/1/12

o B1, Two Bedrooms and One Bath Style A – Shared Bedroom

 

o Plan B Two Payments due 6/1/12 & 11/1/12

o B2, Two Bedrooms and One Bath Style B – Shared Bedroom

 

o Plan C Ten Payments due 6/1/12 – 3/1/13

o B3, Two Bedrooms and Two Baths Shared Bedroom

 

Upgrade Options

o B4, Extra-Large Two Bedrooms and Two Baths Shared Bedroom

 

o Standard Apartment

o E1, Private Studio

 

o Upgraded Apartment

o A1, One Bedroom and One Bath Private Bedroom

 

Meal Plan Options (per Academic Year)

o B1, Two Bedrooms and One Bath Style A – Private Bedroom

 

o 19 Meals a week ($1599)

o B2, Two Bedrooms and One Bath Style B – Private Bedroom

 

o 14 Meals a week ($1499)

o B3, Two Bedrooms and Two Baths Private Bedroom

 

o 10 Meals a week ($1399)

o B4, Extra-Large Two Bedrooms and Two Baths Private Bedroom

 

o NO MEALS Option

 

--------------------------------------------------------------------------------


 

Meal Plans

(Per Academic Year/Optional)

19 meals a week - $1599

14 meals a week - $1499

10 meals a week - $1399

 

*** Upgrade means: Remodeled units on floors 5 through 9. Hardwood floors
Instead of carpet, black-on-black appliances and modern style furniture ***

 

 

 

Plan A

 

Plan B

 

Plan C

 

Room Style
Options

 

One Payments
6/1/11

 

Two Payments
6/1/11 & 11/1/12

 

Ten Payments
6/1/12 & 3/1/13

 

E1, Studio Private Apartment

 

$

11,994

 

$

6,342

 

$

1,338

 

E1, Studio Private Apartment upgrade

 

$

12,494

 

$

6,395

 

$

1,349

 

 

 

 

 

 

 

 

 

A1, 1/1 shared bedroom

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

A1, 1/1 shared bedroom upgrade

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

A1, 1/1 private apartment

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

A1, 1/1 private Upgrade

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

 

 

 

 

 

 

 

 

B1, 2/1 A shared bedroom

 

$

7,868

 

$

4,170

 

$

882

 

B1, 2/1 A shared bedroom upgrade

 

$

8,868

 

$

4,700

 

$

994

 

B1, 2/1 A private bedroom

 

$

12,987

 

$

6,883

 

$

1,455

 

B1, 2/1 A private upgrade

 

$

14,987

 

$

7,943

 

$

1,679

 

 

 

 

 

 

 

 

 

B2, 2/1 B shared bedroom

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

B2, 2/1 B shared bedroom upgrade

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

B2, 2/1 B private bedroom

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

B2, 2/1 B private upgrade

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

 

 

 

 

 

 

 

 

B3, 2/2 shared bedroom

 

$

8,606

 

$

4,553

 

$

960

 

B3, 2/2 shared bedroom upgrade

 

$

9,606

 

$

5,092

 

$

1,076

 

B3, 2/2 private bedroom

 

$

14,174

 

$

7,512

 

$

1,588

 

B3, 2/2 private upgrade

 

$

16,174

 

$

8,572

 

$

1,812

 

 

 

 

 

 

 

 

 

B4, XL 2/2 shared bedroom

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

B4, XL 2/2 shared bedroom upgrade

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

B4, XL 2/2 private bedroom

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

B4, XL 2/2 private bedroom upgrade

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

 

** There is a 6% increase between payment plans.**

 

Space is reserved only upon signing of a separate lease agreement by all parties
concerned.

 

DEPOSIT PAYMENT METHOD:

 

o Check/ Check #                     

 

$50.00 application fee & $200.00 deposit, along with a $62.00 transaction fee
will be charged to my:

 

o Credit Card      For the easy to follow Credit Card payment option please go
to www.Rentpayment.com

 

*Please note above that there is a $62.00 transaction fee for this form of
payment*

 

I understand that the lease contract will reflect the sum of charges for my meal
plan selection, payment plan selection, and availability of my room style
preferences. I understand my reservation will only be guaranteed when all of the
following are complete and on file at University Towers: the housing
application, application fee, damage deposit, a fully executed residence lease
signed by all parties (Resident, Guarantor and University Towers Representative)
along with the $400.00 reservation/activity payment, and any monies due as
outlined by the Residence Lease.

 

 

 

 

      Resident’s Signature

Guarantor’s Signature

Date

 

Please return your resident application to University Towers at the address
below along with the $50.00 application fee and the $200.00 security deposit.
Application fee and reservation fee may not be used as part of contract payment.
Make checks payable to University Towers and mail to the address below. For your
convenience, application for housing may be made via fax (512-469-9823) or log
on to www.universitytowers.com. Acceptance of this application does not assure a
room reservation.

 

I heard about University Towers from: (check one)

 

o Family

o UT Website

o UT Sports Program

 

 

 

o Friend

o Radio

o Housing Fair

 

 

 

o Mail

o High School Counselor

o Locator Service

 

 

 

o Other

o Flyer/Mailer

 

 

University Towers

Phone 512-472-5846 or 1-800-944-8859

801 W.24 St.

www.universitytowers.com

Austin, TX 78705

Fax 512 469-9823

 

--------------------------------------------------------------------------------

 

EXHIBIT X

 

Form of Retail Tenant Estoppel Certificate

 

(See Attached)

 

--------------------------------------------------------------------------------


 

Exhibit X

 

ESTOPPEL CERTIFICATE

 

(Retail Tenants)

 

This Estoppel Certificate is dated as of                              ,  2011
and is made by                   (the “Tenant”) to Fairfield 24th Street Towers
Ltd. (“Landlord”) in connection with the                          dated
                (“Lease”) between Tenant and Landlord pursuant to which Tenant
leases the space commonly known as                      (“Leased Premises”) at
the retail space improvements in the University Towers project located at 801
West 24th Street, Austin, Texas (the “Property”).

 

Tenant hereby represents that the following statements are true and correct as
of the date hereof with respect to the Lease and the Leased Premises:

 

(a)                               The material business terms of the Lease are
as follows:



Landlord: Fairfield 24th Street Towers Ltd.

 

Lease Date:                                .

 

Commencement Date:                                 .

 

Subleases (if any):                                    .

 

Amendments and Modifications (if any):                                  .

 

Current Monthly Base Rent:                                  .

 

Current Expense Reimbursement (if applicable and if actual figures are
available):                         .

 

Expiration Date:                                    .

 

Security or other Deposit: $                                  .

 

(b)                              The Lease is in full force and effect, and,
together with the Amendments and Modifications listed above, if any, comprises
Tenant’s entire agreement with Landlord concerning the Leased Premises.

 

(c)                               Tenant has accepted and is in possession of
the Leased Premises and does not presently assert any Landlord default, claim
against Landlord or matured right of setoff.

 

(d)                              Tenant is not entitled to any free rent nor any
credit, offset or deduction in rent, nor other leasing concessions except as set
forth in the Lease.

 

(e)                               Tenant has not notified Landlord of any
matured right to terminate or to cancel the Lease.

 

(f)                                 Tenant has not assigned its interest in the
Lease.

 

(g)                              Tenant has paid all rentals, charges and
additional rent through                                    , 2011.

 

(h)                              Except as follows, Tenant has not prepaid more
than one month in advance any rent or other amounts to Landlord (note any
exception:                                                .

 

1

--------------------------------------------------------------------------------


 

(i)                                  Tenant has no renewal, extension or
expansion option, no right of first offer or right of first refusal. [Note any
exceptions:                                                                                    
                                                                   .]

 

(j)                                  Tenant has no rights or options to purchase
the Leased Premises.

 

(k)                               Except as follows, a true and correct copy of
the Lease and all Lease amendments and modifications are attached hereto as
Exhibit A (note any exceptions:
                                                                                   ].

 

The above certifications are made to the Benefited Parties knowing that the
Benefited Parties will rely thereon in making an investment in the Property. For
purposes hereof, the term “Benefited Parties” means (a)
                                       , a Delaware limited liability company
and its successors, assigns, and designees; and (b) any lender to which any
party described in the foregoing clause (a) grants a deed of trust, mortgage or
other lien upon the Premises.

 

[signature page to follow]

 

2

--------------------------------------------------------------------------------


 

NOW THEREFORE, the Tenant has executed this Estoppel Certificate on the day and
year first above written.

 

 

 

TENANT

 

 

 

By

 

 

Title

 

 

3

--------------------------------------------------------------------------------
